Exhibit 10.1

Execution Version

 

 

 

 

$100,000,000

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

by and among

OAKTREE STRATEGIC INCOME CORPORATION,

(Collateral Manager)

OCSI SENIOR FUNDING II LLC,

(Borrower)

OAKTREE STRATEGIC INCOME CORPORATION,

(Seller)

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

(Lenders)

CITIBANK, N.A.,

(Administrative Agent)

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

(Collateral Agent)

Dated as of January 31, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.1

  Certain Defined Terms      2  

Section 1.2

  Other Terms      58  

Section 1.3

  Computation of Time Periods      58  

Section 1.4

  Interpretation      58   ARTICLE II    THE VARIABLE FUNDING NOTE   

Section 2.1

  The Variable Funding Notes      60  

Section 2.2

  Procedures for Advances by the Lenders      60  

Section 2.3

  Reduction of the Facility Amount; Principal Repayments      63  

Section 2.4

  Determination of Interest      64  

Section 2.5

  Notations on Variable Funding Notes      64  

Section 2.6

  Borrowing Base Deficiency Cures      65  

Section 2.7

  Priority of Payments      65  

Section 2.8

  Alternate Priority of Payments      67  

Section 2.9

  Collections and Allocations      69  

Section 2.10

  Payments, Computations, etc.      70  

Section 2.11

  Fees      71  

Section 2.12

  Increased Costs; Capital Adequacy; Illegality      71  

Section 2.13

  Taxes      74  

Section 2.14

  Reinvestment; Discretionary Sales, Substitutions and Optional Sales of Loans
     78  

Section 2.15

  Assignment of Sale Agreement      82  

Section 2.16

  Capital Contributions      82  

Section 2.17

  Defaulting Lenders      82   ARTICLE III    CONDITIONS TO CLOSING AND ADVANCES
  

Section 3.1

  Conditions to Closing      84  

Section 3.2

  Conditions Precedent to All Advances and Acquisitions of Loans      86  

Section 3.3

  Custodianship; Transfer of Loans and Permitted Investments      90  

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

Section 4.1

  Representations and Warranties of the Borrower      91  

Section 4.2

  Representations and Warranties of the Borrower Relating to this Agreement and
the Collateral      102  

Section 4.3

  Representations and Warranties of the Collateral Manager      103  

Section 4.4

  Representations and Warranties of the Collateral Agent      106   ARTICLE V   
GENERAL COVENANTS   

Section 5.1

  Affirmative Covenants of the Borrower      108  

Section 5.2

  Negative Covenants of the Borrower      114  

Section 5.3

  Affirmative Covenants of the Collateral Manager      116  

Section 5.4

  Negative Covenants of the Collateral Manager      119  

Section 5.5

  Affirmative Covenants of the Collateral Agent      119  

Section 5.6

  Negative Covenants of the Collateral Agent      120   ARTICLE VI    COLLATERAL
ADMINISTRATION   

Section 6.1

  Appointment of the Collateral Manager      121  

Section 6.2

  Duties of the Collateral Manager      121  

Section 6.3

  Authorization of the Collateral Manager      130  

Section 6.4

  Collection of Payments; Accounts      131  

Section 6.5

  Realization Upon Loans Subject to an Assigned Value Adjustment Event      132
 

Section 6.6

  Collateral Manager Compensation      132  

Section 6.7

  Expense Reimbursement      132  

Section 6.8

  Reports; Information      133  

Section 6.9

  Annual Statement as to Compliance      135  

Section 6.10

  The Collateral Manager Not to Resign      135  

Section 6.11

  Collateral Manager Events of Default      135  

Section 6.12

  Reserved      136   ARTICLE VII    THE COLLATERAL AGENT   

Section 7.1

  Designation of Collateral Agent      136  

Section 7.2

  Duties of Collateral Agent      136  

Section 7.3

  Merger or Consolidation      140  

Section 7.4

  Collateral Agent Compensation      140  

 

-ii-



--------------------------------------------------------------------------------

Section 7.5

  Collateral Agent Removal      140  

Section 7.6

  Limitation on Liability      140  

Section 7.7

  Resignation of the Collateral Agent      141  

Section 7.8

  Release of Documents      142  

Section 7.9

  Return of Underlying Instruments      143  

Section 7.10

  Access to Certain Documentation and Information Regarding the Collateral;
Audits      143   ARTICLE VIII    SECURITY INTEREST        

Section 8.1

  Grant of Security Interest      144  

Section 8.2

  Release of Lien on Collateral      145   ARTICLE IX    EVENTS OF DEFAULT   
Section 9.1   Events of Default      146  

Section 9.2

  Remedies      149  

Section 9.3

  Collateral Agent May Enforce Claims Without Possession of VFNs      150  

Section 9.4

  Application of Cash Collected      150  

Section 9.5

  Rights of Action      151  

Section 9.6

  Unconditional Rights of Lenders to Receive Principal and Interest      151  

Section 9.7

  Restoration of Rights and Remedies      151  

Section 9.8

  Rights and Remedies Cumulative      151  

Section 9.9

  Delay or Omission Not Waiver      152  

Section 9.10

  [Reserved]      152  

Section 9.11

  Waiver of Stay or Extension Laws      152  

Section 9.12

  Power of Attorney      152   ARTICLE X    INDEMNIFICATION    Section 10.1  
Indemnities by the Borrower      153  

Section 10.2

  Indemnities by the Collateral Manager      156  

Section 10.3

  After-Tax Basis      157   ARTICLE XI    THE ADMINISTRATIVE AGENT    Section
11.1   Appointment      157  

Section 11.2

  Delegation of Duties      158  

 

-iii-



--------------------------------------------------------------------------------

Section 11.3

  Standard of Care      159  

Section 11.4

  Administrative Agent’s Reliance, etc.      159  

Section 11.5

  Credit Decision with Respect to the Administrative Agent      159  

Section 11.6

  Actions by Administrative Agent      160  

Section 11.7

  Notice of Event of Default, Unmatured Event of Default or Servicer Termination
Event      160  

Section 11.8

  Indemnification of the Administrative Agent      161  

Section 11.9

  Successor Administrative Agent      161   Section 11.10   Payments by the
Administrative Agent      162   ARTICLE XII    [RESERVED]    ARTICLE XIII   
MISCELLANEOUS    Section 13.1   Amendments and Waivers      162  

Section 13.2

  Notices, etc.      164  

Section 13.3

  Ratable Payments      164  

Section 13.4

  No Waiver; Remedies      164  

Section 13.5

  Binding Effect; Benefit of Agreement      165  

Section 13.6

  Term of this Agreement      165  

Section 13.7

  Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue      165
 

Section 13.8

  Waivers      165  

Section 13.9

  Costs and Expenses      166  

Section 13.10

  No Proceedings      166  

Section 13.11

  Recourse Against Certain Parties      167  

Section 13.12

  Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances      168  

Section 13.13

  Confidentiality      169  

Section 13.14

  Execution in Counterparts; Severability; Integration      171  

Section 13.15

  Waiver of Setoff      171  

Section 13.16

  Assignments by the Lenders      171  

Section 13.17

  Heading and Exhibits      173  

Section 13.18

  Intent of the Parties      173  

Section 13.19

  Written Disclosure Statement      173  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A-1    Form of Funding Notice EXHIBIT A-2    Form of Repayment Notice
EXHIBIT A-3    Form of Reinvestment Notice EXHIBIT A-4    Form of Borrowing Base
Certificate EXHIBIT A-5    Form of Monthly Report EXHIBIT B    Form of Variable
Funding Note EXHIBIT C    Form of Officer’s Certificate as to Solvency EXHIBIT D
   Form of Officer’s Closing Certificate EXHIBIT E    Form of Release of
Underlying Instruments EXHIBIT F    Form of Assignment of Underlying Instruments
EXHIBIT G    Form of Transferee Letter EXHIBIT H    Form of Joinder Supplement
EXHIBIT I    Form of U.S. Tax Compliance Certificate EXHIBIT J    Form of
Certificate of Required Loan Documents

SCHEDULES

SCHEDULE I    Legal Names SCHEDULE II    Approved Valuation Firms SCHEDULE III
   Loan List SCHEDULE IV    [Reserved] SCHEDULE V    [Reserved] SCHEDULE VI   
Moody’s Industry Classification Group List SCHEDULE VII    Existing Unitranche
Loans ANNEXES ANNEX A   

Addresses for Notices

ANNEX B   

Commitments

ANNEX C   

Borrowing Base Model

ANNEX D   

Diversity Score Model

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended, modified,
waived, supplemented, restated or replaced from time to time, this “Agreement”)
is made as of January 31, 2018 by and among:

(1) OAKTREE STRATEGIC INCOME CORPORATION, a Delaware corporation, as Collateral
Manager (the “Collateral Manager”);

(2) OCSI Senior Funding II LLC, a bankruptcy remote, special purpose Delaware
limited liability company, as borrower (the “Borrower”);

(3) OAKTREE STRATEGIC INCOME CORPORATION, a Delaware corporation, as seller
(“Seller”)

(4) EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (together with its
respective successors and assigns in such capacity, each a “Lender,”
collectively, the “Lenders”);

(5) CITIBANK, N.A.,, a national banking association (“Citibank”), as the
administrative agent hereunder (together with its successors and assigns in such
capacity, the “Administrative Agent”); and

(6) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
(“Wells Fargo”), as the collateral agent hereunder (together with its successors
and assigns in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are currently
party to that Certain Loan and Security Agreement, dated as of January 15, 2015
(as the same has been amended, supplemented, or otherwise modified from time to
time prior to the date hereof, the “Existing Loan Agreement”);

WHEREAS, the Borrower, the Lenders, and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Loan
Agreement in its entirety; and (ii) set forth the terms and conditions under
which the Lenders will, from time to time, purchase the Variable Funding Notes
(as defined below) and extend credit thereunder by providing Commitments and
making Advances (each as defined below) under the Variable Funding Notes from
time to time prior to the Reinvestment Period End Date (as defined below) for
the general business purposes of the Borrower;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Loan Agreement, but that this Agreement amend and restate in its
entirety the Existing Loan Agreement;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested that the Collateral Manager act as the
collateral manager of the Borrower and manage the Collateral (as defined below);

WHEREAS, the Borrower and the Lenders have requested the Collateral Agent to act
as Collateral Agent hereunder, with all covenants and agreements made by
the Borrower herein being for the benefit and security of the Secured Parties;
and the Collateral Agent is willing to accept the trusts created hereby; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree that the Existing Credit Agreement
is amended and restated as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms.

Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1. As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:

“1940 Act”: The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

“Account”: Any of the Collateral Account, the General Collection Account, the
Principal Collection Account, the Interest Collection Account, the Expense
Reserve Account, the Unfunded Exposure Account and any sub-accounts thereof
deemed appropriate or necessary by the Collateral Agent or Securities
Intermediary for convenience in administering such accounts.

“Accreted Interest”: Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues.

“Adjusted Borrowing Value”: For any Eligible Loan, on any date of determination,
an amount equal to the lowest of (a) the Outstanding Balance of such Eligible
Loan, (b) the Purchase Price multiplied by the funded principal balance of such
Loan (exclusive of Accreted Interest), and (c) the Assigned Value for such
Eligible Loan on such date multiplied by the funded principal balance of such
Loan (exclusive of Accreted Interest); provided that, the parties hereby agree
that the Adjusted Borrowing Value of any Loan that is not an Eligible Loan shall
be zero.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent”: Citibank, N.A., in its capacity as administrative agent,
together with its successors and assigns, including any successor appointed
pursuant to Section 11.9.

“Administrative Expenses”: All fees, expenses and indemnification payments due
or accrued and payable by the Borrower to any Person pursuant to any provision
of any Transaction Document.

“Advance”: Defined in Section 2.1(b).

“Advance Date”: With respect to any Advance, the date on which such Advance is
made.

“Advance Rate”: As of any date of determination, with respect to each Eligible
Loan that is (a) a First-Lien Broadly Syndicated Loan, 72.5%, (b) a First Lien
Large Middle Market Loan, 70%, (c) a First Lien Traditional Middle Market Loan,
67.5%, (d) a First Lien Lower Middle-Market Loan, 65%, (e) a Second-Lien Broadly
Syndicated Loan, 45%, or (f) a Second-Lien Middle-Market Loan, 40%.; provided,
that: (i) the portion of any Loan that otherwise qualifies as a First Lien Loan
and is not a Broadly Syndicated Loan in a principal amount that would result in
the related Obligor having a Net Senior Leverage Ratio at any time greater than
4.50 to 1:00, then such portion of such Loan shall be treated as a Second-Lien
Loan for Advance Rate purposes; and (ii) (x) the portion of any Loan that
otherwise qualifies as a First Lien Loan and is not a Broadly Syndicated Loan in
a principal amount that would result in the related Obligor having a Senior
Debt/EBITDA Ratio at any time greater than 7.00 to 1:00, then such portion of
such Loan shall be treated as having an Advance Rate of zero (0) or (y) the
portion of any Loan that otherwise qualifies as a Unitranche Loan or a Second
Lien Loan that, in each case, is not a Broadly Syndicated Loan in a principal
amount that would result in the related Obligor having a Total Debt/EBIDTA Ratio
at any time greater than 7.00 to 1.00, then such portion of any such Loan shall
have an Advance Rate of zero (0).

“Advances Outstanding”: On any date of determination, the aggregate principal
amount of Advances outstanding on such day, after giving effect to all
repayments of Advances and the making of new Advances on such day.

“Advisers Act”: The United States Investment Advisers Act of 1940, as amended.

“Affected Party”: The Administrative Agent, the Lenders and each of their
respective assigns.

“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor. For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the

 

-3-



--------------------------------------------------------------------------------

management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agented Loan”: Any Loan originated as part of a syndicated loan transaction
that has one (1) or more administrative, paying and/or collateral agents who
receive payments and hold the collateral pledged by the related Obligor on
behalf of all lenders with respect to the related credit facility.

“Agreement”: The meaning specified in the Preamble.

“Amortization Period”: The period commencing on the last day of the Reinvestment
Period and ending on the date on which all amounts due under the Transaction
Documents are paid in full.

“Amortization Advances Outstanding”: Means the Advances Outstanding as of the
Reinvestment Period End Date.

“Amortization Principal Reduction Amount”: Means, with respect to:

(i) the 4th Payment Date after the Reinvestment Period End Date, the positive
difference, if any, of (x) the Advances Outstanding over (y) 85.00% of the
Amortization Advances Outstanding;

(ii) each of the 5th, 6th, 7th and 8th Payment Dates after the Reinvestment
Period End Date, the positive difference, if any, of (x) the Advances
Outstanding over (y) 78.75%, 72.50%, 66.25% and 60%, respectively of the
Amortization Advances Outstanding; and

(iii) the Facility Maturity Date, an amount equal to 100% of the Advances
Outstanding.

“Applicable Law”: For any Person or property of such Person, all existing and
future laws, rules, regulations (including temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders, licenses of and interpretations by any Governmental Authority applicable
to such Person (including, without limitation, predatory lending laws, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Spread”: The rate per annum set forth in the Fee Letter.

“Approved Broker-Dealer”: means Bank of America, N.A, The Bank of Montreal, The
Bank of New York Mellon, N.A., The Bank of Nova Scotia, Barclays Bank plc, BMO
Harris Bank N.A., BNP Paribas, Citibank, N.A., Credit Agricole S.A., Credit
Suisse,

 

-4-



--------------------------------------------------------------------------------

Deutsche Bank AG, Goldman Sachs & Co., HSBC Bank, JPMorgan Securities LLC,
Lloyds TSB Bank, Morgan Stanley & Co., Natixis, The Royal Bank of Scotland plc,
Société Générale, UBS AG, Jefferies LLC, Royal Bank of Canada, Wells Fargo,
National Association, or any Affiliate or legal successor of any of the
foregoing, or such other Person mutually agreed between the Administrative Agent
and the Borrower.

“Approved Replacement Collateral Manager”: AEA Middle Market Debt Management LP,
Ivy Hill Asset Management L.P., Ares Capital Corporation, Audax Management
Company (NY), LLC, Fortress Investment Group LLC, Golub Capital LLC,
GSO/Blackstone Debt Funds Management LLC, Madison Capital Funding LLC, NewStar
Financial Inc., NXT Capital, LLC, BMO Global Asset Management, Apollo Global
Management, Guggenheim Partners, LLC, TPG Capital Babson Capital Management LLC,
Antares Capital or MidCap Financial LLC.

“Approved Valuation Firm”: Each valuation firm listed on Schedule II hereto or
any other nationally recognized accounting firm or valuation firm mutually
agreeable to the Borrower (or the Collateral Manager on behalf of the Borrower)
and the Lenders.

“Assigned Value”: With respect to each Loan, as of any date of determination,
the value of such Loan (expressed as a percentage of the Outstanding Balance
thereof), determined as follows: (a) prior to the occurrence of an Assigned
Value Adjustment Event (and the determination of a Value Adjusted Assigned
Value), the Original Assigned Value of such Loan; and (b) following the
occurrence of an Assigned Value Adjustment Event (and the determination of a
Value Adjusted Assigned Value), (i) in the case of a Broadly Syndicated Loan
with an Observable Market Price that satisfies the Minimum Depth, the Observable
Market Price of such Broadly Syndicated Loan, or (ii) with respect to all other
Loans, the most recently determined Value Adjusted Assigned Value of such Loan;
provided, that (x) in no event shall any Assigned Value exceed 100% and (y) the
Assigned Value for any Loan that is not an Eligible Loan and for any Warranty
Loan shall be zero.

Any Assigned Value determined hereunder with respect to any Loan on any date
after the date such Loan is transferred to the Borrower shall be communicated by
the Controlling Lender to the Borrower, the Collateral Manager, the
Administrative Agent, the Collateral Agent and all other Lenders pursuant to an
Assigned Value Notice.

“Assigned Value Adjustment Event”: With respect to any Eligible Loan, the
occurrence of any one or more of the following events after the Cut-Off Date for
such Loan:

(a) with respect to any Broadly Syndicated Loan with an Observable Market Price,
the Observable Market Price of such Broadly Syndicated Loan has declined by five
(5) percentage points or more from the Original Assigned Value (or from the
previous

 

-5-



--------------------------------------------------------------------------------

Value Adjusted Assigned Value), expressed as a percentage of par, of such
Broadly Syndicated Loan;

(b) with respect to any Loan that is not a Broadly Syndicated Loan, the Net
Senior Leverage Ratio for any Relevant Test Period of the related Obligor with
respect to such Loan is both (i) greater than 4.25x and (ii) greater than 0.50x
higher than the Original Net Senior Leverage Ratio;

(c) with respect to any Loan that is not a Broadly Syndicated Loan, the Cash
Interest Coverage Ratio for any Relevant Test Period of the related Obligor with
respect to such Loan is (i) less than 1.50x and (ii) less than 85% of the
Original Cash Interest Coverage Ratio;

(d) an Obligor default (i) in the payment of principal or interest under such
Loan after giving effect to any applicable grace period (not to exceed five
(5) Business Days) or (ii) in the payment of principal or interest under any
other debt obligation of such Obligor which is senior or pari passu in right of
payment to such Loan (after giving effect to any applicable grace period, not to
exceed five (5) days);

(e) the Collateral Manager determines, in accordance with the Collateral Manager
Standard, that all or a material portion of such Loan is not collectible or
otherwise places such Loan on non-accrual status;

(f) the occurrence of a Material Modification with respect to such Loan;

(g) the occurrence of an Insolvency Event with respect to the related Obligor;

(h) such Loan or related Obligor has been subject to a downgrade in rating such
that it has a Moody’s Public Rating at or below Caa1 or a public rating by S&P
at or below CCC+;

(i) in the case of a Permitted PIK Loan, the portion of the interest thereon
that is required to be paid in Cash is less than 2.50% per annum;

(j) unless otherwise agreed to by the Controlling Lender in its sole discretion,
the failure to deliver (i) to the extent required by the Underlying Instruments
to be provided by the related Obligor, monthly reports by the date that is no
later than forty-five (45) days after the end of any calendar month, (ii) with
respect to quarterly reports, any financial statements (including unaudited
financial statements) to the Administrative Agent sufficient to calculate the
Net Senior Leverage Ratio or the Cash Interest Coverage Ratio of the related
Obligor by the date that is no later than sixty (60) days after the end of the
first, second or third quarter of any fiscal year and (iii) with respect to
annual reports, any audited financial statements to the Administrative Agent
sufficient to calculate either the Net Senior Leverage Ratio or the Cash
Interest Coverage Ratio of the related Obligor by the date that is no later than
one hundred twenty (120) days after the end of any fiscal year (or, in each
case, such greater number of days as allowed by the related Underlying
Instruments (including any applicable grace periods), but which, in

 

-6-



--------------------------------------------------------------------------------

the case of clause (iii) shall not exceed one hundred fifty (150) days without
the prior written consent of the Controlling Lender);

For the avoidance of doubt, an Eligible Loan shall not cease to be an Eligible
Loan solely as a result of a change in Assigned Value pursuant to an Assigned
Value Adjustment Event, but will remain an Eligible Loan at the new Assigned
Value.

“Assigned Value Notice”: A written notice (which may be sent by e-mail) which
shall be delivered by the Administrative Agent to the Borrower, the Lenders, the
Collateral Manager and the Collateral Agent following any re-determination of an
Assigned Value under this Agreement, specifying the value of a Loan determined
in accordance with terms of the definition of “Value Adjusted Assigned Value” in
this Section 1.1.

“Available Delayed Amount Lender”: With respect to any Advance, any Lender that
either (i) has not delivered a Delayed Funding Notice with respect to such
Advance or (ii) has delivered a Delayed Funding Notice with respect to such
Advance, but (x) has a Delayed Amount with respect to such Advance equal to zero
and (y) after giving effect to the funding of any amount in respect of such
Advance to be made by such Lender on the proposed date of such Advance, has a
Required Non-Delayed Amount that is greater than zero.

“Available Funds”: With respect to any Payment Date, all amounts on deposit in
the Collection Account (including, without limitation, any Collections) as of
the last day of the related Collection Period.

“Average Life”: On any date of determination with respect to any Loan, the
quotient obtained by dividing (i) the sum of the products of (a) the number of
years (rounded to the nearest one hundredth thereof) from such date of
determination to the respective dates of each successive Scheduled Distribution
of principal of such Loan and (b) the respective amounts of principal of such
Loan by (ii) the sum of all successive Scheduled Distributions of principal on
such Loan.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

“Base Rate”: For any day, the rate per annum (rounded upward, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Federal Funds Rate in
effect on such day plus 1.50% and (b) the Prime Rate in effect on such day.

 

-7-



--------------------------------------------------------------------------------

“Bilateral Loan”: As of any date determination, any Loan in respect of which an
amount less than the greater of (i) $10,000,000 and (ii) 10% of the original
outstanding principal or commitment amount thereof has been syndicated to
lenders other than the Borrower and its Affiliates.

“Borrower”: The meaning specified in the Preamble.

“Borrower’s Notice”: Any (a) Funding Notice or (b) Reinvestment Notice.

“Borrowing Base”: As of any Measurement Date, an amount (calculated under the
Borrowing Base Model set forth as Annex C) equal to the least of:

(a) the aggregate sum of (i) for each Eligible Loan as of such date, the sum of
the products of (A) the Advance Rate for each such Eligible Loan as of such date
and (B) the excess of (x) the Adjusted Borrowing Value of each such Eligible
Loan as of such date over (y) the portion of the Excess Concentration Amounts as
of such date that is allocable to each such Eligible Loan (determined by
allocating Excess Concentration Amounts to the applicable Eligible Loans on a
pro rata basis), plus (ii) the amount on deposit in the Principal Collection
Account as of such date, minus (iii) the Unfunded Exposure Equity Amount, plus
(iv) amounts on deposit in the Unfunded Exposure Account (such amount not to
exceed the Unfunded Exposure Equity Amount);

(b) (i) the aggregate Adjusted Borrowing Value of all Eligible Loans as of such
date, minus (ii) the Excess Concentration Amounts as of such date, minus
(iii) the Minimum Equity Amount as of such date, plus (iv) the amount on deposit
in the Principal Collection Account as of such date, minus (v) the Unfunded
Exposure Equity Amount, plus (vi) amounts on deposit in the Unfunded Exposure
Account (such amount not to exceed the Unfunded Exposure Equity Amount); and

(c) (i) the Facility Amount, minus (ii) the Unfunded Exposure Equity Amount,
plus (iii) amounts on deposit in the Unfunded Exposure Account (such amount not
to exceed the Unfunded Exposure Equity Amount).

“Borrowing Base Certificate”: A certificate setting forth the calculation of the
Borrowing Base as of each Measurement Date, in the form of Exhibit A-4, prepared
by the Collateral Manager.

“Borrowing Base Deficiency”: As of any Measurement Date, an amount equal to the
positive difference, if any, of (a) the aggregate Advances Outstanding on such
date over (b) the lesser of (i) the Facility Amount and (ii) the Borrowing Base.

“Breakage Costs”: With respect to any Lender and to the extent requested by such
Lender in writing (which writing shall set forth in reasonable detail the basis
for requesting any such amounts), any amount or amounts as shall compensate such
Lender for any loss (excluding loss of anticipated profits), cost or expense
actually incurred by such Lender as a result of the liquidation or re-employment
of deposits or other funds required by the Lender if any payment by the Borrower
of Advances Outstanding or Interest occurs on a date other than a Payment Date
(for avoidance of doubt, the Breakage Costs in respect of any such payment by
the

 

-8-



--------------------------------------------------------------------------------

Borrower on any Payment Date shall be deemed to be zero). All Breakage Costs
shall be due and payable hereunder on each Payment Date in accordance with
Section 2.7 and Section 2.8(a). The determination by the applicable Lender of
the amount of any such loss, cost or expense shall be conclusive absent manifest
error.

“Bridge Loan”: Any Loan incurred or issued in connection with a merger,
acquisition, consolidation, sale of all or substantially all of the assets of a
Person, restructuring or similar transaction, which obligation or security by
its terms is required to be repaid within one year of the incurrence thereof
with proceeds from additional borrowings or other refinancings (other than any
additional borrowing or refinancing if one or more financial institutions has
provided the Obligor with a binding written commitment to provide the same, so
long as (i) such commitment is equal to the outstanding principal amount of the
Bridge Loan and (ii) such committed replacement facility has a maturity of at
least one year and cannot be extended beyond such one year maturity pursuant to
the terms thereof).

“Broadly Syndicated Loan”: Any Loan that (i) is a broadly syndicated commercial
loan, (ii) is not (and cannot by its terms become) subordinate in right of
payment to any obligation of the Obligor in any bankruptcy, reorganization,
insolvency, moratorium or liquidation proceedings, (iii) is secured by a pledge
of collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to Liens described in clause (b) of the definition
of Permitted Liens), (iv) with respect to which the Collateral Manager
determines in good faith that the value of the collateral securing such Loan (or
the enterprise value of the underlying business) on or about the time of
origination equals or exceeds the outstanding principal balance of such Loan
plus the aggregate outstanding balances of all other loans of equal or higher
seniority secured by the same collateral, (v) has a Tranche Size of $250,000,000
or greater, and (vi) as of the Cut-Off Date for such Loan, such Loan or the
related Obligor has a Moody’s Public Rating and a public rating by S&P and such
public ratings are not lower than “B3” by Moody’s and “B-” by S&P.

“Business Day”: Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in New York, New York; or the location
of the Corporate Trust Office; provided that, if any determination of a Business
Day shall relate to an Advance bearing interest at LIBOR, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market. For avoidance of doubt, if the
offices of the Collateral Agent are authorized by applicable law, regulation or
executive order to close on any day but such offices remain open on such day,
such day shall not be a “Business Day.”

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation), and any and
all warrants, rights or options to purchase any of the foregoing.

“Cash”: Cash or legal currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

-9-



--------------------------------------------------------------------------------

“Cash Interest Coverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Cash Interest Coverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Cash Interest Coverage Ratio” or comparable definition,
the ratio of (i) EBITDA to (ii) Cash Interest Expense of such Obligor as of such
Relevant Test Period, as calculated by the Collateral Manager (on behalf of the
Borrower) in good faith.

“Cash Interest Expense”: With respect to any Obligor for any period, the amount
which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” (exclusive of any Accreted Interest that, according to the
term of the Underlying Instruments, can never be converted to cash interest that
is due and payable prior to maturity) or any like caption reflected on the most
recent financial statements delivered by such Obligor to the Borrower for such
period.

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

“Change of Control”: (a) With respect to the Borrower, the occurrence of an
event by which the Equityholder ceases to own, of record, beneficially and
directly, 100% of the equity interests of the Borrower; and (b) with respect to
the Collateral Manager, (x) any “person” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) or two or more persons in concert shall
have acquired “beneficial ownership” (as defined under Rule 13d-3 and 13d-5
under the Exchange Act, except that a person or two or more persons acting in
concert shall be deemed to have “beneficial ownership” of all securities that
such person or persons have the right to acquire, whether such right is
exercisable immediately or only after the passage of time, directly or
indirectly, of stock or other equity interests or any interest convertible into
any such interest in the Collateral Manager), directly or indirectly, of, or
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of, or Control over the Collateral Manager or of 35% or more of the
voting power for the election of directors of the Collateral Manager, if any,
under ordinary circumstances, or (y) the dissolution, termination or liquidation
in whole or in part, transfer or other disposition, in each case, of all or
substantially all of the assets of, the Collateral Manager (except any merger or
consolidation that does not violate Section 5.4(a)).

“Clearing Corporation”: The meaning specified in Section 8-102(a)(5) of the UCC.

“Closing Date”: January 31, 2018.

“Code”: The Internal Revenue Code of 1986.

“Collateral”: All of the Borrower’s right, title and interest in, to and under
(in each case, whether now owned or existing, or hereafter acquired or arising)
all “Accounts” (as defined in the UCC), General Intangibles, Instruments and
Investment Property and any and all other property of any type or nature owned
by it, including but not limited to:

 

-10-



--------------------------------------------------------------------------------

(a) all Loans, Permitted Investments and Equity Securities, all payments thereon
or with respect thereto and all contracts to purchase, commitment letters,
confirmations and due bills relating to any Loans, Permitted Investments or
Equity Securities;

(b) the Accounts and all Cash and Financial Assets credited thereto and all
income from the investment of funds therein;

(c) all Transaction Documents;

(d) all funds delivered to the Collateral Agent (directly or through an
Intermediary or bailee) (other than funds determined by the Controlling Lender
in their sole discretion to be Excluded Amounts); and

(e) all accounts, accessions, profits, income benefits, proceeds, substitutions
and replacements, whether voluntary or involuntary, of and to any of the
property of the Borrower described in the preceding clauses;

provided, that the “Collateral” shall not include amounts paid to the Borrower
pursuant to Section 2.7(a)(12)(i), Section 2.7(b)(2)(y) or Section 2.8(a)(10) or
any account or accounts owned by the Borrower used solely for the purpose of
holding such amounts.

“Collateral Account”: A Securities Account created and maintained on the books
and records of the Securities Intermediary entitled “Collateral Account” in the
name of the Borrower and subject to the prior Lien of the Collateral Agent for
the benefit of the Secured Parties.

“Collateral Agent”: Wells Fargo Bank, National Association, not in its
individual capacity, but solely as Collateral Agent, its successor by merger or
consolidation pursuant to Section 7.3 or such Person as shall have been
appointed Collateral Agent pursuant to Section 7.5.

“Collateral Agent Fee”: The fees, expenses and indemnities set forth as such in
the Collateral Agent Fee Letter and as provided for in this Agreement or any
other Transaction Document.

“Collateral Agent Fee Letter”: The Fee Schedule as accepted and acknowledged by
the Borrower.

“Collateral Agent Termination Notice”: The meaning specified in Section 7.5.

“Collateral Manager Default”: Any event that, with the giving of notice or the
lapse of time, or both, would become a Collateral Manager Event of Default.

“Collateral Manager Event of Default”: The occurrence of any one of the
following:

(a) any failure on the part of the Collateral Manager to comply with the
provisions of Section 2.9(a);

 

-11-



--------------------------------------------------------------------------------

(b) (i) the Collateral Manager defaults in making any payment required to be
made under an agreement for borrowed money owing by it to which it is a party
individually or in an aggregate principal amount in excess of $25,000,000 and
such default is not cured within the applicable cure period, if any, provided
for under such agreement or (ii) the occurrence of any event or condition that
results in the acceleration of the obligations under such agreement for borrowed
money (so long as such event or condition has not been waived);

(c) Oaktree Capital Management, L.P. fails to have at least $75,000,000,000 of
assets under management, as reported in its public filings on a consolidated
basis as of its most recently ended fiscal quarter;

(d) a Change of Control specified in clause (b) in the definition thereof;

(e) any other event or condition which has caused, or which may cause, a
Material Adverse Effect of the type described in clauses (a) or (e) (with
respect to the Collateral Manager) of the definition thereof;

(f) any change in the management of the Collateral Manager (whether by
resignation, termination, disability, death or otherwise) whereby Edgar Lee
ceases to be actively involved in the operations of the Collateral Manager, and
such person or persons are not replaced with other individuals reasonably
acceptable to the Controlling Lender within 30 days of such event;

(g) an Insolvency Event shall occur with respect to the Collateral Manager;

(h) the rendering against the Collateral Manager of one or more final judgments,
decrees or orders for the payment of money in excess of $25,000,000,
individually or in the aggregate, and the Collateral Manager shall not have
either (i) had any such judgment, decree or order dismissed within forty-five
(45) days of the entry thereof or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of such judgment, decree or
order to be stayed during the pendency of the appeal or the Collateral Manager
shall have made payments of amounts in excess of $25,000,000 in settlement of
any litigation claim or dispute (excluding payments made from insurance
proceeds);

(i) Oaktree Strategic Income Corporation shall cease to be the Collateral
Manager;

(j) (i) any failure by the Collateral Manager to deliver any Required Report on
or before the date occurring two (2) Business Days after the date on which such
Required Report is required to be delivered;

(k) any failure on the part of the Collateral Manager to duly observe or perform
in any material respect the covenants or agreements of the Collateral Manager
set forth in any Transaction Document to which the Collateral Manager is a party
(including, without limitation, any failure to comply in any material respect
with the Collateral Manager Standard) and the same continues unremedied for a
period of thirty

 

-12-



--------------------------------------------------------------------------------

(30) days after the earlier to occur of (i) the date on which written notice of
such failure shall have been delivered to the Collateral Manager by any Lender,
the Administrative Agent or the Borrower, and (ii) the date on which a
Responsible Officer of the Collateral Manager acquires actual knowledge thereof;

(l) any representation, warranty or certification made by the Collateral Manager
in any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which
inaccuracy has a Material Adverse Effect on the Lenders and which continues to
be unremedied for a period of ten (10) Business Days after the earlier to occur
of (i) the date on which written notice of such inaccuracy shall have been given
to the Collateral Manager by any Lender, the Administrative Agent or the
Borrower and (ii) the date on which a Responsible Officer of the Collateral
Manager acquires actual knowledge thereof;

(m) (i) the Collateral Manager commits any act that constitutes fraud or
criminal activity in the performance of its obligations hereunder or (ii) any
Responsible Officer of the Collateral Manager primarily responsible for the
performance by the Collateral Manager of its obligations hereunder or the other
Transaction Documents (in the performance of his or her investment management
duties) is indicted for a criminal offense materially related to the business of
the Collateral Manager providing management services and continues to have
responsibility for the performance by the Collateral Manager hereunder or the
other Transaction Documents for a period of ten (10) days after such indictment;

(n) the Collateral Manager fails at any time to maintain the Required Asset
Coverage Ratio;

(o) the Shareholders’ Equity (as reflected in its 10Q or 10K (or financial
statements to the extent the Collateral Manager is not required to make such
public filings) without any deductions) at the last day of any fiscal quarter is
less than $185,000,000; or

(p) the occurrence of an Event of Default.

“Collateral Management Fee”: The Senior Collateral Management Fee and the
Subordinated Collateral Management Fee.

“Collateral Manager”: The meaning specified in the Preamble.

“Collateral Manager Indemnified Party”: The meaning specified in the
Section 10.2.

“Collateral Manager Reimbursable Expenses”: The meaning specified in
Section 6.7.

“Collateral Manager Standard”: The meaning specified in Section 6.2(e).

“Collateral Manager Termination Notice”: The meaning specified in Section 6.11.

 

-13-



--------------------------------------------------------------------------------

“Collection Account”: Collectively, the General Collection Account, the Interest
Collection Account and the Principal Collection Account.

“Collection Date”: The date on which the Obligations have been irrevocably paid
in full in accordance with Section 2.3(b) and Section 2.7 or 2.8(a), as
applicable, and the Commitments have been irrevocably terminated in full
pursuant to Section 2.3(a) or as a result of the end of the Reinvestment Period.

“Collection Period”: With respect to (a) the first Payment Date, the period from
and including the Closing Date to and including the Determination Date preceding
the first Payment Date, and (b) any subsequent Payment Date, the period from but
excluding the Determination Date preceding the previous Payment Date to and
including the Determination Date preceding the current Payment Date; provided
that, the final Collection Period shall end on the earlier to occur of the
Collection Date and the Termination Date.

“Collections”: (a) All Cash collections and other Cash proceeds of any Loan,
including, without limitation or duplication, any Interest Collections,
Principal Collections, amendment fees, late fees, prepayment fees, waiver fees
or other amounts received in respect thereof (but excluding any Excluded
Amounts) and (b) earnings on Permitted Investments or otherwise in any Account.

“Collateral Quality Improvement”: As of any date of determination, (x) in
respect of any Collateral Quality Test that is not then satisfied, that the
degree of non-compliance with such Collateral Quality Test is either not made
worse or is improved after giving effect to such transaction proposed under
Section 2.14 or such Advance proposed to be funded in connection with the
addition of Loan to the Collateral, and (y) in respect of any Collateral Quality
Test that is satisfied prior to such Substitution or Advance, that such test
remains satisfied after giving effect to such Substitution or Advance.

“Collateral Quality Test”: The Weighted Average Life Test, the Weighted Average
Spread Test, and the Diversity Score Test.

“Commitment”: With respect to each Lender, the commitment of such Lender to make
Advances in accordance herewith prior to the Reinvestment Period End Date, in an
amount not to exceed the Facility Amount and, for each Lender, the amount
opposite such Lender’s name on Annex B hereto or on Schedule I to the Joinder
Supplement relating to such Lender.

“Commitment Reduction Fee”: With respect to any reduction of the Facility Amount
pursuant to Section 2.3(a), an amount equal to the product of (a) the amount of
such reduction multiplied by (b) the applicable Commitment Reduction Percentage.

“Commitment Reduction Percentage”: The meaning ascribed thereto in the Fee
Letter.

“Concentration Limits”: As of any date of determination, the concentration
limitations set forth below (unless the Controlling Lender, following the
request of the Borrower, or the Collateral Manager on its behalf, has agreed
that a Loan shall not be subject to a particular Concentration Limit):

 

-14-



--------------------------------------------------------------------------------

  (a)

(1) the aggregate Outstanding Balance of the Eligible Loans of each of the
Obligors with the three highest Outstanding Balances of all Eligible Loans shall
not exceed 6.67% of the Concentration Test Amount; and

(2) the aggregate Outstanding Balance of the Eligible Loans of any Obligor
(excluding the Loans considered under clause (1) above) shall not exceed 5% of
the Concentration Test Amount;

 

  (b)

the sum of Outstanding Balances of all Eligible Loans with Obligors:

 

  (i)

in the Industry with the highest aggregate Outstanding Balances shall not exceed
20.0% of the Concentration Test Amount;

 

  (ii)

in the Industry with the second highest aggregate Outstanding Balances shall not
exceed 17.5% of the Concentration Test Amount;

 

  (iii)

in the Industry with the third highest aggregate Outstanding Balances shall not
exceed 15.0% of the Concentration Test Amount;

 

  (iv)

in the Industry with the fourth and fifth highest aggregate Outstanding Balances
each shall not exceed 12.5% of the Concentration Test Amount; and

 

  (v)

in any Industry (other than the Industries considered under clauses (i)—(iv)
above) shall not exceed 10.0% of the Concentration Test Amount;

 

  (c)

with respect to all Loans other than Broadly Syndicated Loans:

 

  (i)

the sum of Outstanding Balances of all Eligible Loans (other than Unitranche
Loans) for which the Senior Debt/EBITDA Ratio of the related Obligor is greater
than 4.50:1.00 shall not exceed 15% of the Concentration Test Amount measured as
of the Cut-Off Date for each applicable Eligible Loan;

 

  (ii)

the sum of Outstanding Balances of all Eligible Loans for which the Total
Debt/EBITDA Ratio of the related Obligor is greater than 6.00:1.00 shall not
exceed (x) 20% of the Concentration Test Amount measured based on such ratio for
each Obligor as of the Cut-Off Date for each applicable Eligible Loan or (y) 25%
measured based on such ratio for each Obligor on a current basis as of the
relevant date of determination; and

 

  (iii)

the sum of Outstanding Balances of all Eligible Loans for which the EBITDA of
the related Obligor is less than $15,000,000 shall not exceed 7.5% of the
Concentration Test Amount, excluding, however,

 

-15-



--------------------------------------------------------------------------------

 

Technology-Driven Growth Companies, which shall not exceed 10% of the
Concentration Test Amount;

 

  (iv)

the sum of Outstanding Balances of all Cov-Lite Loans that are Eligible Loans
shall not exceed 12.5% of the Concentration Test Amount;

 

  (v)

the sum of Outstanding Balances of all Eligible Loans for which the related
Obligor’s pro forma ratio of equity to total capital is less than 30.0% shall
not exceed 15.0% of the Concentration Test Amount measured as of the Cut-Off
Date for each applicable Eligible Loan;

 

  (vi)

the sum of Outstanding Balances of all Unitranche Loans that are Eligible Loans
for which the Total Debt/EBITDA Ratio of the related Obligor is equal to or
greater than 4.25:1.00 shall not exceed 15% of the Concentration Test Amount;
provided that this limit shall be deemed to be met at any time the Eligible
Loans that are Unitranche Loans otherwise subject to this limit consist solely
of the Loans identified on Schedule VII and any other Loans approved by the
Administrative Agent in its sole discretion; provided further, only those
Eligible Loans that are Unitranche Loans that are not identified on Schedule
VII, not approved by the Administrative Agent or in the future become subject to
this limit shall constitute the Excess Concentration Amount for this clause
(vi);

 

  (d)

the sum of Outstanding Balances of all First Lien Last Out Loans and Second Lien
Loans that are Eligible Loans shall not exceed 20% of the Concentration Test
Amount;

 

  (e)

the sum of Outstanding Balances of all Second Lien Loans that are Eligible Loans
shall not exceed 20% of the Concentration Test Amount;

 

  (f)

the sum of the Outstanding Balances of all Eligible Loans with Obligors
Domiciled in the country or countries listed below shall not exceed the
applicable percentage of the Concentration Test Amount specified below:

 

All countries (in the aggregate) other than the United States

     10 % 

Any individual Group 1 Country

     10 % 

Any individual Group 2 Country

     5 % 

Any individual Group 3 Country

     2.5 % 

 

-16-



--------------------------------------------------------------------------------

  (g)

the sum of Outstanding Balances (including funded and unfunded commitments) of
all Revolving Loans and Delayed Draw Loans that are Eligible Loans shall not
exceed 10% of the Concentration Test Amount;

 

  (h)

the sum of Outstanding Balances of all Cov-Lite Loans that are Eligible Loans
shall not exceed 65% of the Concentration Test Amount;

 

  (i)

the sum of Outstanding Balances of all Current Pay Loans that are Eligible Loans
shall not exceed 5% of the Concentration Test Amount;

 

  (j)

the sum of Outstanding Balances of all Eligible Loans that are not payable in
Dollars shall not exceed 10% of the Concentration Test Amount;

 

  (k)

the sum of Outstanding Balances of all Fixed Rate Loans that are Eligible Loans
shall not exceed 10% of the Concentration Test Amount;

 

  (l)

the sum of Outstanding Balances of all Eligible Loans that provide for scheduled
payments of interest less frequently than quarterly shall not exceed 10% of the
Concentration Test Amount;

 

  (m)

the sum of Outstanding Balances of all Bilateral Loans that are Eligible Loans
shall not exceed 25% of the Concentration Test Amount;

 

  (n)

the sum of Outstanding Balances of all Broadly Syndicated Loans that are
Eligible Loans shall not exceed 50% of the Concentration Test Amount;

 

  (o)

the sum of Outstanding Balances of all DIP Loans that are Eligible Loans shall
not exceed 10% of the Concentration Test Amount;

 

  (p)

the sum of Outstanding Balances of all Loans governed by the laws of any
territories of the United States that are Eligible Loans shall not exceed 5% of
the Concentration Test Amount; and

 

  (q)

the sum of Outstanding Balances of all Discount Loans that are Eligible Loans
shall not exceed 10% of the Concentration Test Amount.

“Concentration Test Amount”: (i) during the Ramp-Up Period, the greater of (a)
$100,000,000 and (b) the sum of the aggregate Outstanding Balance of all
Eligible Loans plus the balance of Cash and Permitted Investments in the
Principal Collection Account, (ii) at all times thereafter during the
Reinvestment Period, the sum of the aggregate Outstanding Balance of all
Eligible Loans plus the balance of Cash and Permitted Investments in the
Principal Collection Account and (iii) during the Amortization Period, the
amount determined pursuant to clause (ii) of this definition as of the last day
of the Reinvestment Period.

 

-17-



--------------------------------------------------------------------------------

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any mortgage, deed of trust, contract,
undertaking, agreement, instrument or other document to which such Person is a
party or by which it or any of its property is bound or to which either is
subject.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.

“Controlling Lender”: The Lender(s) holding a majority of the aggregate
outstanding amount of the Commitments (or, if the Commitments have been
terminated, the Advances) until all amounts payable hereunder with respect to
the Advances are paid in full (other than contingent indemnification and
reimbursement obligations for which no claim giving rise thereto has been
asserted) and the Commitments have terminated.

“Corporate Trust Office”: The applicable designated corporate trust office of
the Collateral Agent specified on Annex A hereto, or such other address within
the United States as the Collateral Agent may designate from time to time by
notice to the Administrative Agent.

“Cov-Lite Loan”: Any Loan that: (a) does not contain any financial covenants; or
(b) requires the underlying obligor to comply with an Incurrence Covenant, but
does not require the underlying obligor to comply with a Maintenance Covenant;
provided, that, a loan described in clause (a) or (b) above which either
contains a cross-default or cross-acceleration provision to another loan of the
underlying obligor forming part of the same loan facility that requires the
underlying obligor to comply with a Maintenance Covenant will be deemed not to
be a Cov-Lite Loan.

“Covenant Compliance Period”: The period beginning on the Closing Date and
ending on the date on which all Commitments have been terminated and the
Obligations have been paid in full (other than contingent indemnification and
reimbursement obligations for which no claim giving rise thereto has been
asserted).

“Credit Improved Loan”: Any Loan that, in the Collateral Manager’s reasonable
judgment, has significantly improved in credit quality after it was acquired by
the Borrower.

“Credit Risk Loan”: Any Loan that, in the Collateral Manager’s reasonable
judgment, has a significant risk of declining in credit quality and, with the
passage suffering an Assigned Value Adjustment Event.

“Current Pay Loan”: Any Loan (other than a DIP Loan) the issuer or obligor of
which otherwise would not satisfy clause (e) of the definition of “Eligible
Obligor,” but as to which (i) no payments are due and payable that are unpaid,
(ii) in respect of which the Collateral Manager has certified to the
Administrative Agent in writing that it believes, in its reasonable business
judgment, that (1) the issuer or obligor of such Loan is current on all interest
payments,

 

-18-



--------------------------------------------------------------------------------

principal payments and other amounts due and payable thereunder and will
continue to make scheduled payments of interest thereon and will pay the
principal thereof and all other amounts due and payable thereunder by maturity
or as otherwise contractually due, (iii) if the issuer or obligor is subject to
a bankruptcy proceeding, it has been the subject of an order of a bankruptcy
court that permits it to make the scheduled payments on such Loan and all
interest and principal payments due thereunder have been paid in cash when due,
(iv) the Assigned Value thereof is at least 80% and (v) (1) has a Rating by
Moody’s of at least “Caa1” and an Assigned Value of at least 80% or (2) has a
Rating by Moody’s of at least “Caa2” and an Assigned Value of at least 85%.

“Cut-Off Date”: With respect to each Loan, the date such Loan becomes part of
the Collateral.

“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Defaulting Lender”: Any Lender that (i) has failed to fund any portion of the
Advances required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless such amount is the subject of a good faith dispute, (iii) has notified
the Borrower, the Administrative Agent or any other Lender that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply or has
failed to comply with its funding obligations under this Agreement or generally
under other agreements in which it commits or is obligated to extend credit
(unless such notification or statement is based exclusively on such Lender’s
good faith assertion that a condition precedent to funding has not or cannot be
satisfied); (iv) has failed, within two Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund Advances under this Agreement,
(v) has become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
or (vi) has become the subject of a Bail-in Action; provided that a Lender shall
not become a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or Person controlling such
Lender or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof, so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Delayed Amount”: The meaning specified in Section 2.2(e)(i).

“Delayed Draw Loan”: A Loan that requires one or more future advances to be made
by the Borrower and which does not permit the re-borrowing of any amount
previously repaid by the related Obligor; provided that such loan shall only be
considered a Delayed Draw

 

-19-



--------------------------------------------------------------------------------

Loan for so long as any future funding obligations remain in effect and only
with respect to any portion which constitutes a future funding obligation.

“Delayed Funding Lender”: As of any date of determination, each Lender party to
this Agreement.

“Delayed Funding Notice”: The meaning specified in Section 2.2(e)(i).

“Delayed Funding Reimbursement Amount”: With respect to any Delayed Funding
Lender, with respect to the portion of the Delayed Amount of such Delayed
Funding Lender funded by the Available Delayed Amount Lender(s) on the Advance
Date of the Advance related to such Delayed Amount, an amount equal to the
excess, if any, of (a) such portion of the Delayed Amount funded by the
Available Delayed Amount Lender(s) on the Advance Date of the Advance related to
such Delayed Amount over (b) the amount, if any, by which the portion of any
repayment of Advances Outstanding (including any reduction of Advances
Outstanding), if any, made by the Borrower to each such Available Delayed Amount
Lender on any date during the period from and including the date of the Advance
related to such Delayed Amount to but excluding the Delayed Funding Date for
such Delayed Amount, was greater than what it would have been had such portion
of the Delayed Amount been funded by such Delayed Funding Lender on such Advance
Date.

“Designated Delayed Advance”: The meaning specified in Section 2.2(e)(i).

“Determination Date”: With respect to each Payment Date, the date that is two
(2) Business Days prior to such Payment Date.

“DIP Loan”: any Loan to an Obligor that is a Chapter 11 debtor under the
Bankruptcy Code that satisfies the following criteria: (a) the related
Underlying Instruments is duly authorized by a final order of the applicable
bankruptcy or federal district court under the provisions of subsection (b), (c)
or (d) of 11 U.S.C. § 364, (b) the Obligor’s bankruptcy case is still pending as
a case under the provisions of Chapter 11 of Title 11 of the Bankruptcy Code and
has not been dismissed or converted to a case under the provisions of Chapter 7
of Title 11 of the Bankruptcy Code, (c) the Obligor’s obligations under such
Underlying Instruments have not been (i) disallowed, in whole or in part, or
(ii) subordinated, in whole or in part, to the claims or interests of any other
Person under the provisions of 11 U.S.C. § 510, (d) the Loan is secured and the
liens and security interests granted by the applicable federal bankruptcy or
district court in relation to the Loan have not been subordinated, in whole or
in part, to the liens or interests of any other lender under the provisions of
11 U.S.C. § 364(d) or otherwise, (e) the Obligor is not in default on its
payment obligations under the Loan and (f) neither the Obligor nor any party in
interest has filed a Chapter 11 plan with the applicable federal bankruptcy or
district court that, upon confirmation, would (i) disallow or subordinate the
Loan and obligations under the related Underlying Instruments, in whole or in
part, (ii) subordinate, in whole or in part, any lien or security interest
granted in connection with such Loan, (iii) fail to provide for the repayment,
in full and in cash, of the Loan upon the effective date of such plan or
(iv) otherwise impair, in any manner, the claim evidenced by the Loan and
related Underlying Instruments. For the purposes of this definition, an order is
a “final order” if the applicable period for filing a motion to reconsider or
notice of appeal in respect of a permanent order authorizing the obligor to
obtain

 

-20-



--------------------------------------------------------------------------------

credit has lapsed and no such motion or notice has been filed with the
applicable federal bankruptcy or district court or the clerk thereof.

“Discount Loan”: Any Loan that has an Assigned Value of less than 90% as of the
Cut-Off Date.

“Discretionary Sale”: The meaning specified in Section 2.14(c).

“Dispute Resolution Procedures”: With respect to any Disputed Loan, the
following procedures: (i) first, the Collateral Manager and the Controlling
Lender shall consult with each other in an attempt to resolve the related
dispute in a timely and reasonable manner and (ii) if such consultation does not
resolve the dispute within one (1) Business Day of the Administrative Agent’s
receipt of notice of such dispute, then (A) if such Disputed Loan is a Broadly
Syndicated Loan, (w) the Collateral Manager and the Administrative Agent each
shall seek bid quotations from two or more independent, non-affiliated qualified
broker-dealers trading in such Loan (each an “Independent Dealer”) for each such
Disputed Loan (each, an “Independent Bid”), (x) for each Disputed Loan for which
there are two or more Independent Bids at 3:00 p.m. on the following Business
Day (the “Resolution Time”), the Value Adjusted Assigned Value shall be
recalculated by the Administrative Agent based on the average of the Independent
Bids, (y) for each Disputed Collateral Loan for which there is one Independent
Bid at the Resolution Time, the Value Adjusted Assigned Value shall be
recalculated by the Administrative Agent based on the lower of such Independent
Bid and the Controlling Lender’s determination and (z) for each Disputed Loan
for which there is no Independent Bid at the Resolution Time, the Controlling
Lender’s determination shall continue to apply or (B) if such Disputed Loan is
not a Broadly Syndicated Loan, the Borrower (or the Collateral Manager on its
behalf) may, at the Borrower’s expense, retain an Approved Valuation Firm to
value such Disputed Loan, and if such Approved Valuation Firm provides a
valuation within ten (10) Business Days of the Borrower’s receipt of the related
Assigned Value Notice, such valuation shall be deemed to be the “Value Adjusted
Assigned Value” in lieu of the disputed determination of the Controlling Lender.

“Diversity Score”: A single number that indicates the concentration of Eligible
Loans included in the Collateral in terms of both issuer and industry
concentration. The Diversity Score for the Loans is calculated as set forth in
Annex D.

“Diversity Score Test”: As of any date of determination with respect to Eligible
Loans included in the Collateral, a test that is satisfied if the Diversity
Score is equal to or greater than 14.

“Dodd-Frank”: The Dodd-Frank Wall Street Reform and Consumer Protection Act,
Pub. L. 111-203 (2010).

“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.

“Domicile” or “Domiciled”:    With respect to any Obligor:

(a) except as set forth in clause (b), its country of organization; and

 

-21-



--------------------------------------------------------------------------------

(b) if it is organized in Ireland and either less than a majority of its
tangible assets are located in Ireland or less than a majority of its operating
revenues are derived in Ireland, the jurisdiction in which a substantial portion
of its tangible assets are located or the jurisdiction in which a substantial
portion of its operating revenues are derived, determined and selected by the
Collateral Manager in its commercially reasonable discretion (such
determinations pursuant to this clause (b) to be made on the date of the
Borrower’s acquisition of the applicable Loan and not modified by subsequent
events).

“EBITDA”: With respect to the Relevant Test Period with respect to the related
Loan, the meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in
the Underlying Instruments for such Loan (together with all add-backs and
exclusions as designated in such Underlying Instruments), and in any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the Obligors on such Loan (determined on
a consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such Relevant Test
Period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring non-cash charges consistent with the
compliance statements and financial reporting packages provided by the Obligors,
and (g) any other item the Borrower and the Administrative Agent mutually deem
to be appropriate.

“.EDF”: With respect to any Loan, the lowest 5 year expected default frequency
for such Loan as determined by running the current version Moody’s RiskCalc in
both the Financial Statement Only (FSO) and the Credit Cycle Adjusted (CAA)
modes, as calculated by the Collateral Manager; provided, that the
Administrative Agent shall have the right (in its sole discretion) to amend or
modify any of the information utilized to calculate the .EDF and recalculate the
.EDF based upon such revised information, in which case such recalculated .EDF
shall apply. The Collateral Manager shall provide the Administrative Agent with
the .EDF and the information necessary to calculate such .EDF upon request from
the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Loan”: Each Loan (A) for which the Administrative Agent and the
Collateral Agent have received (or, in accordance with the definition of
“Required Loan

 

-22-



--------------------------------------------------------------------------------

Documents” or Section 3.2(i) will receive) the related Required Loan Documents;
and (B) that satisfies each of the following eligibility requirements (unless
the Controlling Lender in its sole discretion agree to waive any such
eligibility requirement with respect to such Loan):

(a) as of the Cut-Off Date, such Loan is a First Lien Broadly Syndicated Loan,
First-Lien Large Middle-Market Loan, First-Lien Traditional Middle-Market Loan,
First Lien Lower Middle-Market Loan, Second-Lien Broadly Syndicated Loan, DIP
Loan or Second-Lien Middle-Market Loan;

(b) as of the Cut-Off Date, such Loan had an original term to stated maturity
that did not exceed seven and one half (7.5) years or, in the case of Second
Lien Loans representing not more than 12.5% of the Concentration Test Amount,
eight (8) years;

(c) other than in the case of Loans subject to hedging arrangements reasonably
satisfactory to the Administrative Agent, except as permitted by the
Concentration Limits, such Loan is payable in Dollars and does not permit the
currency in which such Loan is payable or place of payment (other than the
United States) to be changed without lender consent;

(d) with respect to a Loan that is not a Broadly Syndicated Loan, except as
permitted by the Concentration Limits, the related Obligor’s pro forma ratio of
equity to total capital is not less than 30% as of the Cut-Off Date;

(e) with respect to a Loan that is not a Broadly Syndicated Loan, the Total
Debt/EBITDA Ratio of the related Obligor is 7.0 to 1.00 or less as of the
Cut-Off Date;

(f) with respect to a Loan with an Obligor that is a Technology Driven Growth
Company, the Administrative Agent shall have approved such Loan in its sole
discretion;

(g) the acquisition (including the manner of acquisition, ownership, enforcement
and disposition) of such Loan did not and will not subject the Borrower to any
tax, fee or governmental charge unless the Obligor thereon is required under the
terms of the related Underlying Instrument to make “gross-up” payments that
cover the full amount of such tax, fee or governmental charge on an after-tax
basis;

(h) no selection procedures adverse to the interests of the Administrative Agent
or the Lenders have been utilized by the Borrower or the Collateral Manager, as
applicable, in the selection of the Loan;

(i) the acquisition of such Loan will not cause the Borrower or the pool of
Collateral to be required to register as an investment company under the 1940
Act;

(j) other than a DIP Loan, such Loan is not a financing by a
debtor-in-possession pursuant to any proceeding under Insolvency Law;

(k) such Loan is not underwritten as a real estate or construction loan and the
primary Underlying Asset for such Loan is not real property;

 

-23-



--------------------------------------------------------------------------------

(l) such Loan is in the form of indebtedness for United States federal income
tax purposes;

(m) such Loan is not (i) delinquent in payment of principal, interest or any
other amounts required to be paid thereunder (determined without regard to any
waiver or forbearance) or (ii) in breach of any financial covenant or negative
pledge covenant set forth in its Underlying Instruments;

(n) as of the Cut-Off Date, such Loan and any Underlying Assets (or, with
respect to clause (ii), the acquisition thereof and granting of a security
interest to the Collateral Agent therein) (i) have not, and will not, be used by
the related Obligor in any manner or for any purpose that would result in any
material risk of liability being imposed upon the Borrower or any Secured Party
under any Applicable Law, judgments, order or agreements relating or addressing
the environment, health or safety and (ii) comply in all material respects with,
and will not violate any Applicable Law or cause any Lender (in its commercially
reasonable judgment) to fail to comply with any request or directive from any
Governmental Authority having jurisdiction over such Lender;

(o) such Loan is eligible under its Underlying Instruments (giving effect to the
provisions of Sections 9-406 and 9-408 of the UCC) to be sold to the Borrower
and to have a security interest therein granted to the Collateral Agent, as
agent for the Secured Parties;

(p) such Loan is an “instrument” or “payment intangible” under the UCC;

(q) such Loan and related Underlying Instruments and related documents and Loan
File are fully assignable subject to customary and market restrictions on
assignability or, if such assignment is subject to the consent of the underlying
Obligor or lender agent under the related Underlying Instruments, the related
Underlying Instruments provide that such consent to assignment shall not be
unreasonably withheld; provided that, such Loan may contain the following
restrictions on customary and market based terms: (a) restrictions on transfer
to parties that are not ‘eligible assignees’ within the customary and market
based meaning of the term or restrictions on assignment to certain persons, and
(b) restrictions on transfer to the applicable Obligor or issuer under the Loan
or its equity holders or financial sponsor entities; and provided, further, that
all consents required to be obtained with respect to such Loan shall have been
obtained prior to the related Cut-Off Date;

(r) (A) as of the Cut-Off Date, the Obligor with respect to such Loan had full
legal capacity to execute and deliver the related Underlying Instruments and
(B) such Loan, together with the Underlying Instruments related thereto, (i) is
in full force and effect and constitutes the legal, valid and binding obligation
of the related Obligor and each guarantor thereof, enforceable against such
Obligor and each such guarantor in accordance with its terms, subject to
customary bankruptcy, insolvency and equity limitations, (ii) is not subject to,
or the subject of any assertions in respect of, any litigation, dispute, refund
or offset, and (iii) is not subject to any rights of rescission, setoff,
netting, counterclaim or defense by any related Obligor;

 

-24-



--------------------------------------------------------------------------------

(s) the Borrower has good and marketable title to, and is the sole owner of,
such Loan and the Borrower has granted to the Collateral Agent for the benefit
of the Secured Parties a valid and perfected first priority (subject to
Permitted Liens) security interest in the Loan and the related Underlying
Instruments;

(t) there are no proceedings pending and, to the best of the Borrower’s
knowledge, no bona fide proceedings are threatened (i) asserting insolvency of
the Obligor on such Loan, or (ii) wherein the Obligor on such Loan, any other
party or any governmental entity has alleged that such Loan or any of the
related Underlying Instruments which create such Loan is illegal or
unenforceable;

(u) as of the Cut-Off Date, such Loan and the Underlying Instruments related
thereto, are eligible to be sold, assigned or transferred to the Borrower and to
have a security interest therein granted to the Collateral Agent, as agent for
the Secured Parties, and neither the sale, transfer or assignment of such Loan
to the Borrower, nor the granting of a security interest hereunder to the
Collateral Agent, violates, conflicts with or contravenes (and are permitted by)
any Applicable Law or any contractual or other restriction, limitation or
encumbrance (subject to any consent rights with respect to such assignment which
have been received prior to the related Cut-Off Date);

(v) such Loan requires the related Obligor to maintain the Underlying Assets for
such Loan in good repair and to maintain adequate insurance with respect
thereto;

(w) the Underlying Instruments for such Loan do not contain a confidentiality
provision that would prohibit the Collateral Agent, the Administrative Agent or
the Controlling Lender from accessing all necessary information with regard to
such Loan, so long as the Administrative Agent, the Collateral Agent or the
Controlling Lender, as applicable, has agreed to maintain the confidentiality of
such information in accordance with the provisions of such Underlying
Instruments;

(x) the Obligor with respect to such Loan is an Eligible Obligor;

(y) such Loan is either not a “registration required obligation” within the
meaning of Section 163(f)(2) of the Code, or is issued in registered form within
the meaning of Section 5f.103-1 of the United States Treasury Regulations;

(z) such Loan is not a participation interest;

(aa) all information (other than projections and forward-looking statements)
provided by either the Borrower or the Collateral Manager with respect to such
Loan is true, correct and complete in all material respects; provided that, to
the extent any such information was furnished to the Borrower or the Collateral
Manager, as applicable, by a related Obligor or any other third party, or
constitutes general economic data or general industry information, such
information is true, correct and complete to the actual knowledge of the
Borrower or of the Collateral Manager, as applicable;

 

-25-



--------------------------------------------------------------------------------

(bb) such Loan (A) is not an Equity Security and (B) does not provide by its
terms for the conversion or exchange into an Equity Security at any time on or
after the date it is included as part of the Collateral;

(cc) such Loan does not constitute a purpose credit advanced for the acquisition
of Margin Stock and is not principally secured by Margin Stock;

(dd) neither the related Obligor, any other party obligated with respect to such
Loan nor any Governmental Authority has alleged in any proceeding or, to the
Borrower’s actual knowledge, threatened that such Loan or any related Underlying
Instrument is illegal or unenforceable;

(ee) such Loan is not a Structured Finance Security, Synthetic Security, a
finance lease or issued as chattel paper;

(ff) such Loan is not a debt obligation whose repayment is subject to
substantial non-credit related risk as determined by the Collateral Manager;

(gg) to the extent required by Applicable Law, the Seller and the Borrower have
all necessary licenses and permits to purchase and own such Loan and enter into
the applicable Underlying Instruments as a lender and, in the case of the
Seller, sell such Loan to the Borrower, in each case, in the State where such
Obligor is located, except where the failure to obtain such licenses and permits
could not reasonably be expected to result in a Material Adverse Effect or a
material adverse effect on the value of such Loan;

(hh) such Loan provides for (i) periodic payments of accrued and unpaid interest
in Cash on a current basis no less frequently than semi-annually and (ii) a
fixed amount of principal payable in full in Cash no later than its stated
maturity;

(ii) such Loan is (i) fully documented and (ii) being serviced by the Collateral
Manager, in each case, in accordance with the Collateral Manager Standard;

(jj) such Loan and the related Underlying Instruments are governed by the laws
of any state of the United States or any territory thereof;

(kk) all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority or any other Person required to be
obtained, effected or given in connection with the making, acquisition, transfer
or performance of such Loan have been duly obtained, effected or given and are
in full force and effect;

(ll) such Loan is not subject to an offer of exchange, redemption, conversion or
tender by its Obligor, or by any other Person, for cash, equity securities or
any other type of consideration that is not, as of the Cut-Off Date, a Loan;

(mm) other than a Permitted PIK Loan, such Loan (i) by its terms does not permit
the deferral or capitalization of accrued and unpaid interest and (ii) is not a
Loan

 

-26-



--------------------------------------------------------------------------------

with respect to which interest required by the Underlying Instruments to be paid
in Cash has previously been deferred or capitalized as principal and not
subsequently paid in full;

(nn) as of the Cut-Off Date, such Loan has not been subject to any events
described in the definition of Material Modification and none of the proceeds of
such Loan were used by the related Obligor to pay any past due principal,
interest or other payment due on such Loan;

(oo) the Seller has caused its master computer records to be clearly and
unambiguously marked to indicate that such Loan has been sold to the Borrower;

(pp) the EBITDA of the related Obligor of such Loan is equal to or greater than
$10,000,000 as of the Cut-Off Date;

(qq) such Loan is not a Bridge Loan, a Zero-Coupon Loan, a Letter of Credit, or
an unsecured loan;

(rr) if such Loan is a Floating Rate Loan, the index used to determine the
current rate of interest on such Loan is reset no less frequently than every six
months;

(ss) except as permitted under the Concentration Limits, such Loan has an
Original Assigned Value of not less than 90%;

(tt) if such Loan is a Cov-Lite Loan and not a Broadly Syndicated Loan, the
EBITDA of the related Obligor of such Loan is equal to or greater than
$50,000,000;

(uu) the Underlying Instruments related to such Loan have been delivered to the
Collateral Agent;

(vv) such Loan is not a loan primarily for personal, family or household use;

(ww) if such Loan is not a Broadly Syndicated Loan and has a Moody’s Public
Rating or is publicly rated by S&P, such Moody’s Public Rating or public rating
by S&P is at least “B3” or “B-”, as applicable, as of the Cut-off Date;

(xx) such Loan is not issued by a sovereign, or by a corporate Obligor domiciled
(and with respect to which substantially all of the Underlying Assets securing
the Loan are located in) in a country, which sovereign or country on the date on
which such Loan is acquired by the Borrower imposed foreign exchange controls
that effectively limit the availability or use of Dollars to make when due the
scheduled payments of principal thereof and interest thereon.

“Eligible Obligor”: On any date of determination, any Obligor that:

(a) is a business organization (and not a natural person) that is an operating
company or a holding company and duly organized and validly existing under the
laws of its jurisdiction of organization;

 

-27-



--------------------------------------------------------------------------------

(b) is not a Governmental Authority;

(c) is not an Affiliate of, or controlled by, the Borrower, the Collateral
Manager or the Equityholder;

(d) except as permitted under the Concentration Limits, is Domiciled in the
United States and its Underlying Assets are located in the United States;

(e) other than the Obligor of any Current Pay Obligation, (x) is not (and has
not been at any time during the prior three (3) years) the subject of and, to
the best of the Collateral Manager’s knowledge is not threatened with any
proceeding which would result in, an Insolvency Event with respect to such
Obligor and (y) as of the Cut-Off Date for such Loan, such Obligor is not in
financial distress or experiencing a material adverse change in its condition,
financial or otherwise, which requirement in this clause (y) shall be deemed to
be satisfied with respect to any information regarding the condition of such
Obligor that was provided to the Controlling Lender prior to the Controlling
Lender’s approval of the related Loan pursuant to clause (B) of the definition
of “Eligible Loan”; provided, that if an Obligor fails to satisfy clause (y),
but is treated as an Eligible Obligor on account of the related Loan being a
Current Pay Loan as of the Cut-Off Date, and such Loan ceases to be a Current
Pay Loan on a later date, then such Obligor shall continue to be treated an
Eligible Obligor if such Obligor would satisfy clause (y) as of such later date
(determined as though such later date were the Cut-Off Date) and otherwise
satisfies this definition as of such later date.

“Enforcement Action”: In each case on or after the occurrence of an Event of
Default (a) any action by the Administrative Agent or any Lender (or group of
Lenders) to instruct the Collateral Agent to enforce any Lien in respect of any
Collateral, including any foreclosure proceeding, any public or private sale, or
any other disposition pursuant to Article 9 of the UCC, (b) the exercise of any
other right or remedy provided to the Collateral Agent, the Administrative Agent
or any Lender (or any group of Lenders) under this Agreement or any other
Transaction Document or applicable law with respect to the Collateral, including
the taking of control, retention or possession of, or the exercise of any right
of setoff with respect to, any Collateral, (c) any action by the Collateral
Agent, the Administrative Agent or any Lender (or any group of Lenders) to
retain or cause the Borrower to retain a broker or investment banker, to prepare
for and consummate the sale of any material portion of Collateral, so long as
such actions are diligently pursued in good faith, (d) the disposition of
Collateral by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, or (e) the commencement by the Collateral
Agent, the Administrative Agent or any Lender (or any group of Lenders) of any
legal proceedings or actions against or with respect to the Borrower or the
Collateral Manager or any of such Person’s property or assets or any Collateral
to facilitate any of the actions described in clauses (a), (b), (c) and
(d) above.

“Environmental Laws” means any and all foreign, federal, State and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting,

 

-28-



--------------------------------------------------------------------------------

licensing, permitting, investigation or remediation of Hazardous Materials.
Environmental Laws include, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection
Agency’s regulations relating to underground storage tanks (40 C.F.R. Parts 280
and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
and the rules and regulations thereunder, each as amended or supplemented from
time to time.

“Equity Security”: Any stock or similar security, certificate of interest or
participation in any profit sharing agreement, preorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant or right to
subscribe to or purchase such a security; or any such warrant or right; or any
put, call, straddle, or other option or privilege of buying such a security from
or selling such a security to another without being bound to do so.

“Equityholder”: Oaktree Strategic Income Corporation, a Delaware corporation.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated or issued thereunder.

“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Lender shall have notified the Administrative Agent, the Collateral Agent, the
Collateral Manager and the Borrower of a determination by such Lender that it
would be contrary to law or to the directive of any central bank or other
Governmental Authority (whether or not having the force of law) to obtain
Dollars in the London interbank market to fund any Advance, (b) any Lender shall
have notified the Administrative Agent, the Collateral Agent, the Collateral
Manager and the Borrower of a determination by such Lender that there is a
material difference in the rate at which Dollars are being offered to such
Lender in the London interbank market and the cost to such Lender of making,
funding or maintaining any Advance, (c) any Lender shall have notified the
Administrative Agent, the Collateral Agent, the Collateral Manager and the
Borrower of the inability of such Lender, as applicable, to obtain Dollars in
the London interbank market to make, fund or maintain any Advance, (d) adequate
and reasonable means do

 

-29-



--------------------------------------------------------------------------------

not exist for ascertaining the LIBOR Rate for any relevant LIBOR Period, (e) the
administrator of the LIBOR Rate as published on the applicable Bloomberg screen
page (or another commercially available source providing quotations of the LIBOR
Rate) or any central bank or Governmental Authority having jurisdiction over the
Administrative Agent or any Lender has made a public statement identifying a
date after which the LIBOR Rate shall no longer be made available (or used for
determining interest rates of loans), or (f) loans of the type contemplated in
this Agreement are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBOR Rate.

“Events of Default”: The meaning specified in Section 9.1.

“Excepted Persons”: The meaning specified in Section 13.13(a).

“Excess Concentration Amount” means, as of any date of determination prior to
the Facility Maturity Date, the sum of, for each Concentration Limit, the amount
by which the aggregate Outstanding Balance of all Eligible Loans subject to such
Concentration Limit exceeds such Concentration Limit, as applied sequentially
and without duplication in accordance with the Borrowing Base Model set forth in
Annex C.

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Excluded Amounts”: (i) Any amount received in the Collection Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the reimbursement of payment by the Borrower of any Tax, fee or
other charge imposed by any Governmental Authority on such Loan or on any
Underlying Assets, (ii) any interest or fees (including origination, agency,
structuring, management or other up-front fees) that are for the account of the
Seller or any other Person from whom the Borrower purchased such Loan
(including, without limitation, interest accruing prior to the date such Loan is
purchased by the Borrower), (iii) any reimbursement of insurance premiums,
(iv) any escrows relating to Taxes, insurance and other amounts in connection
with Loans which are held in an escrow account for the benefit of the Obligor
and the secured party pursuant to escrow arrangements under Underlying
Instruments or (v) any amount deposited into the Collection Account in error.

“Excluded Taxes”: Any of the following Taxes imposed on or with respect to an
Affected Party or required to be withheld or deducted from a payment to an
Affected Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Party being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the
Obligations pursuant to a law in effect on the date on which (i) such Lender
acquires such interest or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.13, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such

 

-30-



--------------------------------------------------------------------------------

Lender’s failure to comply with Section 2.13(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Expense Reserve Account”: A Securities Account created and maintained on the
books and records of the Securities Intermediary entitled “Expense Reserve
Account” in the name of the Borrower and subject to the prior Lien of the
Collateral Agent for the benefit of the Secured Parties.

“Expense Reserve Account Amount”: At any time, an amount equal to $50,000 minus
the available balance of the Expense Reserve Account at such time.

“Facility Amount”: Initially the Maximum Facility Amount, as such amount may
vary from time to time pursuant to Section 2.3 hereof; provided that on or after
the Reinvestment Period End Date, the Facility Amount shall mean the Advances
Outstanding.

“Facility Maturity Date”: The day that is the fifth (5th) anniversary of the
Closing Date (or, if such day is not a Business Day, the next succeeding
Business Day).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.

“Federal Funds Rate”: For any period, a fluctuating interest per annum rate
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as reported in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Fee Letter”: The Fee Letter, dated as of the date hereof, from Borrower to the
Administrative Agent and the Lenders, and acknowledged by the Collateral
Manager, as the same may be amended, restated, modified or supplemented from
time to time.

“Fees”: All fees required to be paid by the Borrower pursuant to this Agreement
and the Fee Letter.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor”: Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated

 

-31-



--------------------------------------------------------------------------------

with one another and whose financial condition and creditworthiness are
independent of the other companies so owned by such Person.

“First-Lien Broadly Syndicated Loan”: Any First Lien Loan that is a Broadly
Syndicated Loan.

“First-Lien Large Middle-Market Loan”: A First Lien Loan that is a Middle Market
Loan with an Obligor that has EBITDA greater than $50,000,000 and a Tranche Size
of $150,000,000 or greater.

“First Lien Loan”: any Loan that (i) is secured by a valid and perfected first
priority Lien on substantially all of the Obligor’s assets constituting
collateral for the Loan, subject to any expressly permitted liens under the
applicable Underlying Instruments for such Loan, including those set forth in
“permitted liens” as defined in such Underlying Instruments, or such comparable
definition if “permitted liens” is not defined therein, (ii) provides that the
payment obligation of the Obligor on such Loan is either senior to, or pari
passu with, and is not (and cannot by its terms become) subordinate in right of
payment to all other Indebtedness of such Obligor, subject to any expressly
permitted liens under the applicable Underlying Instruments for such Loan,
including those set forth in “permitted liens” as defined in such Underlying
Instruments, or such comparable definition if “permitted liens” is not defined
in such Underlying Instruments, (iii) for which Liens on the assets constituting
collateral securing any other outstanding Indebtedness of the Obligor (including
Liens securing Second Lien Loans, but otherwise excluding expressly permitted
liens referred to in (i) and (ii) above) is expressly subject to and
contractually or structurally subordinate to the priority claim under the
Underlying Instruments governing such Loan or the related documentation of the
“first lien” lenders under such “First Lien Loan”, and (iv) is not a First Lien
Last Out Loan. Notwithstanding the foregoing, if, at any time, the Senior Debt /
EBITDA Ratio of an Obligor with respect to a Loan that otherwise qualifies as a
First Lien Loan and is not a Broadly Syndicated Loan exceeds 4.50 to 1.00, the
portion of such Loan in a principal amount that results in such excess shall be
treated as a Second-Lien Loan for Advance Rate and Concentration Limit purposes.

“First Lien Last Out Loan”: Any Loan that is a senior secured loan that, prior
to an event of default under the applicable Underlying Instruments, is entitled
to receive payments pari passu with other senior secured loans of the same
Obligor and secured by the same collateral, but following an event of default
under the applicable Underlying Instruments, such Loan becomes fully
subordinated to other senior secured loans of the same Obligor and secured by
the same collateral and is not entitled to any payments until such other senior
secured loans are paid in full.

“First Lien Lower Middle-Market Loan”: A First Lien Loan that is a Middle Market
Loan with an Obligor that has EBITDA less than $25,000,000.

“First-Lien Traditional Middle-Market Loan”: A First Lien Loan that is a Middle
Market Loan with either (i) an Obligor that has EBITDA greater than $25,000,000
and less than $50,000,000 or (ii) an Obligor that has EBITDA greater than
$50,000,000 and a Tranche Size of less than $150,000,000.

 

-32-



--------------------------------------------------------------------------------

“Fixed Rate Loan”: A Loan other than a Floating Rate Loan.

“Floating Rate Loan”: A Loan (i) that provides for scheduled payments of
floating-rate interest in cash on a semi-annual or more frequent basis,
(ii) under which the interest rate payable by the Obligor thereof is based on a
prime rate or the London Interbank Offered Rate, plus some specified interest
percentage in addition thereto, and (iii) that provides that such interest rate
will reset immediately (or at the end of designated interest period) upon any
change in the related prime rate or the London Interbank Offered Rate.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Funding Date”: With respect to any Advance, the Business Day of receipt by the
Administrative Agent and Collateral Agent of a Funding Notice and other required
deliveries in accordance with Section 2.2.

“Funding Notice”: A notice in the form of Exhibit A-1 requesting an Advance,
including the items required by Section 2.2.

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.

“General Collection Account”: A Securities Account created and maintained on the
books and records of the Securities Intermediary entitled “General Collection
Account” in the name of the Borrower and subject to the prior Lien of the
Collateral Agent for the benefit of the Secured Parties.

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

“Governing Documents”: (a) With respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement, and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

“Group 1 Country”: Canada and the United Kingdom.

 

-33-



--------------------------------------------------------------------------------

“Group 2 Country”: Australia, Germany, New Zealand and the Netherlands.

“Group 3 Country”: France.

“Guarantee Obligation”: As to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Increased Costs”: Any amounts required to be paid by the Borrower to an
Indemnified Party pursuant to Section 2.12.

“Incurrence Covenant”: A covenant by any Obligor to comply with one or more
financial covenants only upon the occurrence of certain actions of such Obligor,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.

“Indebtedness”: With respect to any Person at any date without duplication,
(a) all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
Property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person in respect
of letters of credit, acceptances or similar instruments issued or created for
the account of such Person, (d) all liabilities secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on any Property owned by such Person even though such
Person has not assumed or otherwise become liable for the payment thereof, and

 

-34-



--------------------------------------------------------------------------------

(e) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (d) above. The amount of any
Indebtedness under clause (d) shall be equal to the lesser of (A) the stated
amount of the relevant obligations and (B) the fair market value of the Property
subject to the relevant Lien. The amount of any Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Indemnified Amounts”: The meaning specified in Section 10.1(a).

“Indemnified Parties”: The meaning specified in Section 10.1(a).

“Independent Manager”: The meaning specified in Section 4.1(u)(xxvi).

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Transaction Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indorsement”: The meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, (c) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due, or
the taking of action by such Person in furtherance of any of the foregoing.

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

-35-



--------------------------------------------------------------------------------

“Insurance Policy”: With respect to any Loan, an insurance policy covering
liability and physical damages to, or loss of, the related Underlying Assets.

“Interest”: For each Collection Period and Advances Outstanding, the sum of the
products (for each day during such Collection Period) of:

IR x P x 1/D

where:

 

IR                                         

  

=

  

the Interest Rate applicable on such day;

P

  

=

  

the Advances Outstanding on such day;

D

  

=

  

360 days (or, to the extent the Interest Rate is the Base Rate, 365 or 366 days,
as applicable).

provided that, (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law, and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Interest Collection Account”: A Securities Account created and maintained on
the books and records of the Securities Intermediary entitled “Interest
Collection Account” in the name of the Borrower and subject to the prior Lien of
the Collateral Agent for the benefit of the Secured Parties.

“Interest Collections”: All (a) payments of interest and delayed compensation
(representing compensation for delayed settlement) received in Cash by or on
behalf of the Borrower on the Collateral, including the accrued interest
received in connection with a sale thereof, (b) principal and interest payments
received by or on behalf of the Borrower on Permitted Investments purchased with
Interest Collections and (c) all amendment and waiver fees, late payment fees,
prepayment fees, ticking fees and other fees received by the Borrower; provided
that Interest Collections shall not include (x) Sale Proceeds representing
accrued interest that are applied toward payment for accrued interest on the
purchase of a Loan (including in connection with a Substitution) and
(y) interest received in respect of a Loan (including in connection with any
sale thereof), which interest was purchased with Principal Collections.

“Interest Rate”: (a) The LIBOR Rate plus (b) the Applicable Spread; provided
that, upon and during the occurrence of a Eurodollar Disruption Event and upon
the occurrence of an Event of Default, “Interest Rate” shall mean the Base Rate
plus the Applicable Spread.

“Intermediary”: (a) A Clearing Corporation or (b) a Person, including a bank or
broker, that in the ordinary course of its business maintains Securities
Accounts for others and is

 

-36-



--------------------------------------------------------------------------------

acting in that capacity, which in each case is not an Affiliate of the Borrower
or the Collateral Manager.

“Investment”: With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans, Permitted Investments and the acquisition of Equity Securities otherwise
permitted by the terms hereof which are related to such Loans.

“Investment Property”: The meaning specified in Section 9-102(a)(49) of the UCC.

“IRS”: The United States Internal Revenue Service.

“Joinder Supplement”: An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit H to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date, as contemplated by Section 2.1(d), a copy of which shall
be delivered to the Collateral Agent and the Collateral Manager.

“Lender”: The meaning specified in the Preamble, including Citibank, N.A., and
each financial institution which may from time to time become a Lender hereunder
by executing and delivering a Joinder Supplement to the Administrative Agent,
the Collateral Agent, the Collateral Manager and the Borrower as contemplated by
Section 2.1(d) (and for purposes of Section 2.12 and Section 2.13 of this
Agreement any successor, assignee or participant).

“Letter of Credit”: A facility whereby (i) a fronting bank (“LOC Agent Bank”)
issues or will issue a letter of credit (“LC”) for or on behalf of a borrower
pursuant to an Underlying Instrument, (ii) in the event that the LC is drawn
upon and the borrower does not reimburse the LOC Agent Bank, the
lender/participant is obligated to fund its portion of the facility and
(iii) the LOC Agent Bank passes on (in whole or in part) the fees that it
receives for providing the LC to the lender/participant.

“LIBOR Rate”: For any LIBOR Period, the greater of (x) zero and (y) the “ICE
LIBOR” rate per annum (“ICE LIBOR”) as published on the applicable Bloomberg
screen page (or such other commercially available source providing quotations of
ICE LIBOR as may be designated by the Administrative Agent from time to time)
for a three-month maturity at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such LIBOR Period; provided that, if
such day is not a Business Day, the immediately preceding Business Day.

“LIBOR Period”: Initially, the period commencing on, and including, the Closing
Date and ending on, but excluding, the first Payment Date and thereafter, each
successive period commencing on, and including, the last day of the immediately
preceding LIBOR Period and ending on, but excluding, succeeding Payment Date;
provided that the first LIBOR Period for any Advance made after the Closing Date
shall commence on, and include the Advance Date and end on, but exclude the
first Payment Date thereafter.

 

-37-



--------------------------------------------------------------------------------

“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person.

“Loan”: Any commercial loan which (a) is sourced, originated or purchased by the
Seller or any of its Affiliates in the ordinary course of business and which the
Borrower acquires; (b) is not a bond or a note and (c) is issued or made
pursuant to a credit agreement.

“Loan List”: The list of Eligible Loans set forth on Schedule III attached
hereto.

“Loan Checklist”: An electronic or hard copy, as applicable, of a checklist
delivered by or on behalf of the Borrower to the Collateral Agent, for each
Loan, of all Required Loan Documents to be included within the respective Loan
File, which shall specify whether such document is an original or a copy.

“Loan File”: With respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals and copies of any other relevant records
relating to such Loans and the Underlying Assets pertaining thereto.

“Loan Register”: The meaning specified in Section 5.3(l).

“Loan Schedule”: The schedule listing each Loan owned or scheduled to be
acquired by the Borrower and each Underlying Instrument in respect of each such
Loan, along with a notation as to whether each such Underlying Instrument has
been delivered by the Borrower to the Collateral Agent and the Administrative
Agent or, if any such Underlying Instrument has not been delivered and is a
Required Loan Document, the anticipated delivery date of each such Underlying
Instrument.

“Maintenance Covenant”: A covenant by any Obligor to comply with one or more
financial covenants during each reporting period, whether or not such Obligor
has taken any specified action; provided, that a covenant that otherwise
satisfies the definition hereof and only applies when amounts are outstanding
under the related loan shall be a Maintenance Covenant.

“Margin Stock”: “Margin Stock” as defined under Regulation U.

“Material Adverse Effect”: With respect to any event or circumstance, a material
adverse effect on (a) the business, assets, financial condition, operations,
performance, properties or prospects of the Collateral Manager, (b) the
business, financial condition, operations, performance, or prospects of the
Borrower excluding any such change resulting from any change in value or
performance of all or any part of the Collateral, (c) the validity,
enforceability or collectability of this Agreement or any other Transaction
Document or the validity, enforceability or collectability of the Loans
generally or any material portion of the Loans, (d) the rights and remedies of
the Collateral Agent, the Administrative Agent and the Lenders with respect to
matters arising under this Agreement or any other Transaction Document, (e) the
ability of each of the Borrower or the Collateral Manager to perform its
respective obligations under any Transaction Document to which it is a party, or
(f) the status, existence, perfection, priority or enforceability of the
Collateral Agent’s Lien on the Collateral.

 

-38-



--------------------------------------------------------------------------------

“Material Modification”: Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing an Eligible Loan executed or
effected on or after the date on which such Loan is transferred to the Borrower,
that:

(a) extends or delays the stated maturity date of such Loan;

(b) waives one or more interest payments, reduces the amount of interest due
with respect to such Loan, reduces the rate at which interest accrues with
respect to such Loan, reduces the portion of such Loan on which interest
accrues, or permits any interest due in cash to be deferred or capitalized and
added to the principal amount of such Loan (other than any deferral or
capitalization already allowed by the terms of the Underlying Instruments of
such Loan for performing credits under a re-pricing grid contained in the
Underlying Instruments as of the Cut-Off Date);

(c) contractually or structurally subordinates such Loan by operation of a
priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than
Permitted Liens) on any of the Underlying Assets securing such Loan;

(d) modifies, terminates, substitutes, alters or releases (other than as
permitted by such Underlying Instruments) the Underlying Assets securing such
Loan, and each such modification, termination, substitution, alteration or
release, as determined in the sole reasonable discretion of the Controlling
Lender, materially and adversely affects the value of such Loan;

(e) amends, waives, forbears, supplements or otherwise modifies in any way the
definition of “Permitted Lien”, “Net Senior Leverage Ratio” or “Cash Interest
Coverage Ratio” (or any respective comparable definitions in its Underlying
Instruments) or the definition of any component thereof in a manner that, in the
sole reasonable discretion of the Controlling Lender, is materially adverse to
any Lender; or

(f) reduces or forgives any or all of the principal amount due under such Loan.

“Maximum Facility Amount”: With respect to the Advances, $100,000,000, as may be
increased pursuant to Section 2.1.

“Measurement Date”: Each of (i) the Closing Date; (ii) the date of any
Borrower’s Notice; (iii) the date that a Responsible Officer of the Collateral
Manager has actual knowledge of the occurrence of any Assigned Value Adjustment
Event described in clauses (c), (d), (e) or (f) of the definition thereof;
(iv) the date that the Assigned Value of any Loan is adjusted as a result of an
Assigned Value Adjustment Event (v) the date on which any Loan included in the
latest calculation of the Borrowing Base fails to meet one or more of the
criteria listed in the definition of “Eligible Loan” (other than any criteria
thereof waived by the Controlling Lender); (vi) the date of, or immediately
prior to, each Reinvestment, Discretionary Sale or Optional Sale pursuant to
Section 2.14 and Section 3.2, as applicable; (vii) each Reporting Date;
(viii) the date of any Repayment Notice if the Advances are not repaid in full

 

-39-



--------------------------------------------------------------------------------

pursuant to such Repayment Notice; (ix) each Determination Date and (x) each
other date requested by the Controlling Lender.

“Middle Market Loan”: A Loan that is not a Broadly Syndicated Loan.

“Minimum Depth”: With respect to any price quote used to determine the Assigned
Value of a Broadly Syndicated Loan hereunder, a depth of two.

“Minimum Equity Amount”: As of any Measurement Date, the greater of
(i) $25,000,000 and (ii) the aggregate amount of the Outstanding Balance of the
five Eligible Loans having the largest Outstanding Balances as of such date
(where multiple Eligible Loans related to the same Obligor shall be treated as a
single exposure for purposes of calculating Outstanding Balances).

“Monthly Report”: Defined in Section 6.8(d).

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

“Moody’s Derived Rating”: With respect to any Loan, as of any date of
determination, the rating determined in accordance with the following order of
priority:

(a) if the Obligor has a senior unsecured obligation that is publicly rated by
Moody’s, such rating by Moody’s;

(b) if the preceding clause does not apply, but the Obligor has a subordinated
obligation that is publicly rated by Moody’s, then:

if such rating by Moody’s is at least “B3” (and, if rated “B3,” not on watch for
downgrade), the Moody’s Derived Rating shall be the rating which is one rating
subcategory higher than such rating by Moody’s, or

if such rating by Moody’s is less than “B3” (or rated “B3” and on watch for
downgrade), the Moody’s Derived Rating shall be such rating by Moody’s;

(c) if the preceding clauses do not apply, but the Obligor has a senior secured
obligation that is publicly rated by Moody’s, then:

(i) if such rating by Moody’s is at least “B2” (and, if rated “B2,” not on watch
for downgrade), the Moody’s Derived Rating shall be the rating which is one
subcategory below such rating by Moody’s, or

(ii) if such rating by Moody’s is less than “B2” (or rated “B2” and on watch for
downgrade), then the Moody’s Derived Rating shall be “C”;

(d) if the preceding clauses do not apply and each of the following clauses
(i) through (viii) does apply, the Moody’s Derived Rating shall be “Caa1”:

 

-40-



--------------------------------------------------------------------------------

(i) neither the Obligor nor any of its Affiliates is subject to reorganization
or bankruptcy proceedings,

(ii) no debt securities or obligations of the Obligor are in default,

(iii) neither the Obligor nor any of its Affiliates has defaulted on any debt
during the preceding two years,

(iv) the Obligor has been in existence for the preceding five years,

(v) the Obligor is current on any cumulative dividends,

(vi) the fixed charge ratio for the Obligor exceeds 125% for each of the
preceding two fiscal years and for the most recent quarter,

(vii) the Obligor had a net profit before tax in the past fiscal year and the
most recent quarter, and

(viii) the annual financial statements of such Obligor are unqualified and
certified by a firm of independent accountants of international reputation, and
quarterly statements are unaudited but signed by a corporate officer;

(e) if the preceding clauses do not apply but each of the following clauses
(i) and (ii) do apply, the Moody’s Derived Rating shall be “Caa3”:

(i) neither the Obligor nor any of its Affiliates is subject to reorganization
or bankruptcy proceedings; and

(ii) no debt security or obligation of such Obligor has been in default during
the past two years; and

(f) if the preceding clauses do not apply and a debt security or obligation of
the Obligor has been in default during the past two years, the Moody’s Derived
Rating shall be “Ca.”.

“Moody’s Public Rating”: With respect to any Loan, as of any date of
determination, the rating determined in accordance with the following order of
priority:

(a) if the Obligor of such Loan has a corporate family rating by Moody’s, then
such corporate family rating; and

(b) if such Loan is publicly rated by Moody’s, such public rating.

“Moody’s RiskCalc Rating”: As of any date of determination, for any Loan that
satisfies the Pre-Qualifying Conditions, the lowest of (a) the Collateral
Manager’s internal rating, (b) the rating that is one rating subcategory below
the “Maximum Rating” based on the .EDF for such Loan, in each case determined in
accordance with the table below and (c) a rating of “B3”

 

-41-



--------------------------------------------------------------------------------

(and the Collateral Manager shall give the Administrative Agent notice of such
Moody’s RiskCalc Rating):

 

Lowest .EDF

  

Maximum Rating

.baa3 and above

   Ba3

.ba1, .ba2, .ba3 or .b1

   B2

.b2

   B3

.b3

   Caa2

.caa

   Caa3

provided that the Collateral Manager may assign a lower rating to a Loan if it
so determines in its reasonable business judgment; and provided, further, that
the Administrative Agent shall have the right (in its sole discretion) to have a
Moody’s credit analyst provide a credit estimate for any Loan, in which case
such credit estimate provided by such credit analyst shall be the applicable
Moody’s RiskCalc Rating. For the avoidance of doubt, no Moody’s RiskCalc Rating
can be determined for a Loan that does not satisfy the Pre-Qualifying
Conditions.

“Mortgage”: The mortgage, deed of trust or other instrument creating a Lien on
an interest in real property securing a Loan, including the assignment of leases
and rents, if any, related thereto.

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the preceding five
(5) years contributed to by the Borrower or any ERISA Affiliate on behalf of its
employees.

“Net Equity Amount”: As of any Measurement Date, the sum of (i) the aggregate
amount of the Adjusted Borrowing Values of all Eligible Loans included in the
Collateral as of such date, plus (ii) the sum of (x) all amounts on deposit in
the Collection Account and (y) all Permitted Investments, minus (iii) the
Advances Outstanding as of such date, minus (iv) the Excess Concentration
Amounts, minus (v) the Unfunded Exposure Equity Amount, plus (vi) amounts on
deposit in the Unfunded Exposure Account (such amount not to exceed the Unfunded
Exposure Equity Amount).

“Net Senior Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Net Senior Leverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Net Senior Leverage Ratio” or comparable definition,
the ratio of (i) the senior Indebtedness (including, without limitation, such
Loan) of the applicable Obligor as of the date of determination minus the
Unrestricted Cash of such Obligor as of such date to (ii) EBITDA of such Obligor
with respect to the applicable Relevant Test Period, as calculated by the
Borrower or the Collateral Manager in good faith.

“Non-Delayed Amount”: With respect to any Delayed Funding Lender and an Advance
for which the Delayed Funding Lender delivered a Delayed Funding Notice, an
amount equal to the excess of such Delayed Funding Lender’s Pro Rata Share of
such Advance over its Delayed Amount in respect of such Advance.

“Non-Usage Fee”: The meaning set forth in the Fee Letter.

 

-42-



--------------------------------------------------------------------------------

“Noteless Loan”: A Loan with respect to which the Underlying Instruments either
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require execution and
delivery of such a promissory note only upon the request of any holder of the
indebtedness created under such Loan, and as to which the Borrower has not
requested a promissory note from the related Obligor.

“Notice of Exclusive Control”: The meaning specified in the Securities Account
Control Agreement.

“Obligations”: The unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Advances and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) on the Advances and all other obligations and liabilities of
the Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with any Transaction Document, and
any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, the Collateral Agent or to
the Lenders that are required to be paid by the Borrower pursuant to the terms
of the Transaction Documents) or otherwise.

“Obligor”: With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof.

“Observable Market Price”: The “mid” price (between the bid and ask quotes)
determined by Markit Partners; provided however, if Markit Partners does not
have a quote for such Loan, then the “mid” price (between the bid and ask
quotes) determined by Loan Pricing Corporation; provided further, if neither
Markit Partners nor Loan Pricing Corporation has a quote for such Loan, the
“mid” price (between the bid and ask quotes) determined by another nationally
recognized loan pricing service that is mutually agreed upon by the Controlling
Lender and the Borrower.

“Offer”: A tender offer, voluntary redemption, exchange offer, conversion or
other similar action.

“Opinion of Counsel”: A written opinion of nationally recognized counsel, which
opinion and counsel are acceptable to the Administrative Agent in its reasonable
discretion.

“Optional Sale”: The meaning specified in Section 2.14(d).

“Original Assigned Value”: With respect to (i) a Loan that is a Broadly
Syndicated Loan with an Observable Market Price that satisfies the Minimum Depth
and that was acquired in the secondary market, the Observable Market Price of
such Broadly Syndicated Loan; and (ii) a Loan that does not satisfy the criteria
in clause (i), the lowest of (x) if the Purchase Price of such Loan is (or is
deemed to be) 100%, 100% or (y) the Purchase Price of such Loan, if clause
(x) does not apply; or (z) if such Loan has been marked on the books and

 

-43-



--------------------------------------------------------------------------------

records of the Seller for at least one month, the value of such Loan recorded on
the books of the Seller; provided, in the case of clause (i) and (ii), that in
no event shall the Original Assigned Value of any Loan exceed 100%.

“Original Cash Interest Coverage Ratio”: With respect to any Loan, the Cash
Interest Coverage Ratio for such Loan on the date such Loan was acquired by the
Borrower.

“Original Net Senior Leverage Ratio”: With respect to any Loan, the Net Senior
Leverage Ratio for such Loan on the date such Loan was acquired by the Borrower.

“Other Connection Taxes”: With respect to any Affected Party, Taxes imposed as a
result of a present or former connection between such Affected Party and the
jurisdiction imposing such Tax (other than connections arising from such
Affected Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Obligation or
Transaction Document).

“Other Taxes”: All present or future stamp, court or documentary, intangible,
mortgage, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Balance” means, with respect to any Loan as of any date of
determination, the outstanding principal balance of any advances or loans made
by the Borrower to the related Obligor pursuant to the related Underlying
Instruments as of such date of determination (exclusive of any interest and
Accreted Interest).

“Participant Register”: The meaning specified in Section 13.16(d).

“Participation”: The meaning specified in the Sale Agreement.

“Payment Date”: Quarterly on the 22nd day of each of January, April, July and
October, or, if such day is not a Business Day, the next succeeding Business
Day, commencing on April 23, 2018.

“Payment Date Statement”: A statement prepared by the Collateral Agent and
verified by the Collateral Manager prior to each Payment Date setting forth the
calculation of each amount payable out of available Collections on such Payment
Date pursuant to either Section 2.7 or 2.8(a), as applicable, together with the
payment information for each recipient of such amounts.

“Payment Duties”: The meaning specified in Section 7.2(b)(iv).

“Pension Plans”: The meaning specified in Section 4.1(v).

“Permitted Delayed Amount”: The meaning specified in Section 2.2(e)(i).

 

-44-



--------------------------------------------------------------------------------

“Permitted Investments”: (a) Cash, (b) Wells Fargo Institutional Money Market
Account, (c) Goldman Sachs US$ Liquid Reserves Fund – Inst. Dist. and (d) each
other fund or sweep account as may be designated by the Collateral Manager and
approved by the Administrative Agent from time to time, in each case which may
include obligations or securities of issuers for which the Collateral Agent or
an Affiliate of the Collateral Agent provides services or receives compensation;
provided, that notwithstanding the foregoing clauses (a) through (d), unless the
Borrower and the Collateral Manager have received the written advice of counsel
of national reputation experienced in such matters to the contrary (together
with a certificate of a Responsible Officer of the Borrower or the Collateral
Manager to the Collateral Agent (on which the Collateral Agent may rely) that
the advice specified in this definition has been received by the Borrower and
the Collateral Manager), on and after January 31, 2018 (or such later date as
may be determined by the Borrower and the Collateral Manager based upon such
advice), Permitted Investments may only include obligations or securities that
constitute cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of “covered fund” for
purposes of the Volcker Rule. Neither the Collateral Agent nor the Securities
Intermediary shall have any responsibility for determining or overseeing the
foregoing requirement.

“Permitted Liens”:

(a) with respect to the interest of the Seller or the Borrower in the Loans
included in the Collateral: (i) Liens in favor of the Borrower created pursuant
to the Sale Agreement and (ii) Liens in favor of the Collateral Agent created
pursuant to this Agreement; and

(b) with respect to the interest of the Seller or the Borrower in the other
Collateral (including any Underlying Assets): (i) materialmen’s, warehousemen’s,
mechanics’ and other Liens arising by operation of law in the ordinary course of
business for sums not due or sums that are being contested in good faith,
(ii) purchase money security interests in certain items of equipment,
(iii) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (iv) other customary Liens permitted with respect thereto consistent
with the Collateral Manager Standard, (v) Liens in favor of the Borrower created
by the Seller under the Sale Agreement and transferred by the Borrower pursuant
to this Agreement, (vi) Liens in favor of the Collateral Agent created pursuant
to this Agreement, (vii) with respect to Agented Loans, Liens in favor of the
lead agent, the collateral agent or the paying agent for the benefit of all
holders of Indebtedness of such Obligor, (viii) with respect to any Equity
Security, any Liens granted on such Equity Security to secure Indebtedness of
the related Obligor and/or any Liens granted under any governing documents or
other agreement between or among or binding upon the Borrower as the holder of
equity in such Obligor (provided that, in each case, to the extent such Equity
Securities comprise part of the collateral securing the Loan made to such
Obligor, such Liens rank junior in priority to the security interest of the
lenders under such Loan) and (ix) with respect to any Underlying Assets, Liens
permitted by the applicable Underlying Instruments.

 

-45-



--------------------------------------------------------------------------------

“Permitted PIK Loan”: Any Loan with respect to which (a) the related Underlying
Instruments (i) require a portion of the interest due thereon to be paid in cash
on each payment date therefor and do not permit such portion to be deferred or
capitalized and (ii) permit the related Obligor to defer or capitalize the
remaining portion of the interest due thereon, and (b) (x) if such Loan pays
interest at a fixed rate, the interest rate applicable thereto required to be
paid in cash is equal to or greater than the zero-coupon swap rate of a
fixed/floating interest rate swap with a term of five (5) years, determined as
of the date of origination of such Loan, or (y) if such Loan pays interest at a
floating rate, the interest rate applicable thereto required to be paid in cash
is greater than the LIBOR Rate, plus 2.50%.

“Permitted Securitization”: Any private or public term or conduit securitization
transaction undertaken by the Borrower where the Administrative Agent or an
Affiliate thereof acts as placement agent (or in a similar capacity) that is
secured, directly or indirectly, by any Loan currently or formerly included in
the Collateral or any portion thereof or any interest therein released from the
Lien of this Agreement, including, without limitation, any collateralized loan
obligation or collateralized debt obligation offering or other asset
securitization or term facility.

“Person”: An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“Pre-Qualifying Conditions”: With respect to any Loan, conditions that will be
satisfied if the Obligor with respect to the applicable Loan satisfies the
following criteria:

(a) the Borrower or the Collateral Manager is in possession of the most recent
two years of financial statements, whether audited or unaudited;

(b) the Obligor’s EBITDA is equal to or greater than U.S.$5,000,000;

(c) the Obligor’s annual sales are equal to or greater than U.S.$10,000,000;

(d) the Obligor’s book assets are equal to or greater than U.S.$10,000,000; and

(e) the Obligor is a private company with no Moody’s Public Rating.

“Prime Rate”: The rate announced by Citibank (for so long as Citibank is the
Administrative Agent or Citibank is a Lender, otherwise the Administrative
Agent) from time to time as its prime rate in the United States, such rate to
change as and when such designated rate changes. The Prime Rate is not intended
to be the lowest rate of interest charged by such Person or any other specified
financial institution in connection with extensions of credit to debtors.

“Principal Collection Account”: A Securities Account created and maintained on
the books and records of the Securities Intermediary entitled “Principal
Collection Account” in the name of the Borrower and subject to the prior Lien of
the Collateral Agent for the benefit of the Secured Parties.

 

-46-



--------------------------------------------------------------------------------

“Principal Collections”: All amounts (other than Excluded Amounts) received by
the Borrower or the Collateral Agent that are not Interest Collections to the
extent received in Cash by or on behalf of the Borrower or the Collateral Agent.

“Proceeds”: With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Pro Rata Share”: With respect to a Lender, the percentage obtained by dividing
the Commitment of such Lender (as determined pursuant to the definition of
Commitment) by the aggregate Commitments of all the Lenders (as determined
pursuant to the definition of Commitment) or, if the Commitments have been
terminated, based on the Advances Outstanding.

“Purchase Price”: With respect to any Loan, an amount (expressed as a percentage
of par) equal to (i) the purchase price in Dollars (or, if different principal
amounts of such Loan were purchased at different purchase prices, the weighted
average of such purchase prices) paid by the Borrower for such Loan (exclusive
of any interest, Accreted Interest, original issue discount and upfront fees)
divided by (ii) the principal balance of the portion of such Loan purchased by
the Borrower outstanding as of the date of such purchase (exclusive of any
interest, Accreted Interest, original issue discount and upfront fees);
provided, that with respect to any Loan with a “Purchase Price” greater than or
equal to 97% and determined by the Collateral Manager to be a par loan (as
certified by the Collateral Manager to the Controlling Lender), the “Purchase
Price” of such Loan shall be deemed to be 100%; provided, further, that with
respect to any Loan with a “Purchase Price” greater than 100%, the “Purchase
Price” of such Loan shall be deemed to be 100%.

“Qualified Institution”: A depository institution or trust company organized
under the laws of the United States of America or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank),
(i)(a) that has either (1) a long-term unsecured debt rating of “A” or better by
S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P or “P-1” or better by
Moody’s, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P and “P-1” or better by Moody’s or (c) is otherwise acceptable
to the Administrative Agent and (ii) the deposits of which are insured by the
FDIC.

“Ramp-Up Period”: the period commencing on the Closing Date and ending on the
earlier to occur of (x) the initial date on which the aggregate Outstanding
Balance of all Eligible Loans exceeds $150,000,000 and (y) the date that is four
(4) months from Closing Date.

 

-47-



--------------------------------------------------------------------------------

“Rating”: With respect to any Loan, (i) with respect to Moody’s, (x) if such
Loan has a Moody’s Public Rating, such rating, (y) if such Loan does not have a
Moody’s Public Rating, but a Moody’s RiskCalc Rating can be determined with
respect thereto, either such Moody’s RiskCalc Rating or the Moody’s Derived
Rating thereof, at the option of the Collateral Manager, or (z) if such Loan
does not have a Moody’s Public Rating, and a Moody’s RiskCalc Rating cannot be
determined with respect thereto, the Moody’s Derived Rating thereof and
(ii) with respect to S&P, if such Loan has a public rating by S&P, such rating.

“Register”: The meaning specified in Section 13.16(b).

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. § 221, or any successor regulation.

“Reinvestment”: The meaning specified in Section 2.14(a)(i).

“Reinvestment Notice”: Each notice required to be delivered by the Collateral
Manager in respect of any Reinvestment of Principal Collections pursuant to
Section 3.2(b) in the form of Exhibit A-3.

“Reinvestment Period”: The period commencing on the Closing Date and ending on
the day preceding the Reinvestment Period End Date, as such period may be
extended by mutual agreement of the parties hereto (in their sole and absolute
discretion).

“Reinvestment Period End Date”: The earliest to occur of (a) the date of the
declaration of the Reinvestment Period End Date pursuant to Section 9.2(a), (b)
the Termination Date pursuant to Section 9.2(a), (c) the date of the termination
of all of the Commitments pursuant to Section 2.3(a), (d) the Scheduled
Reinvestment Period End Date, or (e) a Collateral Manager Event of Default.

“Relevant Test Period”: With respect to any Loan, the relevant test period for
the calculation of Net Senior Leverage Ratio, Total Net Leverage Ratio, Cash
Interest Coverage Ratio or EBITDA as applicable, for such Loan in accordance
with the related Underlying Instruments or, if no such period is provided for
therein, (i) for Obligors delivering monthly financial statements, each period
of the last twelve (12) consecutive reported calendar months, and (ii) for
Obligors delivering quarterly financial statements, each period of the last four
(4) consecutive reported fiscal quarters of the principal Obligor on such Loan;
provided that with respect to any Loan for which the relevant test period is not
provided for in the related Underlying Instruments, if an Obligor is a
newly-formed entity as to which twelve (12) consecutive calendar months have not
yet elapsed, “Relevant Test Period” shall initially include the period from the
date of formation of such Obligor to the end of the sixth (6th) calendar month
or second (2nd) fiscal quarter (as the case may be) from the date of formation,
and shall subsequently include each subsequent monthly or quarterly period (as
the case may be) up to the last twelve (12) consecutive reported calendar months
or four (4) consecutive reported fiscal quarters (as the case may be) of such
Obligor.

“Repayment Notice”: Each notice required to be delivered by the Borrower in
respect of any reduction of the Commitments or by the Borrower or the Collateral
Manager (on

 

-48-



--------------------------------------------------------------------------------

behalf of the Borrower) in respect of any repayment of Advances Outstanding, in
the form of Exhibit A-2.

“Reportable Event”: The meaning specified in Section 4.1(x).

“Reporting Date”: The date that is two (2) Business Days prior to the 22nd of
each calendar month, with the first Reporting Date occurring in March 2018.

“Repurchase Price”: The meaning specified in Section 2.14(b)(ii)(2)(A).

“Required Asset Coverage Ratio”: As of any date of determination, “asset
coverage” (as understood under the 1940 Act) of the Collateral Manager of at
least 200 per centum, as determined in accordance with the terms and
requirements of the 1940 Act, including Sections 6(f), 18 and 61(a)(1) thereof,
and otherwise in accordance with GAAP.

“Required Lenders”: The Lenders representing an aggregate of more than 50% of
the aggregate Commitments (or, if the applicable Commitments have been
terminated, Advances Outstanding); provided that for the purposes of determining
the Required Lenders, in the event that a Lender is a Defaulting Lender, such
Lender, as applicable, shall not constitute a Required Lender hereunder (and the
Commitment of such Lender, as applicable, shall be disregarded for purposes of
determining whether the consent of the Required Lenders has been obtained).

“Required Loan Documents”: For each Loan, originals (except as otherwise
indicated) of the following documents or instruments, all as specified on the
related Loan Checklist:

(a) (i) other than in the case of a Noteless Loan, the original or, if
accompanied by an original “lost note” affidavit and indemnity, a copy of, the
underlying promissory note, endorsed by the Borrower or the prior holder of
record (that may be in the form of an allonge or note power attached thereto)
either in blank or to the Collateral Agent as required under the related
Underlying Instruments (and evidencing an unbroken chain of endorsements from
each prior holder thereof evidenced in the chain of endorsements either in blank
or to the Collateral Agent), with any endorsement to the Collateral Agent to be
in the following form: “Wells Fargo Bank, National Association, its successors
and assigns, as Collateral Agent for the Secured Parties” and an undated
transfer or assignment document or instrument relating to such Loan, signed by
the Borrower, as assignor, and the administrative agent of such Loan (only in
the event such administrative agent is an Affiliate of the Borrower or the
Seller) but not dated and specifying the Collateral Agent as assignee, and
delivered to the Collateral Agent, and (ii) in the case of a Noteless Loan (x) a
copy of each transfer document or instrument relating to such Noteless Loan
evidencing the assignment of such Noteless Loan to the Borrower and an undated
transfer or assignment document or instrument relating to such Noteless Loan,
signed by the Borrower, as assignor, and the administrative agent of such Loan
(only in the event such administrative agent is an Affiliate of the Borrower or
the Seller) but not dated and specifying the Collateral Agent as assignee, and
delivered to the Collateral Agent, and (y) a copy of the Loan Register with
respect to such Noteless Loan, as described in Section 5.3(l);

 

-49-



--------------------------------------------------------------------------------

(b) originals or copies of each of the following, to the extent applicable to
the related Loan; any related loan agreement, credit agreement, security
agreement (if separate from any Mortgage), sale and servicing agreement,
subordination agreement, intercreditor agreement or similar instruments,
guarantee, certificates of insurance with respect to each Insurance Policy,
assumption or substitution agreement or similar material operative document, in
each case together with any amendment or modification thereto, as set forth on
the Loan Checklist;

(c) if any Loan (other than an Agented Loan) is secured by a Mortgage, in each
case as set forth in the Loan Checklist, either (i) the original Mortgage, the
original assignment of leases and rents, if any, and the originals of all
intervening assignments, if any, of the Mortgage and assignments of leases and
rents with evidence of recording thereon, (ii) copies thereof certified by
closing counsel or by a title company or escrow company to be true and complete
copies thereof where the originals have been transmitted for recording until
such time as the originals are returned by the public recording office; provided
that, solely for purposes of the Review Criteria, the Collateral Agent shall
have no duty to ascertain whether any certification set forth in this
subsection (c) has been received, or (iii) copies certified by the public
recording offices where such documents were recorded to be true and complete
copies thereof in those instances where the public recording offices retain the
original or where the original recorded documents are lost; and

(d) promptly following the related Cut-Off Date using commercially reasonable
efforts (but in no event later than the date that is thirty (30) days after the
acquisition date of such Loan by the Borrower), copies of the UCC-1 financing
statements, if any, and any related continuation statements, each showing the
Obligor as debtor and the applicable seller (or the applicable administrative or
collateral agent in respect of such Loan) as secured party and each with
evidence of filing thereon as set forth in the Loan Checklist.

“Required Non-Delayed Amount”: With respect to a Delayed Funding Lender and a
proposed Advance, the excess, if any, of (a) the Required Non- Delayed
Percentage of such Delayed Funding Lender’s Commitment as of the date of such
proposed Advance over (b) with respect to each previously Designated Delayed
Advance of such Delayed Funding Lender with respect to which the related Advance
occurred during the 35 days preceding the date of such proposed Advance, if any,
the sum of, with respect to each such previously Designated Delayed Advance for
which the related Delayed Funding Date will not have occurred on or prior to the
date of such proposed Advance, the Non-Delayed Amount with respect to each such
previously Designated Delayed Advance.

“Required Non-Delayed Percentage”: 70%.

“Required Reports”: Collectively, the Borrowing Base Certificate, the Payment
Date Statement, financial statements of each Obligor, the Collateral Manager and
the Borrower required to be delivered under the Transaction Documents
(including, without limitation, pursuant to Section 5.1(s), 5.3(f) and 6.8(a)
hereof), the annual statements as to compliance and the annual independent
public accountant’s report pursuant to Section 5.1(t).

 

-50-



--------------------------------------------------------------------------------

“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person or of the general partner, administrative manager or managing
member of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person or of the general partner, administrative
manager or managing member of such Person to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

“Restricted Payment”: (i) Any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or in any junior class of
membership interests of the Borrower; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of membership interests of the Borrower now or hereafter
outstanding, and (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Borrower now or hereafter
outstanding.

“Review Criteria”: The meaning specified in Section 7.2(b)(i).

“Revolving Loan”: Any Loan (other than a Delayed Draw Loan) that is a senior
secured obligation (including funded and unfunded portions of revolving credit
lines and letter of credit facilities, unfunded commitments under specific
facilities and other similar loans and investments) that under the Underlying
Instruments relating thereto may require one or more future advances to be made
to the Obligor by the Borrower; provided that, any such Loan will be a Revolving
Loan only until all commitments by the Borrower to make advances to the Obligor
thereof expire, or are terminated, or are irrevocably reduced to zero.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale Agreement”: The Loan Sale Agreement, dated as of January 15, 2015, by and
between the Seller and the Borrower, as the same has been amended, modified,
restated, or supplemented from time to time.

“Sale Proceeds”: With respect to any Loan, all proceeds received as a result of
the sale of such Loan, net of all out-of-pocket expenses of the Borrower, the
Collateral Manager and the Collateral Agent incurred in connection with any such
sale.

“Scheduled Distribution”: With respect to any Loan, for each due date, the
scheduled payment of principal and/or interest due on such due date with respect
to such Loan, determined in accordance with the applicable Underlying
Instrument.

“Scheduled Payment”: Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instruments, if applicable.

“Scheduled Reinvestment Period End Date”: The date that is the three (3) year
anniversary of the Closing Date.

 

-51-



--------------------------------------------------------------------------------

“SEC”: The Securities and Exchange Commission or any successor Governmental
Authority.

“Second Delayed Funding Notice”: The meaning specified in Section 2.2(e)(iii).

“Second Delayed Funding Notice Amount” The meaning specified in
Section 2.2(e)(iii).

“Second-Lien Broadly Syndicated Loan”: A Second Lien Loan that is a Broadly
Syndicated Loan.

“Second Lien Loan”: Any Loan that (i) is secured by a valid and perfected Lien
on substantially all of the Obligor’s assets constituting collateral for the
Loan, subject only to (i) the prior lien provided to secure the obligations
under a “first lien” loan pursuant to typical commercial terms, and any other
expressly permitted liens under the applicable Underlying Instruments for such
Loan, including those set forth in “permitted liens” as defined in such
Underlying Instruments, or such comparable definition if “permitted liens” is
not defined therein, and (ii) provides that the payment obligation of the
Obligor on such Loan is “senior debt” and, except for the express priority
provisions under the documentation of the “first lien” lenders, is either senior
to, or pari passu with, all other Indebtedness of such Obligor. Notwithstanding
the foregoing, if, at any time, the Senior Debt / EBITDA Ratio of an Obligor
with respect to a Loan that otherwise qualifies as a First Lien Loan and is not
a Broadly Syndicated Loan exceeds 4.50 to 1.00, the portion of such Loan in a
principal amount that results in such excess shall be treated as a Second-Lien
Loan for Advance Rate and Concentration Limit purposes.

“Second-Lien Middle-Market Loan”: A Second Lien Loan that is a Middle Market
Loan.

“Second Permitted Delayed Amount”: The meaning specified in Section 2.2(e)(iii).

“Section 28(e)”: The meaning specified in Section 6.2(l).

“Secured Party”: (i) Each Lender, (ii) the Administrative Agent, (iii) the
Collateral Agent, (iv) the Securities Intermediary and (v) solely with respect
to the right to receive fees, expenses and indemnities owing to it hereunder,
the Collateral Manager.

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

“Securities Account Control Agreement”: The Amended and Restated Account Control
Agreement, dated as of the date hereof, among the Borrower, the Collateral Agent
and the Securities Intermediary, as the same may be amended, modified, waived,
supplemented or restated from time to time.

“Securities Act”: The U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

-52-



--------------------------------------------------------------------------------

“Securities Intermediary”: Wells Fargo Bank, National Association, or any
subsequent (i) Clearing Corporation; or (ii) Person, including a bank or broker,
that in the ordinary course of its business maintains Securities Accounts for
others and is acting in that capacity, agreeing to act in such capacity pursuant
to the Securities Account Control Agreement.

“Security Certificate”: The meaning specified in Section 8-102(a)(16) of the
UCC.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Seller: The meaning specified in the Preamble.

“Senior Collateral Management Fee”: The fee payable to the Collateral Manager on
each Payment Date in arrears in respect of each Collection Period in accordance
with the provisions of Sections 2.7(a) and (b) or Section 2.8, as applicable,
which fee shall be equal to (i) the average daily Outstanding Balance of all
Loans during the Collection Period related to such Payment Date multiplied by
(ii) the Senior Collateral Management Fee Rate.

“Senior Collateral Management Fee Rate”: 0.50% per annum.

“Senior Debt/EBITDA Ratio”: for any Obligor, the ratio of (x) senior
Indebtedness (i.e., Indebtedness that is not subject to contractual or
structural subordination) of such Obligor less unrestricted cash of such
Obligor, to (y) EBITDA of such Obligor.

“Shareholders’ Equity”: On any date of determination, the amount determined on a
consolidated basis and without duplication, and in accordance with GAAP of
shareholders’ equity for the Collateral Manager and its Subsidiaries at such
date.

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

“Structured Finance Obligation”: Any obligation of a special purpose vehicle
secured directly by, referenced to, or representing ownership of, a pool of
receivables or other assets, including collateralized debt obligations and
mortgage-backed securities.

 

-53-



--------------------------------------------------------------------------------

“Subordinated Collateral Management Fee”: The fee payable to the Collateral
Manager on each Payment Date in arrears in respect of each Collection Period in
accordance with the provisions of Sections 2.7(a) and (b) or Section 2.8, as
applicable, which fee shall be equal to (i) the average daily Outstanding
Balance of all Loans during the Collection Period related to such Payment Date
multiplied by (ii) a rate equal to the Subordinated Collateral Management Fee
Rate.

“Subordinated Collateral Management Fee Rate”: 0.00% per annum.

“Subsidiary”: As to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.

“Substitute Loan”: The meaning specified in Section 2.14(b)(i).

“Substitution”: The meaning specified in Section 2.14(b)(i).

“Synthetic Security”: A security or swap transaction that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

“Tangible Net Worth”: At any date, the amount determined on a consolidated basis
and without duplication, and in accordance with GAAP of shareholders’ equity
less the purchase price of acquired businesses in excess of the fair market
value of tangible net assets, other items of goodwill, patents, trademarks,
trade names, copyrights, organization expense, unamortized debt discount and
expense, and other intangibles for the Equityholder and its Subsidiaries at such
date.

“Taxes”: All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Technology-Driven Growth Company”: A company for which a substantial portion of
its regularly recurring revenue is generated by selling technology or technology
related services, as determined by the Collateral Manager in accordance with its
underwriting standards and otherwise in a commercially reasonable manner

“Termination Date”: The earliest of (a) the date of the termination of all the
Commitments pursuant to Section 2.3(a), (b) the Facility Maturity Date, and
(c) the date of the declaration of the Termination Date or the date of the
automatic occurrence of the Termination Date pursuant to Section 9.2(a).

“Total Debt/EBITDA Ratio”: For any Obligor, the ratio of (x) Indebtedness of
such Obligor less unrestricted cash of such Obligor, to (y) EBITDA of such
Obligor.

 

-54-



--------------------------------------------------------------------------------

“Total Net Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Total Net Leverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Total Net Leverage Ratio” or comparable definition, the
ratio of (i) total Indebtedness (including, without limitation, such Loan) of
the applicable Obligor as of the date of determination minus the Unrestricted
Cash of such Obligor as of such date to (ii) EBITDA of such Obligor with respect
to the applicable Relevant Test Period, as calculated by the Borrower or the
Collateral Manager in good faith.

“Tranche Size”: With respect to any Loan, the dollar value of the tranche of
Indebtedness of the applicable Obligor currently held or contemplated for
purchase by the Borrower; provided that any pari passu tranche of Indebtedness
that is broadly syndicated with the same material terms and issued by the same
Obligor pursuant to the same Underlying Instruments may be included in the
calculation of Tranche Size in the sole discretion of the Administrative Agent.

“Transaction”: The meaning specified in Section 3.2.

“Transaction Documents”: This Agreement, the Sale Agreement, the Fee Letter, the
Securities Account Control Agreement, each Variable Funding Note, any Joinder
Supplement, any Transferee Letter and the Collateral Agent Fee Letter.

“Transferee Letter”: The meaning specified in Section 13.16.

“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Uncertificated Security”: The meaning specified in Section 8-102(a)(l8) of the
UCC.

“Underlying Assets”: With respect to a Loan, any property or other assets
designated and pledged as collateral to secure repayment of such Loan,
including, without limitation, to the extent provided for in the relevant
Underlying Instruments, a pledge of the stock, membership or other ownership
interests in the related Obligor and all Proceeds from any sale or other
disposition of such property or other assets.

“Underlying Instruments”: The loan agreement, credit agreement or other
agreement pursuant to which a Loan has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan or of which the holders of such Loan are the beneficiaries.

“United States” or “U.S.”: The United States of America.

“Unitranche Loan”: Any Loan that (i) is secured by a valid and perfected first
priority Lien on substantially all of the Obligor’s assets constituting
collateral for the Loan, subject to expressly permitted Liens, including any
“permitted liens” as defined in the applicable Underlying Instruments for such
Loan or such comparable definition if “permitted liens” is not defined therein,
(ii) provides that the payment obligation of the Obligor on such Loan is either

 

-55-



--------------------------------------------------------------------------------

senior to, or pari passu with, all other Indebtedness of such Obligor, and
(iii) for which no other Indebtedness of the Obligor exists or is outstanding.

“Unfunded Exposure Account”: A Securities Account created and maintained on the
books and records of the Securities Intermediary entitled “Unfunded Exposure
Account” in the name of the Borrower and subject to the prior Lien of the
Collateral Agent for the benefit of the Secured Parties.

“Unfunded Exposure Amount”: As of any date of determination, an amount equal to
the aggregate amount (without duplication) of all unfunded commitments
associated with the Loans.

“Unfunded Exposure Equity Amount”: As of any date of determination, with respect
to any Loan, an amount equal to the sum of (i) the product of (a) the Unfunded
Exposure Amount with respect to such Loan multiplied by (b) the difference of
(x) 100% minus (y) the Advance Rate for such Loan plus (ii) the product of
(a) any Assigned Value reductions (expressed in Dollars) associated with the
Unfunded Exposure Amount with respect to such Loan multiplied by (b) the Advance
Rate for such Loan.

“Unpledged Capital Commitments”: Any unfunded, undrawn and readily available
capital commitments of shareholders of the Collateral Manager that are not
pledged or subject to any Lien.

“Unrestricted Cash”: (i) In respect of any Obligor, all cash available for use
for general corporate purposes and not held in any reserve account or legally or
contractually restricted for any particular purposes or subject to any Lien
(other than blanket liens permitted under or granted in accordance with the
relevant Underlying Instruments), as reflected on the most recent financial
statements of the relevant Obligor that have been delivered to the Borrower; and
(ii) in respect of the Collateral Manager or any Person that is not an Obligor,
cash of such Person available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any Lien (other than the Lien of the
Collateral Agent hereunder).

“Updated Assigned Value”: With respect to any Loan as of any date of
determination, the value (expressed as a percentage of the Outstanding Balance
thereof) of such Loan reflected on the books and records of the Collateral
Manager and as included in the Monthly Report, as adjusted pursuant to any
periodic valuation required by, and in accordance with, the 1940 Act and any
orders of the Securities and Exchange Commission issued to the Collateral
Manager, to be determined by the Board of Directors of the Collateral Manager
and reviewed by its auditors in the manner required by the Collateral Manager’s
internal policies and procedures as of such date of determination, in accordance
with Accounting Standards Codification, Topic 820; provided, that if the
Collateral Manager fails to determine or report such value for any Loan, the
“Updated Assigned Value” of such Loan shall be deemed to equal zero until the
Collateral Manager remedies such failure; provided, that in no event shall any
Updated Assigned Value exceed 100%.

“Upfront Fee”: The meaning set forth in the Fee Letter.

 

-56-



--------------------------------------------------------------------------------

“U.S. Person” Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: The meaning set forth in Section 2.13(f).

“USA Patriot Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Value Adjusted Assigned Value”: With respect to any Loan as of any date of
determination following the occurrence of an Assigned Value Adjustment Event
(a) in the case of an Assigned Value Adjustment Event other than that described
in clause (j) of the definition thereof, the value of such Loan (expressed as a
percentage of the Outstanding Balance thereof) determined by the Controlling
Lender as follows: (i) if such Loan has bid-side quotes meeting the Minimum
Depth provided by any of Markit Partners, Loan Pricing Corp. or any other
nationally recognized loan pricing service that is mutually agreed upon by the
Controlling Lender and the Borrower, the value assigned to such Loan by the
Controlling Lender based on the Observable Market Price, (ii) if the price of
such Loan cannot be determined in accordance with clause (i), the value assigned
to such Loan by the Controlling Lender in its sole discretion based on the
average of two bid-side quotes from at least two Approved Broker Dealers trading
in such Loan , or (iii) if a price cannot be determined pursuant to clauses
(i) or (ii) above, the value of such Loan determined by the Controlling Lender
in its sole discretion (provided, that so long as no Event of Default has
occurred and is continuing, if the Collateral Manager disputes any such
determination of the Value Adjusted Assigned Value of a Loan pursuant to clause
(a)(iii) (each, a “Disputed Loan”), the Collateral Manager may invoke the
Dispute Resolution Procedures by notice to the Administrative Agent at or before
5:00 p.m. on the Business Day following the date on which the Collateral Manager
receives a notice of valuation from the Administrative Agent with respect to
such Loan (the “Dispute Time”) and if the Dispute Resolution Procedures result
in any adjustment to such determination, such adjusted value shall be deemed to
be the “Value Adjusted Assigned Value” in lieu of such disputed determination of
the Controlling Lender (with the Controlling Lender’s determination continuing
to apply during the pendency of such dispute)); or (b) in the case of an
Assigned Value Adjustment Event described in clause (j) of the definition
thereof, the most recently determined Updated Assigned Value of such Loan.

“Variable Funding Note” or “VFN”: The meaning specified in Section 2.1(a).

“Volcker Rule”: Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warranty Event”: As to any Loan, the breach of any representation or warranty
relating to such Loan under any Transaction Document (other than any
representation or warranty that the Loan satisfies the criteria of the
definition of Eligible Loan).

“Warranty Loan”: Any Loan that fails to satisfy any criteria of the definition
of Eligible Loan as of the applicable Cut-Off Date of such Loan or any Loan with
respect to which a Warranty Event has occurred.

 

-57-



--------------------------------------------------------------------------------

“Weighted Average Life”: As of any date of determination with respect to all
Eligible Loans, the number of years following such date obtained by summing the
products obtained for each of the Eligible Loans, by multiplying: (a) the
Average Life of each such Eligible Loan as at such date of determination, by the
Outstanding Balance of such Eligible Loan, and dividing such sum by: (b) the
aggregate Outstanding Balance of all Eligible Loans.

“Weighted Average Life Test”: As of any date of determination, that the Weighted
Average Life of all Eligible Loans is equal to or less than six years.

“Weighted Average Spread”: As of any date of determination with respect to all
Eligible Loans, the spread obtained by summing the products obtained for each of
the Eligible Loans that are Floating Rate Loans, by multiplying: (a) the spread
of each such Eligible Loan, by the maximum committed funding amount, and
dividing such sum by: (b) the aggregate maximum committed funding amounts of all
Eligible Loans that are Floating Rate Loans.

“Weighted Average Spread Test”: As of any date of determination, a test that is
satisfied if the Weighted Average Spread of all Eligible Loans that are Floating
Rate Loans is equal to or greater than 4.50%.

“Withholding Agent”: The Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Zero-Coupon Loan”: Any Loan that at the time of purchase does not by its terms
provide for the payment at least a portion of the interest in cash.

Section 1.2 Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

Section 1.3 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.4 Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

 

-58-



--------------------------------------------------------------------------------

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means New York, New York time;

(f) the term “or” is not exclusive;

(g) the words “include”, “includes” and “including” are not limiting shall be
deemed to be followed by the phrase “without limitation”;

(h) the word “any” is not limiting and means “any and all” unless the context
clearly requires or the language provides otherwise;

(i) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(j) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(k) reference to any delivery or transfer to the Collateral Agent with respect
to the Collateral means delivery or transfer to the Collateral Agent on behalf
of the Secured Parties;

(l) if any date for compliance with the terms or conditions of any Transaction
Document falls due on a day which is not a Business Day, then such due date
shall be deemed to be the immediately following Business Day;

(m) reference to the date of any acquisition or disposition of any Collateral,
or the date on which any asset is added to or removed from the Collateral shall
mean the related “settlement date” and not the related “trade date”;

(n) for purposes of this Agreement, an Event of Default or Collateral Manager
Event of Default shall be deemed to be continuing until it is waived in
accordance with Section 13.1; and

(o) reference to “actual knowledge” of a Person shall mean “actual knowledge
after reasonable inquiry”.

 

-59-



--------------------------------------------------------------------------------

ARTICLE II

THE VARIABLE FUNDING NOTE

Section 2.1 The Variable Funding Notes.

(a) On the terms and conditions hereinafter set forth, the Borrower shall
deliver (i) on the Closing Date, to each Lender at the applicable address set
forth on Annex A to this Agreement, and (ii) on the effective date of any
Joinder Supplement, to each additional Lender, at the address set forth in the
applicable Joinder Supplement, a duly executed variable funding note in
substantially the form of Exhibit B (each a “Variable Funding Note” or “VFN”),
dated as of the date of this Agreement or the effective date of the applicable
Joinder Supplement, each in a face amount equal to the applicable Lender’s
Commitment as of the Closing Date or the effective date of any Joinder
Supplement, as applicable, and otherwise duly completed. Each Variable Funding
Note shall evidence obligations in an amount equal, at any time, to the
outstanding Advances by such Lender under the applicable VFN on such day.

(b) During the Reinvestment Period, the Borrower may, at its option, request the
Lenders to make advances of funds (each, an “Advance”) under the VFNs pursuant
to a Funding Notice; provided, however, that no more than ten (10) Advances may
be made in any one calendar month and no more than three (3) Advances may be
made in any one calendar week; and provided, further, that no Lender shall be
obligated to make any Advance on or after the date that is three (3) Business
Days prior to the Reinvestment Period End Date.

(c) Following the receipt of a Funding Notice during the Reinvestment Period and
subject to the terms and conditions hereinafter set forth, the Lenders shall
fund such Advance. Notwithstanding anything to the contrary herein, no Lender
shall make any Advance if, after giving effect to such Advance and the addition
to the Collateral of the Eligible Loans to be acquired by the Borrower with the
proceeds of such Advance, (i) in the sole discretion of any such Lender, a
Default or Event of Default would or could reasonably be expected to result
therefrom or (ii) the aggregate Advances Outstanding would exceed the Borrowing
Base.

(d) The Borrower may, with the written consent of the Administrative Agent, add
additional Persons who satisfy the requirements set forth in Section 13.16 as
Lenders and increase the Commitments hereunder; provided that the Commitment of
any Lender may only be increased with the prior written consent of such Lender
and the Administrative Agent. Each additional Lender shall become a party hereto
by executing and delivering to the Administrative Agent, the Collateral Agent,
the Collateral Manager and the Borrower a Transferee Letter and a Joinder
Supplement and a representation letter in the form of Exhibit H.

Section 2.2 Procedures for Advances by the Lenders.

(a) Subject to the limitations set forth in Sections 2.1(a), (b) and (c) the
Borrower may request an Advance from the Lenders by delivering to the Lenders at
certain times the information and documents set forth in this Section 2.2.

(b) With respect to all Advances, no later than 2 p.m. on the Business Day
immediately preceding the proposed Funding Date, the Borrower shall deliver:

 

-60-



--------------------------------------------------------------------------------

(i) to the Administrative Agent and the Collateral Agent a wire disbursement and
authorization form, to the extent not previously delivered; and

(ii) to the Administrative Agent, each Lender and the Collateral Agent a duly
completed Funding Notice (including a duly completed Borrowing Base Certificate
updated to the date such Advance is requested and giving pro forma effect to the
Advance requested and the use of the proceeds thereof) which shall (i) specify
the desired amount of such Advance, which amount shall not cause the Advances
Outstanding to exceed the Borrowing Base and must be at least equal to $500,000
and shall be in integral multiples of $10,000 in excess thereof, to be allocated
to each Lender in accordance with its Pro Rata Share, (ii) specify the proposed
Advance Date of such Advance, (iii) specify the Loan(s) to be financed on such
Advance Date (including the appropriate file number, Obligor, Outstanding
Balance, Assigned Value and Purchase Price for each Loan), and (iv) include a
representation that all conditions precedent for an Advance described in
Article III hereof have been met. Each Funding Notice shall be irrevocable;
provided, however, if the Borrower receives a Delayed Funding Notice in
accordance with Section 2.2(e) by 6:00 p.m. on the Business Day prior to the
Advance Date of any proposed Advance, the Borrower shall have the right to
revoke the Funding Notice in respect of such Advance by providing the
Administrative Agent written notice, by telecopy or electronic mail, of such
revocation no later than 10:00 a.m. on the proposed Advance Date for such
Advance. If any Funding Notice is received by the Administrative Agent, the
Collateral Agent and each Lender after 2:00 p.m. on the Business Day immediately
preceding the proposed Funding Date or on a day that is not a Business Day, such
Funding Notice shall be deemed to be received by the Administrative Agent, the
Collateral Agent and each Lender at 9:00 a.m. on the next Business Day.

(c) On the proposed Advance Date, subject to the limitations set forth in
Sections 2.1(a), (b) and (c) upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall make available to the Borrower in same
day funds, by wire transfer to the account designated by Borrower in the Funding
Notice given pursuant to this Section 2.2, an amount equal to such Lender’s Pro
Rata Share of the least of (i) the amount requested by the Borrower for such
Advance, (ii) the aggregate unused Commitments then in effect and (iii) the
maximum amount that, after taking into account the proposed use of the proceeds
of such Advance, could be advanced to the Borrower hereunder without causing
either (x) the Advances Outstanding to exceed the Borrowing Base or (y) the
cumulative amount of Advances to exceed the Commitments.

(d) On each Advance Date, the obligation of each Lender to remit its Pro Rata
Share of any such Advance shall be several from that of each other Lender and
the failure of any Lender to so make such amount available to the Borrower shall
not relieve any other Lender of its obligation hereunder.

(e) With respect to any Advance:

(i) a Delayed Funding Lender, upon receipt of any Funding Notice pursuant to
Section 2.2(b), promptly (but in no event later than 6:00 p.m. on the Business
Day prior to the proposed Advance Date of such Advance) may notify the Borrower
in

 

-61-



--------------------------------------------------------------------------------

writing (a “Delayed Funding Notice”) of its election to designate such Advance
as a delayed Advance (such Advance, a “Designated Delayed Advance”). If such
Delayed Funding Lender’s Pro Rata Share of such Advance exceeds its Required
Non-Delayed Amount (such excess amount, the “Permitted Delayed Amount”), then
the Delayed Funding Lender shall also include in the Delayed Funding Notice the
portion of such Advance (such amount as specified in the Delayed Funding Notice,
not to exceed such Delayed Funding Lender’s Permitted Delayed Amount, the
“Delayed Amount”) that the Delayed Funding Lender has elected to fund on a
Business Day that is on or prior to the thirty-fifth (35th) day following the
proposed Advance Date of such Advance (such date as specified in the Delayed
Funding Notice, the “Delayed Funding Date”) rather than on the proposed Advance
Date for such Advance specified in the related Funding Notice;

(ii) if (A) one or more Delayed Funding Lenders provide a Delayed Funding Notice
to the Borrower specifying a Delayed Amount in respect of any Advance and
(B) the Borrower shall not have revoked the notice of the Advance by 10:00 a.m.
on the proposed Advance Date of such Advance, then the Borrower, by no later
than 11:30 a.m on such proposed Advance Date, may (but shall have no obligation
to) direct each Available Delayed Amount Lender to fund an additional portion of
such Advance on the proposed Advance Date equal to such Available Delayed Amount
Lender’s Pro Rata Share of the least of (i) the aggregate Delayed Amount with
respect to the proposed Advance, (ii) the aggregate unused Commitments then in
effect and (iii) the maximum amount that, after taking into account the proposed
use of the proceeds of such Advance, could be advanced to the Borrower hereunder
without causing either (x) the Advances Outstanding to exceed the Borrowing Base
or (y) the cumulative amount of Advances to exceed the Commitments;

(iii) upon receipt of any notice of a Delayed Amount in respect of an Advance
pursuant to Section 2.2(e)(ii), an Available Delayed Amount Lender, promptly
(but in no event later than 2:00 p.m. on the proposed Advance Date of such
Advance) may notify the Borrower in writing (a “Second Delayed Funding Notice”)
of its election to decline to fund a portion of its Pro Rata Share of such
Delayed Amount (such portion, the “Second Delayed Funding Notice Amount”);
provided that, the Second Delayed Funding Notice Amount shall not exceed the
excess, if any, of (A) such Available Delayed Amount Lender’s Pro Rata Share of
such Delayed Amount over (B) such Available Delayed Amount Lender’s Required
Non-Delayed Amount (after giving effect to the funding of any amount in respect
of such Advance to be made by such Available Delayed Amount Lender) (such excess
amount, the “Second Permitted Delayed Amount”), and upon any such election, such
Available Delayed Amount Lender shall include in the Second Delayed Funding
Notice the Second Delayed Funding Notice Amount; and

(iv) subject to the limitations set forth in Section 2.2(e)(ii), a Delayed
Funding Lender that delivered a Delayed Funding Notice in respect of a Delayed
Amount shall be obligated to fund such Delayed Amount on the related Delayed
Funding Date in the manner set forth in the next succeeding sentence. Such
Delayed Funding Lender shall (i) pay the sum of the Second Delayed Funding
Notice Amount related to such Delayed Amount, if any, to the Borrower on the
related Delayed Funding Date by wire transfer in

 

-62-



--------------------------------------------------------------------------------

same day funds to the account specified in the related Funding Notice given
pursuant to this Section 2.2 and (ii) pay the Delayed Funding Reimbursement
Amount related to such Delayed Amount, if any, on such related Delayed Funding
Date to the Administrative Agent in immediately available funds for the ratable
benefit of the related Available Delayed Amount Lenders that funded the Delayed
Amount on the date of the Advance related to such Delayed Amount in accordance
with Section 2.2(e)(ii), based on the relative amount of such Delayed Amount
funded by such Available Delayed Amount Lender on the date of such Advance
pursuant to Section 2.2(e)(ii). For the avoidance of doubt, no Delayed Funding
Lender that has provided a Delayed Funding Notice in respect of an Advance shall
be considered to be in default of its obligation to fund its Delayed Amount or
be treated as a Defaulting Lender hereunder unless and until it has failed to
fund the Delayed Funding Reimbursement Amount or the Second Delayed Funding
Notice Amount on the related Delayed Funding Date in accordance with this
Section 2.2(e)(iv).

Section 2.3 Reduction of the Facility Amount; Principal Repayments.

(a) The Borrower (or the Collateral Manager on behalf of the Borrower) may:

(i) irrevocably terminate the Commitments in whole; provided that (i) the
Borrower shall provide a Repayment Notice at least five (5) Business Days prior
to the date of such termination to the Administrative Agent (with a copy to the
Collateral Manager), and (ii) in the case of such a termination for which a
Commitment Reduction Fee is payable in accordance with the Fee Letter, the
Borrower shall pay to the Administrative Agent for distribution to the Lenders
the applicable Commitment Reduction Fee, as set out in the Fee Letter. The
Repayment Notice pursuant to this Section 2.3(a)(i) shall be irrevocable; and

(ii) For the avoidance of doubt and notwithstanding any other provision of this
Agreement, if the Borrower terminates the Commitments in whole pursuant to this
Section 2.3(a), then once the Obligations outstanding are reduced to zero the
Collection Date shall occur and the Collateral shall be released in accordance
with Section 8.2(b).

(b) The Borrower (or the Collateral Manager on behalf of the Borrower) may, at
any time, reduce Advances Outstanding; provided that (i) the Borrower shall
provide a Repayment Notice on or prior to 2:00 p.m. on the Business Day prior to
the date of such reduction to the Administrative Agent, the Collateral Agent and
the Lenders (provided that same day notice may be given with respect to curing
any Borrowing Base Deficiency), and (ii) any reduction of Advances Outstanding
(other than with respect to repayments of Advances Outstanding made by the
Borrower to reduce Advances Outstanding such that no Borrowing Base Deficiency
exists) shall be in a minimum amount of $500,000 (unless the Advances
Outstanding are less than $500,000 in which case the minimum reduction shall be
equal to the Advances Outstanding at such time) and in integral multiples of
$100,000 in excess thereof. In connection with any such reduction of Advances
Outstanding, the Borrower (or, in the case of curing a Borrowing Base
Deficiency, one or more Equityholders on behalf of the Borrower) shall deliver
(1) to the Administrative Agent, the Collateral Agent and each Lender of such
Advances,

 

-63-



--------------------------------------------------------------------------------

a Repayment Notice and (2) funds to the Collateral Agent for payment to the
Lenders of such Advances sufficient to repay such Advances Outstanding, accrued
Interest thereon, and any Breakage Costs which may include instructions to the
Collateral Agent to use funds from the Principal Collection Account and/or funds
otherwise provided by the Borrower or an Equityholder to the Collateral Agent
with respect thereto; provided that, the Advances Outstanding will not be
reduced unless sufficient funds have been remitted to pay in full all of the
amounts set forth in the succeeding sentence. The Collateral Agent, at the
direction of the Collateral Manager or, following a Notice of Exclusive Control,
the Administrative Agent, shall apply amounts received from the Borrower or an
Equityholder pursuant to this Section 2.3(b) (i) in respect of Advances, to the
pro rata reduction of the Advances Outstanding (and, if applicable pursuant to
clause (2) above, to the payment of accrued Interest), and (ii) to the payment
of any Breakage Costs. Any Advance so repaid may, subject to the terms and
conditions hereof, be reborrowed during the Reinvestment Period. Any Repayment
Notice relating to any repayment pursuant to this Section 2.3(b) shall be
irrevocable.

(c) Unless sooner prepaid pursuant to the terms hereof, the Advances Outstanding
shall be repaid in full on the earlier to occur of (i) the Facility Maturity
Date and (ii) the Termination Date or on such later date as is agreed to in
writing by the Borrower, the Collateral Manager, the Administrative Agent and
the Lenders.

(d) On each of the 4th, 5th, 6th, 7th and 8th Payment Dates following the
Reinvestment Period End Date and on the Scheduled Maturity Date, the Borrower
shall reduce the Advances Outstanding by depositing in the Collection Account an
amount equal to the Amortization Principal Reduction Amount applicable to each
such Payment Date.

Section 2.4 Determination of Interest.

(a) The Collateral Agent shall determine the Interest (including unpaid Interest
related thereto, if any, due and payable on a prior Payment Date) to be paid by
the Borrower on each Payment Date for the related Collection Period and shall
advise the Collateral Manager and the Borrower thereof on the third Business Day
prior to such Payment Date.

(b) No provision of this Agreement shall require the payment or permit the
collection of Interest in excess of the maximum permitted by Applicable Law.

(c) No Interest shall be considered paid by any distribution if at any time such
distribution is rescinded or must otherwise be returned for any reason.

Section 2.5 Notations on Variable Funding Notes.

Each Lender is hereby authorized to enter on a schedule attached to the VFN with
respect to such Lender, as applicable, a notation (which may be computer
generated) or to otherwise record in its internal books and records or computer
system with respect to each Advance under the VFN made by the applicable Lender
of (a) the date and principal amount thereof and (b) each payment and repayment
of principal thereof. Any such recordation shall, absent manifest error,
constitute prima facie evidence of the outstanding Advances, as applicable,
under each VFN. The failure of any Lender to make any such notation on the

 

-64-



--------------------------------------------------------------------------------

schedule attached to the applicable VFN shall not limit or otherwise affect the
obligation of the Borrower to repay the Advances in accordance with the terms
set forth herein.

Section 2.6 Borrowing Base Deficiency Cures.

(a) Any Borrowing Base Deficiency may be cured by the Borrower taking one or
more of the following actions in the aggregate amount necessary to cure such
Borrowing Base Deficiency:

(i) crediting Cash into the Principal Collection Account;

(ii) repaying the applicable Advances Outstanding in accordance with
Section 2.3(b); or

(iii) posting additional Eligible Loans and/or Permitted Investments as
Collateral; provided that (x) the amount of any reduction of a Borrowing Base
Deficiency pursuant to any such additional Eligible Loans shall be the Adjusted
Borrowing Value of such Eligible Loans and (y) the use of this clause (iii) to
cure a Borrowing Base Deficiency during the Amortization Period shall be subject
to the approval of the Administrative Agent in its sole discretion.

For the avoidance of doubt, the Borrower may cure a Borrowing Base Deficiency by
any combination of (i), (ii) or (iii) of this Section 2.6(a). Notwithstanding
any other provisions of this Agreement, if the Borrower has eliminated a
Borrowing Base Deficiency pursuant to clause (i) of this Section 2.6, for so
long as no Default, Event of Default or Borrowing Base Deficiency will exist
after giving effect thereto, upon written request of the Borrower to the
Collateral Agent to release such funds from the Principal Collection Account and
certification by the Borrower that immediately after giving effect to the return
of any such Cash, no Borrowing Base Deficiency, Default or Event of Default will
exist, the Borrower shall be permitted the return of all or a portion of the
Cash so deposited in the Principal Collection Account and the Collateral Agent
shall deposit the amount so requested into the Interest Collection Account.

(b) No later than 2:00 p.m. on the Business Day prior to the proposed repayment
of Advances or posting of additional Eligible Loans pursuant to Section 2.6(a),
the Borrower (or the Collateral Manager on its behalf) shall deliver (i) to the
Administrative Agent and Lenders (with a copy to the Collateral Agent), notice
of such repayment or posting and a duly completed Borrowing Base Certificate,
updated to the date such repayment or posting is being made and giving pro forma
effect to such repayment or posting, and (ii) to the Administrative Agent, if
applicable, a description of any Eligible Loan and each Obligor of such Eligible
Loan to be added to the updated Loan Schedule. Any notice pertaining to any
repayment or any posting pursuant to this Section 2.6 shall be irrevocable.

Section 2.7 Priority of Payments.

(a) Interest Collection Account. On each Payment Date during the Reinvestment
Period, so long as no Default or Event of Default has occurred and is
continuing, the Collateral Manager shall direct the Collateral Agent to pay
pursuant to the related Payment Date Statement (and the Collateral Agent shall
make payment from the Interest Collection

 

-65-



--------------------------------------------------------------------------------

Account to the extent of Available Funds, in reliance on the information set
forth in such Payment Date Statement) to the following Persons, the following
amounts in the following order of priority:

(1) pro rata to (i) the Collateral Agent, in an amount equal to any accrued and
unpaid Collateral Agent Fees and (ii) the Securities Intermediary, in an amount
equal to any amounts payable to the Securities Intermediary under the Securities
Account Control Agreement; provided, that the expenses and indemnities payable
to the Collateral Agent and the Securities Intermediary under this
Section 2.7(a)(1), together with the expenses and indemnities paid to the
Collateral Agent and the Securities Intermediary pursuant to Sections 2.7(b)(1)
and 2.8(a)(1) shall not exceed $100,000 during any twelve (12) month period;

(2) to the Collateral Manager, in an amount equal to the sum of (A) all
reasonable and documented Collateral Manager Reimbursable Expenses and (B) any
accrued and unpaid Senior Collateral Management Fee; provided that, the
Collateral Manager Reimbursable Expenses payable under this Section 2.7(a)(2),
together with Collateral Manager Reimbursable Expenses paid pursuant to Sections
2.7(b)(2) and 2.8(a)(2) shall not exceed $40,000 on any Payment Date (and any
Collateral Manager Reimbursable Expenses not paid as a result of such limitation
shall be paid on a subsequent Payment Date in accordance with Sections 2.7(a),
2.7(b) and 2.8(a));

(3) pro rata to each Lender, in an amount equal to any accrued and unpaid
Interest and Non-Usage Fee;

(4) to the Unfunded Exposure Account in an amount directed by the Collateral
Manager (not to exceed the Unfunded Exposure Amount;

(5) pro rata to (i) each Lender, in an amount equal to any accrued and unpaid
Breakage Costs, and (ii) to the Administrative Agent, any applicable Lender, the
Collateral Agent, or the Indemnified Parties (other than the Collateral
Manager), as applicable, all Fees and other amounts, including, without
limitation, any Increased Costs and all accrued and unpaid costs and expenses
(including attorneys’ fees) and indemnity amounts payable by the Borrower to the
Administrative Agent, any Lender, the Collateral Agent or the Indemnified
Parties (other than the Collateral Manager) hereunder or under any other
Transaction Documents, but other than the principal of Advances Outstanding
under this Agreement;

(6) pro rata to each Lender, if a Borrowing Base Deficiency exists, to reduce
Advances Outstanding in an amount necessary to cure such Borrowing Base
Deficiency;

(7) to the Expense Reserve Account, in an amount equal to the Expense Reserve
Account Amount;

 

-66-



--------------------------------------------------------------------------------

(8) to the extent not paid pursuant Section 2.7(a)(1), pro rata to (i) the
Collateral Agent, in an amount equal to any accrued and unpaid Collateral Agent
Fees and (ii) the Securities Intermediary, in an amount equal to any amounts
payable to the Securities Intermediary under the Securities Account Control
Agreement;

(9) to the Collateral Manager, in an amount equal to any accrued and unpaid
Subordinated Collateral Management Fee;

(10) pro rata to each applicable party to pay all other Administrative Expenses,
to the extent not previously paid;

(11) to the applicable Governmental Authority, any Tax or withholding Tax which,
if not paid, could result in a Lien on any of the Collateral or is owed by the
Borrower; and

(12) (i) unless a Default has occurred and is continuing, any remaining amounts
shall be deemed released from the Lien of the Collateral Agent hereunder and
distributed to, or at the direction of, the Borrower or (ii) if a Default has
occurred and is continuing, to remain in the Interest Collection Account as
Interest Proceeds.

(b) On each Payment Date during the Reinvestment Period, so long as no Default
or Event of Default has occurred and is continuing, the Collateral Manager shall
direct the Collateral Agent to pay pursuant to the related Payment Date
Statement (and the Collateral Agent shall make payment from the Principal
Collection Account to the extent of Available Funds, in reliance on the
information set forth in such Payment Date Statement) to the following Persons,
the following amounts in the following order of priority:

(1) to the payment of amounts due under Sections 2.7(a)(1) - (11) (inclusive),
in the order of priority set forth therein to the extent not paid thereunder;

(2) (i) all remaining amounts (if any), at the option of the Borrower (or the
Collateral Manager on the Borrower’s behalf) shall (x) remain in the Principal
Collection Account as Principal Collections or (y) so long as no Default, Event
of Default or Borrowing Base Deficiency exists or will exist after giving effect
thereto, such amounts will be deemed released from the Lien of the Collateral
Agent hereunder and distributed to, or at the direction of, the Borrower.

Section 2.8 Alternate Priority of Payments.

(a) On (x) each Business Day (a) following the occurrence of and during the
continuation of a Default or an Event of Default or (b) following the
declaration of the occurrence, or the deemed occurrence, as applicable, of the
Termination Date pursuant to Section 9.2(a) or (y) the date of (i) an Optional
Sale or (ii) a termination of the Commitments pursuant to Section 2.3(a), and
(y) on any Payment Date during the Amortization Period, the Collateral Manager
(or, in the case of clause (x), after delivery of a Notice of Exclusive Control,

 

-67-



--------------------------------------------------------------------------------

the Administrative Agent) shall direct the Collateral Agent to pay pursuant to
the related Payment Date Statement (and the Collateral Agent shall make payment
from the Collection Account to the extent of Available Funds, in reliance on the
information set forth in such Payment Date Statement) to the following Persons,
the following amounts in the following order of priority:

(1) pro rata to (i) the Collateral Agent, in an amount equal to any accrued and
unpaid Collateral Agent Fees and (ii) the Securities Intermediary, in an amount
equal to any amounts payable to the Securities Intermediary under the Securities
Account Control Agreement; provided, that the expenses and indemnities payable
to the Collateral Agent and the Securities Intermediary under this
Section 2.8(a)(1), together with the expenses and indemnities paid to the
Collateral Agent and the Securities Intermediary pursuant to Sections 2.7(a)(1)
and 2.7(b)(1) shall not exceed $100,000 during any twelve month period;

(2) to the Collateral Manager, in an amount equal to the sum of (A) all
reasonable and documented Collateral Manager Reimbursable Expenses and (B) any
accrued and unpaid Senior Collateral Management Fee; provided that, the
Collateral Manager Reimbursable Expenses payable under this Section 2.8(a)(2),
together with Collateral Manager Reimbursable Expenses paid pursuant to Sections
2.7(a)(2) and 2.7(b)(2) shall not exceed $40,000on any Payment Date (and any
Collateral Manager Reimbursable Expenses not paid as a result of such limitation
shall be paid on a subsequent Payment Date in accordance with Sections 2.7(a),
2.7(b) and 2.8(a)); and provided, further, that during an Event of Default, the
Senior Collateral Management Fee may be payable under clause (7), in lieu of
this clause (2), at the election of the Administrative Agent;

(3) pro rata to each Lender, in an amount equal to any accrued and unpaid
Interest and Non-Usage Fee;

(4) pro rata to (a) each Lender, in an amount equal to any accrued and unpaid
Breakage Costs, and (b) to the Administrative Agent, any applicable Lender, the
Collateral Agent or the Indemnified Parties (other than the Collateral Manager),
as applicable, all Fees and other amounts, including, without limitation, any
Increased Costs and all accrued and unpaid costs and expenses (including
attorneys’ fees) and indemnity amounts payable by the Borrower to the
Administrative Agent, any Lender, the Collateral Agent or the Indemnified
Parties (other than the Collateral Manager) hereunder or under any other
Transaction Documents, but other than the principal of Advances Outstanding
under this Agreement;

(5) pro rata to the Lenders to pay the Advances Outstanding until paid in full;

(6) to the extent not paid pursuant Section 2.8(a)(1), pro rata to (i) the
Collateral Agent, in an amount equal to any accrued and unpaid Collateral Agent
Fees and (ii) the Securities Intermediary, in an amount equal to any

 

-68-



--------------------------------------------------------------------------------

amounts payable to the Securities Intermediary under the Securities Account
Control Agreement;

(7) to the Collateral Manager, in an amount equal to (i) any accrued and unpaid
Subordinated Collateral Management Fee (ii) if an Event of Default has occurred,
any accrued and unpaid Senior Collateral Manager Fee, to the extent not
previously paid pursuant to Section 2.8(a)(2) and (iii) any accrued and unpaid
Collateral Manager Reimbursable Expenses;

(8) pro rata to each applicable party to pay all other Administrative Expenses,
to the extent not previously paid;

(9) to the applicable Governmental Authority, any Tax or withholding Tax which,
if not paid, could result in a Lien on any of the Collateral; and

(10) any remaining amounts shall be deemed released from the Lien of the
Collateral Agent hereunder and distributed to, or at the direction of, the
Borrower.

Section 2.9 Collections and Allocations.

(a) Collections. The Collateral Manager shall promptly transfer, or cause to be
transferred, all Collections received directly by it to the appropriate Account
within two (2) Business Days after its receipt thereof. Upon the receipt of
Collections in the Collection Account during any Collection Period, the
Collateral Manager shall identify Principal Collections and Interest Collections
within two (2) Business Days after its receipt and direct the Collateral Agent
and Securities Intermediary to transfer the same to the Principal Collection
Account and the Interest Collection Account, respectively, and the Collateral
Agent shall promptly make such transfers. The Collateral Manager shall further
include a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Principal Collection Account and the Interest
Collection Account on each Reporting Date in the Borrowing Base Certificate
delivered pursuant to Section 6.8(c).

(b) Excluded Amounts. With the prior written consent of the Administrative
Agent, the Collateral Manager may direct the Collateral Agent and the Securities
Intermediary to withdraw from the Collection Account and pay to the Person
entitled thereto any amounts credited thereto constituting Excluded Amounts if
the Collateral Manager has, prior to such withdrawal and consent, delivered to
the Administrative Agent, the Collateral Agent, the Borrower and each Lender a
report setting forth the calculation of such Excluded Amounts in form and
substance reasonably satisfactory to the Administrative Agent and each Lender.

(c) Initial Deposits. On the Cut-Off Date with respect to any Loan, the
Collateral Manager will deposit or cause to be deposited into the Collection
Account all Collections received in respect of such Loan on such Cut-Off Date.

(d) Investment of Funds. Prior to Notice of Exclusive Control, the Collateral
Manager shall, pursuant to written instructions (which may be in the form of
standing

 

-69-



--------------------------------------------------------------------------------

instructions), direct the Collateral Agent to invest, or cause the investment
of, all uninvested amounts on deposit in the Collection Account or the Expense
Reserve Account in Permitted Investments. Absent such written instructions, such
amounts shall be invested pursuant to clause (b) of the definition of Permitted
Investments. All such Permitted Investments shall be registered in the name of
the Securities Intermediary or its nominee for the benefit of the Administrative
Agent or Collateral Agent, and otherwise comply with assumptions of the legal
opinions of Dechert LLP, each dated the Closing Date and delivered in connection
with this Agreement; provided that compliance shall be the responsibility of the
Borrower and the Collateral Manager and not the Collateral Agent and Securities
Intermediary. All earnings (net of losses and investment expenses) thereon shall
be retained or deposited into the Collection Account or the Expense Reserve
Account and shall be applied on each Payment Date pursuant to the provisions of
Section 2.7 or Section 2.8(a) (as applicable).

(e) Unfunded Exposure Account. On the last day of the Reinvestment Period, the
Borrower shall fund an amount equal to the Unfunded Exposure Amount into the
Unfunded Exposure Account. All funding requests associated with the Unfunded
Exposure Amount shall be made from the Unfunded Exposure Account after the
Reinvestment Period End Date. All uninvested amounts on deposit in the Unfunded
Exposure Account shall be invested pursuant to the definition of Permitted
Investments as directed by the Collateral Manager or, following a Notice of
Exclusive Control, the Administrative Agent.

(f) Expense Reserve Account. At any time, the Collateral Manager may direct the
Collateral Agent and the Securities Intermediary to withdraw from the Expense
Reserve Account and pay to (i) the Collateral Manager an amount equal to any
Collateral Manager Reimbursable Expenses or (ii) the applicable Person an amount
equal to any invoice received pursuant to Section 2.11(b).

Section 2.10 Payments, Computations, etc.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower hereunder shall be paid or deposited in accordance
with the terms hereof no later than 1:00 p.m. on the day when due in lawful
money of the United States in immediately available funds and any amount not
received before such time shall be deemed received on the next Business Day. The
Borrower shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 4.00% per
annum above the Prime Rate, payable on demand, from the date of such nonpayment
until such amount is paid in full (as well after as before judgment); provided
that such interest rate shall not at any time exceed the maximum rate permitted
by Applicable Law. Such interest shall be for the account of the applicable
Secured Party. Any Obligation hereunder shall not be reduced by any distribution
of any portion of Available Funds if at any time such distribution is rescinded
or required to be returned by any Lender to the Borrower or any other Person for
any reason. All computations of interest and other fees hereunder shall be made
on the basis of a year consisting of 360 days (other than calculations with
respect to the Base Rate, which shall be based on a year consisting of 365 or
366 days, as applicable) for the actual number of days elapsed.

 

-70-



--------------------------------------------------------------------------------

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be deemed due on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to Section 2.12, such unpaid amounts shall remain due and owing
and shall accrue interest as provided in Section 2.10(a) until repaid in full.

(c) If any Advance requested by the Borrower and approved by the Administrative
Agent and the Lenders pursuant to Section 2.2 is not for any reason whatsoever,
except as a result of the gross negligence or willful misconduct of, or failure
to fund such Advance on the part of, the Lenders, the Administrative Agent or an
Affiliate thereof as determined in a final decision by a court of competent
jurisdiction, made or effectuated, as the case may be, on the date specified
therefor, the Borrower shall indemnify such Lender against any loss, cost or
expense incurred by each Lender related thereto (other than any such loss, cost
or expense solely due to the gross negligence or willful misconduct or failure
to fund such Advance on the part of the Lenders, the Administrative Agent or an
Affiliate thereof as determined in a final decision by a court of competent
jurisdiction), including, without limitation, any loss (including cost of funds
and reasonable out-of-pocket expenses but excluding lost profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund Advances or maintain the Advances.
Any such Lender shall provide to the Borrower documentation setting forth the
amounts of any loss, cost or expense referred to in the previous sentence, such
documentation to be conclusive absent manifest error.

Section 2.11 Fees.

(a) The Collateral Agent shall be entitled to receive the Collateral Agent Fee
in accordance with Sections 2.7(a)(1), (b)(1) and 2.8(a)(1), as applicable.

(b) The Borrower shall pay to Latham & Watkins LLP as counsel to the
Administrative Agent and the Lender and Dechert LLP as counsel to the Collateral
Manager, within two (2) Business Days following an invoice therefor, its
reasonably invoiced fees and out-of-pocket expenses through the Closing Date.

Section 2.12 Increased Costs; Capital Adequacy; Illegality.

(a) If, due to either (i) the introduction of or any change that becomes
effective following the date hereof (including, without limitation, any change
by way of imposition or increase of reserve requirements) in or in the
interpretation, administration or application following the date hereof of any
Applicable Law (including, without limitation, any Applicable Law, which shall
subject any Affected Party to any Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (iii) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), in each case whether foreign or
domestic, including under Basel III or Dodd-Frank, or (ii) the compliance with
any guideline or request following the date hereof from any central bank or

 

-71-



--------------------------------------------------------------------------------

other Governmental Authority (whether or not having the force of law), including
under Basel III or Dodd-Frank, there shall be any increase in the cost to the
Administrative Agent, any Lender, any Lender Agent, any Liquidity Bank or any
Affiliate, participant, successor or assign thereof (each of which shall be an
“Affected Party”) of agreeing to make or making, funding or maintaining any
Advance (or any reduction of the amount of any payment (whether of principal,
interest, fee, compensation or otherwise) to any Affected Party hereunder), as
the case may be, or there shall be any reduction in the amount of any sum
received or receivable by an Affected Party under this Agreement, under any
other Transaction Document, the Borrower shall, from time to time, on the first
Payment Date at least ten (10) Business Days after written demand by the
Administrative Agent (which demand shall be accompanied by certificate (which
shall be conclusive absent manifest error) of an Affected Party setting forth
the amount or amounts necessary to compensate such Affected Party), on behalf of
such Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within 10 days after such demand; provided
that the amounts payable under this Section 2.12(a) shall be without duplication
of amounts payable under Section 2.13 and no amount shall be payable under this
Section 2.12(a) on account of any Excluded Taxes.

(b) If either (i) the introduction of or any change that becomes effective
following the date hereof in or in the interpretation, administration or
application following the date hereof of any law, guideline, rule or regulation,
directive or request or (ii) the compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request following the date hereof,
from any central bank, any Governmental Authority or agency, including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, including under Basel III or Dodd-Frank, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party, as a consequence of its obligations hereunder or any related
document or arising in connection herewith or therewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy), by an amount deemed by such Affected
Party to be material, then, on the first Payment Date at least ten (10) Business
Days after written demand by the Administrative Agent (which demand shall be
accompanied by a certificate (which shall be conclusive absent manifest error)
of an Affected Party setting forth the amount or amounts necessary to compensate
such Affected Party), the Borrower shall pay the Administrative Agent on behalf
of such Affected Party such additional amounts as will compensate such Affected
Party for such reduction; provided that the amounts payable under this
Section 2.12(b) shall be without duplication of amounts payable under
Section 2.13 and no amount shall be payable under this Section 2.12(b) on
account of any Excluded Taxes. For the avoidance of doubt, any increase in cost
or reduction in Yield with respect to any Affected Party caused by regulatory
capital allocation adjustments due to FAS 166, 167 and subsequent statements and
interpretations shall constitute a circumstance on which such Affected Party may
base a claim for reimbursement under this Section 2.12.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.12, (i) any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance

 

-72-



--------------------------------------------------------------------------------

of Advances hereunder, then on the first Payment Date at least ten (10) Business
Days after written demand by the Administrative Agent (which demand shall be
accompanied by a certificate (which shall be conclusive absent manifest error)
of an Affected Party setting forth the amount or amounts necessary to compensate
such Affected Party), the Borrower shall pay to such Affected Party such
additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts payable or paid by it, or (ii) the Administrative Agent
(whether in its own judgment or at the request of the Lenders) determines that
it is necessary or appropriate to obtain a credit rating on the Variable Funding
Notes (and such determination is substantially consistent with similar
determinations for other, similarly situated borrowers for whom the
Administrative Agent has established comparable facilities), the Borrower shall
(x) provide (as promptly as possible and in any event no later than 60 days
following receipt by the Borrower of such reasonable request) at least one
credit rating agency designated by the Administrative Agent with all information
and documents reasonably requested by such rating agency (to the extent such
information or documents are in the possession of or reasonably available to the
Borrower) and otherwise cooperate with such rating agency’s review of the
Transaction Documents and transactions contemplated hereby, and (y) pay the
costs and expenses of such rating agency in respect of the rating of the
Variable Funding Notes.

(d) For avoidance of doubt, in connection with the interpretation of clause (a)
and (b) of this Section 2.12, any regulatory changes, rules, guidelines or
directives under or issued in connection with Basel III or Dodd-Frank will be
considered as a “change” hereunder, and will not be treated as having been
adopted or having come into effect before the date hereof.

(e) In determining any amount provided for in this Section 2.12, the Affected
Party may use averaging and attribution methods substantially consistent with
methods used for other, similarly situated parties.

(f) If a Eurodollar Disruption Event has occurred, the Administrative Agent
shall so notify the Borrower, whereupon all Advances Outstanding of any affected
Lender in respect of which Interest accrues at the LIBOR Rate shall immediately
be converted into Advances Outstanding in respect of which such Interest accrues
at the Base Rate, it being understood that, once such Eurodollar Disruption
Event ceases to exist, such Lender shall notify the Borrower immediately and all
Interest on Advances Outstanding of the such Lender shall immediately accrue at
the LIBOR Rate. Notwithstanding the foregoing, if at any time the LIBOR Rate
ceases to be published, or is likely to ceased to be published in the
commercially reasonable judgment of the Administrative Agent, the Administrative
Agent shall designate a new benchmark rate (which may include spread adjustments
applicable to such rate) to be used to calculate the LIBOR Rate, which benchmark
rate may be (a) such benchmark rate being used to calculate the interest rate
payable on Loans representing not less than 30% of the Outstanding Balance of
Floating Rate Loans, (b) such benchmark rate formally proposed or recommended
(whether by letter, protocol, publication of standard terms or otherwise) by the
Loan Syndication and Trading Association or the Alternative Reference Rates
Committee (or such successor organization, as applicable) as a replacement
benchmark rate for the applicable LIBOR Rate, or (c) such other benchmark rate
as is otherwise consented to by the Collateral Manager; provided that if no such
benchmark rate as described in clause (a) or (b) is available and the
Administrative Agent and the Collateral Manager are unable to agree on a
replacement rate

 

-73-



--------------------------------------------------------------------------------

pursuant to clause (c), all Advances Outstanding of any affected Lender in
respect of which Interest accrues at the LIBOR Rate shall continue to accrue
Interest at the Base Rate.

(g) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation, provided that, the
Borrower shall not be required to compensate an Affected Party pursuant to this
Section 2.12 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Affected Party notifies the Borrower of
the change in Applicable Law giving rise to such increased costs or reductions,
and of such Affected Party’s intention to claim compensation therefor (except
that, if the change in Applicable Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 2.13 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Transaction Document shall be made without deduction or withholding
for any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.13) the applicable Affected Party receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the applicable Affected
Party timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower shall indemnify each Affected Party, within 10 Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.13) payable or paid by such Affected Party or required to
be withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability and the Lender’s calculation of such amount delivered to the Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) Without limiting the generality of Section 11.5, each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not

 

-74-



--------------------------------------------------------------------------------

already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.16(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.13(d).

(e) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.13, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Transaction Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(f)(ii)(1), Section 2.13(f)(ii)(2), and
Section 2.13(f)(ii)(4) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(1) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),

 

-75-



--------------------------------------------------------------------------------

executed originals of IRS Form W-9 (or any successor forms) certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

a. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed originals of IRS Form W-8BEN (or IRS
Form W-8BEN-E (as applicable) (or any successor forms) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as
applicable) (or any successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

b. executed originals of IRS Form W-8ECI (or any successor forms);

c. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable) (or any successor forms); or

d. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable (or any successor forms);
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such

 

-76-



--------------------------------------------------------------------------------

Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(4) if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified pursuant to this Section 2.13 (including by the payment of
additional amounts pursuant to this Section 2.13), it shall pay to the
indemnifying party an amount equal to such refund or credit (but only to the
extent of indemnity payments made under this Section 2.13 with respect to the
Taxes giving rise to such refund or credit), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 2.13(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund or credit to such Governmental Authority.
Notwithstanding anything to the contrary in

 

-77-



--------------------------------------------------------------------------------

this Section 2.13(g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 2.13(g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(h) For the avoidance of doubt, for purposes of this Section 2.13, the term
“Applicable Law” includes FATCA.

(i) Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

Section 2.14 Reinvestment; Discretionary Sales, Substitutions and Optional Sales
of Loans.

(a) Reinvestment. On the terms and conditions hereinafter set forth as certified
in writing to the Administrative Agent and the Collateral Agent, prior to the
Facility Maturity Date, the Borrower may withdraw funds on deposit in the
Principal Collection Account for the following purposes:

(i) to reinvest such funds in Loans to be pledged hereunder (a “Reinvestment”),
so long as (1) all conditions precedent set forth in Section 3.2 have been
satisfied and (2) each Loan acquired by the Borrower in connection with such
reinvestment shall be an Eligible Loan;

(ii) to make payments in respect of the Advances Outstanding at such time in
accordance with and subject to the terms of Section 2.3(b); or

(iii) during the Reinvestment Period, to fund Delayed Draw Term Loans and
Revolving Loans; provided that the Borrower shall have used all funds on deposit
in the Unfunded Exposure Account to fund such Loans prior to withdrawing funds
from the Principal Collection Account for such purpose.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.14(a) (as certified by the Borrower to the Administrative Agent and
the Collateral Agent), the Collateral Agent will release funds from the
Principal Collection Account to be applied pursuant to the above in an amount
not to exceed the lesser of (A) the amount requested by the Borrower and (B) the
amount on deposit in the Principal Collection Account on such day.

(b) Substitutions.

(i) Substitutions of Loans. Subject to Sections 2.14(e) and (f), the Borrower
may, with the consent of the Administrative Agent in its sole discretion,

 

-78-



--------------------------------------------------------------------------------

replace a Loan with another Eligible Loan (each such replacement, a
“Substitution” and such new Loan, a “Substitute Loan”) so long as (i) no Event
of Default has occurred and is continuing and, immediately after giving effect
to such Substitution, no Default or Event of Default shall have occurred,
(ii) each Substitute Loan is an Eligible Loan, (iii) all applicable conditions
precedent set forth in Section 3.2 have been satisfied with respect to each
Substitute Loan to be acquired by the Borrower in connection with such
Substitution, (iv) all proceeds from such Substitution are either applied by the
Borrower to acquire a Substitute Loan or shall deposited in the Collection
Account and (v) immediately after giving effect to such Substitution, (x) no
Borrowing Base Deficiency exists and (y) the Collateral Quality Tests are
satisfied or such Substitution results in Collateral Quality Improvement;
provided that, notwithstanding anything to the contrary set forth in
Section 3.2, in the event a Borrowing Base Deficiency shall have existed
immediately prior to giving effect to such Substitution, the Borrower may, with
the consent of the Administrative Agent in its sole discretion, effect a
Substitution so long as, immediately after giving effect to such Substitution
and any other sale or transfer substantially contemporaneous therewith, such
Borrowing Base Deficiency is reduced or cured.

(ii) Substitution of Warranty Loans. If on any day a Loan is, or becomes, a
Warranty Loan, the Borrower shall:

(1) cure any related Borrowing Base Deficiency within the time period required
by this Agreement; and

(2) unless the related Warranty Event has been cured, no later than the date
that is thirty (30) days following the earlier of actual knowledge by the
Borrower or the Seller of such Loan becoming a Warranty Loan or receipt by the
Borrower or the Seller from the Administrative Agent or the Collateral Agent of
written notice thereof, either:

(A) make a deposit in the Collection Account in immediately in available funds
in an amount equal to the sum of (a) the Outstanding Balance of such Loan and
(b) any accrued and unpaid interest thereon (the “Repurchase Price”); or

(B) subject to the satisfaction of the conditions set forth in
Section 2.14(b)(i), substitute for such Warranty Loan a Substitute Loan.

(c) Discretionary Sales. Subject to Sections 2.14(e) and (f), upon prior written
notice to the Administrative Agent (with a copy to the Collateral Agent and the
Lenders), the Borrower shall be permitted to sell Loans (each, a “Discretionary
Sale”) so long as (i) no Event of Default has occurred and is continuing and,
immediately after giving effect to such Discretionary Sale, no Default, Event of
Default or Borrowing Base Deficiency shall exist, (ii) all proceeds from such
Discretionary Sale are deposited by the Borrower in the Collection Account for
distribution in accordance with Section 2.7, and (iii) immediately after giving
effect

 

-79-



--------------------------------------------------------------------------------

to such Discretionary Sale, (x) no Borrowing Base Deficiency exists or (y) the
Collateral Quality Tests are satisfied or such Discretionary Sale results in
Collateral Quality Improvement.

(d) Sales of all Loans. Subject to Section 2.14(e), the Borrower shall have the
right to sell all of the Loans included in the Collateral (an “Optional Sale”)
on any Business Day. The proceeds of any Optional Sale shall be distributed on
the related sale date in accordance with Section 2.8(a).

(e) Conditions to Sales and Substitutions. Any Discretionary Sale, sale pursuant
to a Substitution or Optional Sale effected pursuant to Sections 2.14(b), (c) or
(d) shall be subject to the satisfaction of the following conditions:

(i) except in connection with an Optional Sale, the Borrower shall deliver a
Borrowing Base Certificate to the Administrative Agent;

(ii) the Borrower shall deliver a list of all Loans to be sold or substituted to
the Administrative Agent, the Controlling Lender and the Collateral Agent;

(iii) except in connection with an Optional Sale, as certified in writing to the
Administrative Agent by the Borrower, no selection procedures adverse to the
interests of the Administrative Agent or the Lenders shall have been utilized by
the Borrower or the Collateral Manager, as applicable, in the selection of the
Loans to be sold or substituted;

(iv) the Borrower shall notify the Administrative Agent and Collateral Agent of
any amount to be deposited into the Collection Account in connection with any
sale or substitution;

(v) each such Discretionary Sale, sale pursuant to a Substitution and Optional
Sale complies with Section 6.2(m) and the assumptions of the legal opinion of
Dechert LLP, each dated the Closing Date;

(vi) (A) the Borrower shall be deemed to have certified to the Administrative
Agent that the representations and warranties contained in Section 4.1 and 4.2
hereof and (B) the Seller shall be deemed to have certified to the
Administrative Agent that the representations and warranties contained in the
Sale Agreement, in each case, shall continue to be correct in all material
respects following any sale or substitution, except to the extent any such
representation or warranty relates to an earlier date;

(vii) any repayment of Advances Outstanding in connection with any sale or
substitution of Loans hereunder shall comply with the requirements set forth in
Section 2.3;

(viii) as certified in writing to the Administrative Agent by the Borrower, any
Discretionary Sale or sale in connection with a Substitution shall be made by
the Borrower to a third-party purchaser unaffiliated with the Collateral Manager
(or any parent entity thereof) in a transaction (1) reflecting arm’s-length
market terms and

 

-80-



--------------------------------------------------------------------------------

(2) in which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party to such sale
(other than that the Borrower has good title thereto, free and clear of all
Liens and has the right to sell the related Loan), provided that,
notwithstanding the foregoing but subject to the provisions of Section 2.14(b)
or Section 2.14(c), as applicable, the Borrower may make a Discretionary Sale or
sale in connection with a Substitution (A) to an Affiliate of the Borrower or
the Seller in accordance with Section 2.14(f)(ii) and (B) for an amount that is
less than the Adjusted Borrowing Value of such Loan, in each case with the prior
written consent of the Controlling Lender; provided, further, that after the
occurrence and during the continuance of an Event of Default, the Borrower may
only make Discretionary Sales, sales pursuant to a Substitution or an Optional
Sale with the prior written consent of the Controlling Lender;

(ix) except with the prior written consent of the Controlling Lender, in its
sole discretion, no Discretionary Sale or sale in connection with a Substitution
may be for an amount that is less than the Adjusted Borrowing Value of such
Loan;

(x) the Borrower shall pay an amount equal to all Breakage Costs and other
accrued and unpaid costs and expenses (including, without limitation, reasonable
legal fees) of the Administrative Agent, the Lenders and the Collateral Agent in
connection with any such sale, substitution or repurchase (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties and any other party having an
interest in the Loan in connection with such sale, substitution or repurchase);
and

(xi) with respect to an Optional Sale, the Borrower shall, not later than five
(5) Business Days prior to the date of such sale, deliver to the Administrative
Agent and each Lender (x) a certificate and evidence to the reasonable
satisfaction of such parties (which satisfaction shall be confirmed in writing
by the Administrative Agent and each Lender) that (i) the Borrower shall have
sufficient funds immediately after giving effect to such sale to pay the
outstanding Obligations in full pursuant to Section 2.8(a) and (ii) such
Optional Sale is being conducted in connection with a Permitted Securitization
and (y) a notice terminating the Commitments in full, delivered in accordance
with Section 2.3(a).

(f) Limitations on Sales, Substitutions and Repurchases.

(i) The aggregate Outstanding Balance of all Loans that are sold or intended to
be sold by the Borrower (A) in connection with a Substitution or a Discretionary
Sale (other than any Warranty Loans) shall not exceed during any 12-month
rolling period, collectively, 20% and (B) in connection with a Substitution or a
Discretionary Sale (other than any Warranty Loans, Credit Risk Loans and Credit
Improved Loans) shall not exceed during any 12-month rolling period,
collectively, 10%, in each case, of the highest aggregate Outstanding Balance of
all Loans included in the Collateral during such 12-month period; provided that,
the limitations set forth in this clause (f)(i) shall not apply with respect to
any Substitution or Discretionary Sale of a

 

-81-



--------------------------------------------------------------------------------

Broadly Syndicated Loan, a Loan that has an Assigned Value of zero or any Loan,
or portion thereof, that constitutes part of the Excess Concentration Amount.

(ii) Except with respect to mandatory repurchase by the Seller of “Ineligible
Loans” (as defined in the Sale Agreement) in accordance with Section 7.02 of the
Sale Agreement and the Substitution of Warranty Loans pursuant to
Section 2.14(b), Loans with an Outstanding Balance not to exceed 10% of the
highest aggregate Outstanding Balance of all Loans included in the Collateral
during the Reinvestment Period may be sold to an Affiliate of the Borrower in
connection with a Substitution or a Discretionary Sale.

(g) Sales of Loans with an Assigned Value of Zero and Sales of Equity
Securities. The Borrower may sell any Loan with an Assigned Value of zero or any
Equity Security to any Person; provided, that (i) any such sale shall be made on
an arm’s-length basis at fair market value (provided that sales of Warranty
Loans and the applicable purchase price therefor shall be governed by
Section 2.14(b) and the Sale Agreement) and (ii) any such sale shall comply with
Section 6.2(m).

Section 2.15 Assignment of Sale Agreement.

The Borrower hereby assigns to the Collateral Agent, for the benefit of the
Secured Parties, all of the Borrower’s right, title and interest in and to, but
none of its obligations under the Sale Agreement. In furtherance and not in
limitation of the foregoing, the Borrower hereby assigns to the Collateral Agent
for the benefit of the Secured Parties its right to indemnification under the
Sale Agreement. The Borrower confirms that the Collateral Agent, on behalf of
the Secured Parties, shall have the right to enforce the Borrower’s rights and
remedies under the Sale Agreement.

Section 2.16 Capital Contributions.

No direct or indirect owner of the Borrower shall be obligated to make a capital
contribution in Cash or securities to the Borrower at any time.

Section 2.17 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 13.1;

(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the

 

-82-



--------------------------------------------------------------------------------

Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund future
Advances under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists (except to the extent caused by
such Defaulting Lender, as determined by the Administrative Agent in its sole
discretion), to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.17 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and

(iii) such Defaulting Lender shall not be entitled to receive any Non-Usage Fee
or Commitment Reduction Fee, as applicable, for any period during which that
Lender is a Defaulting Lender (and under no circumstance shall the Borrower
retroactively be or become required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(b) If the Administrative Agent determines in its sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

-83-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO CLOSING AND ADVANCES

Section 3.1 Conditions to Closing.

No Lender shall be obligated to make any Advance hereunder, nor shall any
Lender, the Administrative Agent or the Collateral Agent be obligated to take,
fulfill or perform any other action hereunder, until the following conditions
have been satisfied, in the sole discretion of, or waived in writing by the
Administrative Agent:

(a) Each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent shall have received such
other documents, instruments, agreements and legal opinions as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, in form and substance satisfactory
to the Administrative Agent;

(b) The Administrative Agent shall have received satisfactory evidence that each
of the Borrower, the Seller and the Collateral Manager has obtained all required
consents and approvals of all Persons to the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby or thereby;

(c) The Collateral Manager, the Seller and the Borrower shall each have
delivered to the Administrative Agent a certificate as to whether such Person is
Solvent in the form of Exhibit C;

(d) (i) The Borrower shall have delivered to the Administrative Agent a
certification that no Default, Event of Default or Change of Control with
respect to the Borrower has occurred and is continuing, (ii) the Collateral
Manager shall have delivered to the Administrative Agent a certification that no
Default, Collateral Manager Default, Event of Default or Change of Control with
respect to the Collateral Manager or Collateral Manager Event of Default has
occurred and is continuing and (iii) the Seller shall have delivered to the
Administrative Agent a certification that no Default or Event of Default with
respect to the Seller has occurred and is continuing;

(e) The Administrative Agent and the Collateral Manager shall have received,
with a counterpart for each Lender, the executed legal opinion or opinions of
Dechert LLP, counsel to the Borrower, covering enforceability, 1940 Act matters,
grant and perfection of the security interests on the Collateral and substantive
nonconsolidation, in each case, in form and substance acceptable to the
Administrative Agent in its reasonable discretion;

(f) The Borrower and the Administrative Agent shall have received the executed
legal opinion or opinions of Dechert LLP, counsel to the Collateral Manager and
the Seller, covering (i) enforceability of the Transaction Documents to which
the Collateral Manager or the Seller is a party, (ii) 1940 Act matters and
(iii) true sale of the Loans from the Seller to the Borrower, in each case, in
form and substance acceptable to the Administrative Agent in its reasonable
discretion;

 

-84-



--------------------------------------------------------------------------------

(g) The Administrative Agent and the Lenders shall have received the fees
(including fees, disbursements and other charges of counsel to the
Administrative Agent) to be received on or before the date of the initial
Advance;

(h) The Administrative Agent and the Lenders shall have received, sufficiently
in advance of the Closing Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act and
those promulgated by the Office of Foreign Assets Control of the United States
Department of the Treasury;

(i) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received such other documents and legal opinions in respect of any
aspect or consequence of the transactions contemplated hereby or thereby as it
shall reasonably request;

(j) Each applicable Lender shall have received a duly executed copy of its
Variable Funding Note, in a principal amount equal to the Commitment of such
Lender;

(k) The UCC-1 financing statement naming the Borrower as debtor and the
Collateral Agent as secured party is in proper form for filing in the filing
office of the appropriate jurisdiction and, when filed, together with the
Securities Account Control Agreement, is effective to perfect the Collateral
Agent’s security interest in the Collateral such that the Collateral Agent’s
security interest in the Collateral ranks senior to that of any other creditors
of the Borrower (whether now existing or hereafter acquired);

(l) The Administrative Agent shall have received a secretary’s certificate of
the Seller, the Collateral Manager and the Borrower, with a counterpart for each
Lender, that includes a copy of the resolutions (or other authorizing
instruments, if applicable), in form and substance satisfactory to the
Administrative Agent, of the Board of Directors (or similar governing or
managing body) of such Person authorizing (i) the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party, (ii) in the case of the Borrower and the Seller, the borrowings
contemplated hereunder and (iii) in the case of the Borrower and the Seller, the
granting by it of the Liens created pursuant to the Transaction Documents,
certified by the Secretary or an Assistant Secretary (or other authorized
Person) of such Person as of the Closing Date, which certification shall be in
form and substance satisfactory to the Administrative Agent and shall state that
the resolutions, or other authorizing instruments, if applicable, thereby
certified have not been amended, modified, revoked or rescinded;

(m) The Administrative Agent shall have received, with a counterpart for each
Lender, a certificate of the Collateral Manager, the Seller and the Borrower,
dated the Closing Date, as to the incumbency and signature of the officers of
such Person executing any Transaction Document, which certificate shall be which
certification shall be included in the certificate delivered in respect of such
Person pursuant to Section 3.1(l) and satisfactory in form

 

-85-



--------------------------------------------------------------------------------

and substance to the Administrative Agent, and shall be executed by a
Responsible Officer (or other authorized Person) of such Person;

(n) The Administrative Agent shall have received, with a counterpart for each
Lender, true and complete copies of the Governing Documents of the Collateral
Manager, the Seller and the Borrower, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
(or other authorized Person) of such Person, which certification shall be
included in the certificate delivered in respect of such Person pursuant to
Section 3.1(l) and shall be in form and substance satisfactory to the
Administrative Agent;

(o) The Administrative Agents shall have received, with a copy for each Lender,
certificates dated as of a recent date from the Secretary of State or other
appropriate authority, evidencing the good standing of the Collateral Manager,
the Seller and the Borrower (i) in the jurisdiction of its organization and
(ii) in each other jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires it to qualify as a foreign
Person except, as to this subclause (ii), where the failure to so qualify could
not be reasonably expected to have a Material Adverse Effect;

(p) [reserved];

(q) [reserved];

(r) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all filings, recordings, registrations and other
actions, including, without limitation, the filing of duly executed financing
statements on form UCC-1 necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Liens created, or purported to be created, by
the Transaction Documents shall have been completed;

(s) The Administrative Agent shall have received the results of a recent search
by a Person satisfactory to the Administrative Agent, of the UCC, judgment and
tax lien filings which may have been filed with respect to personal property of
the Borrower, and bankruptcy and pending lawsuits with respect to the Borrower
and the results of such search shall be satisfactory to the Administrative
Agent; and

(t) The Borrower shall have received the executed legal opinion or opinions of
Locke, Lord LLP, counsel to the Collateral Agent, covering enforceability of the
Transaction Documents to which the Collateral Agent is a party.

Section 3.2 Conditions Precedent to All Advances and Acquisitions of Loans.

Each Advance under this Agreement and each Reinvestment of Principal Collections
pursuant to Section 2.14(a)(i) and each acquisition of Loans in connection with
a Substitution pursuant to Section 2.14(b) (each, a “Transaction”) shall be
subject to the further conditions precedent that:

(a) With respect to any Advance, the Borrower (or the Collateral Manager on
behalf of the Borrower) shall have delivered to the Administrative Agent (with a
copy to the

 

-86-



--------------------------------------------------------------------------------

Collateral Agent and each Lender) no later than 2:00 p.m. on the Business Day
immediately prior to the related Funding Date:

(i) a Funding Notice in the form of Exhibit A-1, a Borrowing Base Certificate
and a Loan Schedule listing each Loan, if any, proposed to be acquired by the
Borrower in connection with such Transaction; and

(ii) if a Loan is being acquired with such Advance, a certificate of assignment
in the form of Exhibit F (including Exhibit A thereto) and containing such
additional information as may be reasonably requested by the Administrative
Agent and each Lender;

(b) With respect to any Reinvestment of Principal Collections permitted by
Section 2.14(a)(i) and each acquisition of Loans in connection with a
Substitution pursuant to Section 2.14(b), the Borrower (or the Collateral
Manager on behalf of the Borrower) shall have delivered to the Administrative
Agent, no later than 3:00 p.m. on the Business Day prior to any such
reinvestment, a Reinvestment Notice in the form of Exhibit A-3 and a Borrowing
Base Certificate, executed by the Collateral Manager on behalf of the Borrower;

(c) On the date of such Transaction (A) the Borrower shall be deemed to have
certified that each of the following statements shall be true and correct as of
such date and (B) if the related Borrower’s Notice is executed by the Borrower,
the Borrower shall have certified in such notice that (other than with respect
to the Collateral Manager’s certifications in clause (d) and, with respect to
reports required to be delivered by the Collateral Manager under the Transaction
Documents, clause (f) of this Section 3.2) all conditions precedent to the
requested Transaction have been satisfied:

(i) the representations and warranties contained in Section 4.1 and Section 4.2
are true and correct in all respects on and as of such day (other than any
representation and warranty that is made as of a specific date);

(ii) no event has occurred, or would result from such Transaction or from the
application of proceeds thereof, that constitutes a Default or an Event of
Default;

(iii) on and as of such day, immediately after giving effect to such
Transaction, the Advances Outstanding do not exceed the Borrowing Base;

(iv) no Borrowing Base Deficiency exists or would result from such Advance;

(v) each Collateral Quality Test is satisfied or Collateral Quality Improvement
occurs after giving effect to such Advance and the addition to the Collateral of
the Eligible Loans being acquired by the Borrower using the proceeds of such
Advance;

 

-87-



--------------------------------------------------------------------------------

(vi) to the extent applicable to the requested Transaction and with respect to
the Borrower, no Applicable Law shall prohibit or enjoin the proposed
Reinvestment of Principal Collections or acquisition of Loans; and

(vii) on and as of such day, immediately after giving effect to such
Transaction, the Advances Outstanding do not exceed the Facility Amount.

(d) On the date of such Transaction (A) the Collateral Manager shall be deemed
to have certified that each of the following statements shall be true and
correct as of such date and (B) the Collateral Manager shall have certified in
the related Borrower’s Notice that (other than with respect to the Borrower’s
certifications in clauses (c) and, with respect to reports required to be
delivered by the Borrower under the Transaction Documents, clause (f) of this
Section 3.2) all conditions precedent to the requested Transaction have been
satisfied:

(i) the representations and warranties contained in Section 4.2 and Section 4.3
are true and correct in all material respects on and as of such day (other than
any representation and warranty that is made as of a specific date);

(ii) on and as of such day, immediately after giving effect to such Transaction,
the Advances Outstanding do not exceed the Borrowing Base;

(iii) on and as of such day, immediately after giving effect to such
Transaction, the Advances Outstanding do not exceed the Facility Amount;

(iv) each Collateral Quality Test is satisfied or Collateral Quality Improvement
occurs after giving effect to such Advance and the addition to the Collateral of
the Eligible Loans being acquired by the Borrower using the proceeds of such
Advance; and

(v) no event has occurred and is continuing, or would result from such Advance,
which constitutes a Collateral Manager Event of Default or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a
Collateral Manager Event of Default;

(e) With respect to any Transaction, the Reinvestment Period End Date shall not
have occurred and the Termination Date shall not have occurred;

(f) The Borrower and Collateral Manager shall have delivered to the
Administrative Agent all reports required to be delivered by either thereof as
of the date of such Transaction including, without limitation, all deliveries
required by Section 2.2;

(g) The Borrower shall have paid all fees then required to be paid and, without
duplication of Section 2.11, shall have reimbursed the Lenders, the Collateral
Agent and the Administrative Agent for all fees, costs and expenses then
required to be paid in connection with the closing of the transactions
contemplated hereunder and under the other Transaction Documents, including the
reasonable attorney fees and any other legal and document preparation costs
incurred by the Lenders, the Collateral Agent and the Administrative Agent;

 

-88-



--------------------------------------------------------------------------------

(h) [Reserved]

(i) With respect to the acquisition of any Loan, the Borrower shall have
delivered to the Collateral Agent (with a copy to the Administrative Agent), no
later than 12:00 p.m. on the related Cut-Off Date, a faxed or emailed copy of
the duly executed original promissory notes for each such Loan in respect of
which a promissory note is issued (and, in the case of any Noteless Loan, a
fully executed assignment agreement), and if any Loans are closed in escrow, a
certificate (in the form of Exhibit J) from the closing attorneys of such Loan
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Checklist and
the Required Loan Documents to be in the possession of the Collateral Agent
within (x) with respect to signed copies to signed originals or copies of any
document required by clause (b) or clause (c) in the definition of “Required
Loan Documents” that are unavailable as of the related Cut-Off Date and with
respect to which unsigned copies have been delivered in connection with the
following clause (y), seven (7) Business Days of the related Cut-Off Date and
(y) otherwise, five (5) Business Days of the related Cut-Off Date;

(j) Prior to the initial Advance, the Borrower shall have deposited, or caused
to be deposited, $50,000 into the Expense Reserve Account;

(k) [Reserved]

(l) [Reserved]

(m) [Reserved]

(n) On each Cut-Off Date and each Advance Date, the Seller shall be deemed to
have certified that the representations and warranties contained in the Sale
Agreement are true and correct in all respects on and as of such day as though
made on and as of such day and shall be deemed to have been made on such day
(other than any representation and warranty that is made as of a specific date);
and

(o) To the extent any Loans in connection with any such Advance are being sold
to the Borrower from the Seller and, prior to such sale, any such Loan was
registered in the name of the Seller or an Affiliate thereof, a true sale
opinion with respect to such Loans, in each case, in form and substance
acceptable to the Administrative Agent in its reasonable discretion (it being
acknowledged and agreed that the opinion delivered by Dechert LLP on the Closing
Date is acceptable to the Administrative Agent and satisfies the requirements of
this Section 3.2(o), so long as such sales are made in accordance with the facts
described in such opinion and pursuant to the Sale Agreement).

The failure of any of the foregoing conditions precedent to be satisfied in
respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the Administrative Agent for the benefit of the applicable
Lender an amount equal to the related Advances made during any such time that
any of the foregoing conditions precedent were not satisfied.

 

-89-



--------------------------------------------------------------------------------

Section 3.3 Custodianship; Transfer of Loans and Permitted Investments.

(a) The Collateral Agent shall hold all Certificated Securities and Instruments
in physical form at its office set forth in Section 5.5(c) hereof. Any successor
Collateral Agent shall be a state or national bank or trust company which is not
an Affiliate of the Borrower or the Seller, which is a Qualified Institution and
which makes the representations of the Collateral Agent set forth herein to the
Borrower, the Administrative Agent and the Lenders in connection with the
assumption of the Collateral Agent’s duties hereunder.

(b) Each time that the Borrower shall direct or cause the acquisition of any
Loan or Permitted Investment, the Borrower shall, if such Permitted Investment
or, in the case of a Loan, the related promissory note or (with respect to a
Noteless Loan) assignment documentation has not already been delivered to the
Collateral Agent in accordance with Section 3.2(i) and the requirements set
forth in the definition of “Required Loan Documents”, cause the delivery of such
Permitted Investment or, in the case of a Loan, the related promissory note or
(with respect to a Noteless Loan) assignment documentation in accordance with
the requirements set forth in the definition of “Required Loan Documents” to the
Collateral Agent to be credited by the Collateral Agent to the Collateral
Account in accordance with the terms of this Agreement. The security interest of
the Collateral Agent in the funds or other property utilized in connection with
such acquisition shall, immediately and without further action on the part of
the Collateral Agent, be released.

(c) The Borrower shall cause all Loans or Permitted Investments acquired by the
Borrower to be transferred to the Collateral Agent to be credited by the
Collateral Agent to the Collateral Account to the extent necessary to maintain
perfection, and shall cause all Loans and Permitted Investments acquired by the
Borrower to be delivered to the Collateral Agent by one of the following means
(and shall take any and all other actions necessary to create and perfect in
favor of the Collateral Agent a valid security interest in each Loan and
Permitted Investment, which security interest shall be senior (subject to
Permitted Liens) to that of any other creditor of the Borrower (whether now
existing or hereafter acquired):

(i) in the case of an Instrument or a Certificated Security represented by a
Security Certificate in registered form by having it Indorsed to the Collateral
Agent or in blank by an effective Indorsement or registered in the name of the
Collateral Agent and by (A) delivering such Instrument or Security Certificate
to the Securities Intermediary at the Corporate Trust Office and (B) causing the
Securities Intermediary to maintain (on behalf of the Collateral Agent for the
benefit of the Secured Parties) continuous possession of such Instrument or
Security Certificate at the Collateral Agent’s office set forth in
Section 5.5(c) hereof;

(ii) in the case of an Uncertificated Security, by (A) causing the Collateral
Agent to become the registered owner of such Uncertificated Security and
(B) causing such registration to remain effective;

(iii) in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to a Securities Account in the name of the Borrower
pursuant to the Securities Account Control Agreement;

 

-90-



--------------------------------------------------------------------------------

(iv) in the case of General Intangibles (including any Loan or Permitted
Investment not evidenced by an Instrument) by filing, maintaining and continuing
the effectiveness of, a financing statement naming the Borrower as debtor and
the Collateral Agent as secured party and describing the Loan or Permitted
Investment (as the case may be) as the collateral (or describing the collateral
as “all assets,” or words of similar effect) at the filing office of the
Secretary of State of the State of Delaware.

(d) The security interest of the Collateral Agent in any Collateral disposed of
in a transaction permitted by this Agreement shall, immediately and without
further action on the part of the Collateral Agent, be released and the
Collateral Agent shall immediately release such Collateral to, or as directed
by, the Borrower.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows as of the Closing Date, each
Cut-Off Date, each Advance Date, and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:

(a) Organization and Good Standing. The Borrower has been duly organized, and is
validly existing as a limited liability company in good standing, under the laws
of the State of Delaware, with all requisite limited liability company power and
authority to own or lease its properties and conduct its business as such
business is presently conducted, and had at all relevant times, and now has all
necessary power, authority and legal right to acquire, own and sell the
Collateral.

(b) Due Qualification. The Borrower is (i) duly qualified to do business and is
in good standing as a limited liability company in its jurisdiction of
formation, and (ii) has obtained all necessary qualifications, licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualifications, licenses or approvals,
except where the failure to be qualified, licensed or approved would not
reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Borrower
(i) has all necessary limited liability company power, authority and legal right
to (a) execute and deliver each Transaction Document to which it is a party, and
(b) carry out the terms of the Transaction Documents to which it is a party, and
(ii) has duly authorized by all necessary limited liability company action, the
execution, delivery and performance of each Transaction Document to which it is
a party and the transfer and assignment of a security interest in the Collateral
on the terms and conditions herein provided. This Agreement and each other
Transaction Document to which the Borrower is a party have been duly executed
and delivered by the Borrower.

 

-91-



--------------------------------------------------------------------------------

(d) Binding Obligation. Each Transaction Document to which the Borrower is a
party constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and by general
principles of equity (whether considered in a suit at law or in equity).

(e) No Violation. The consummation of the transactions contemplated by each
Transaction Document to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Governing Documents of the Borrower or any Contractual
Obligation of the Borrower, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Borrower’s properties pursuant
to the terms of any such Contractual Obligation, other than this Agreement, or
(iii) violate any Applicable Law.

(f) Agreements. The Borrower is not a party to any agreement or instrument or
subject to any limited liability company restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. The Borrower is
not in default in any manner under any provision of any agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such defaults could reasonably be expected to result in a Material
Adverse Effect.

(g) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Borrower, threatened against the Borrower, before
any Governmental Authority (i) asserting the invalidity of any Transaction
Document to which the Borrower is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by any Transaction Document
to which the Borrower is a party or (iii) that could reasonably be expected to
have Material Adverse Effect.

(h) All Consents Required. All approvals, authorizations, consents, orders,
licenses, filings or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Borrower of each Transaction Document to which the Borrower is a party have
been obtained.

(i) Bulk Sales. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby do not require compliance with any “bulk
sales” act or similar law by the Borrower.

(j) Solvency. The Borrower is not the subject of any Insolvency Proceedings or
Insolvency Event. The transactions under the Transaction Documents to which the
Borrower is a party do not and will not render the Borrower not Solvent and the
Borrower shall deliver to the Administrative Agent on the Closing Date a
certification in the form of Exhibit C.

(k) Taxes. The Borrower is and has always been treated as a partnership or a
disregarded entity of a U.S. Person for U.S. federal income tax purposes. The
Borrower has timely filed or caused to be filed all U.S. federal, state, and
other material Tax returns and reports

 

-92-



--------------------------------------------------------------------------------

required to be filed by it and has paid or caused to be paid all U.S. federal,
state, and other material Taxes required to be paid by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower has set aside on its books adequate reserves in accordance with GAAP.

(l) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of the proceeds from the transfer of the Collateral) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II. The Borrower does not own or intend to carry or purchase, and no
proceeds from the Advances will be used to carry or purchase, any “margin stock”
within the meaning of Regulation U or to extend “purpose credit” within the
meaning of Regulation U.

(m) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the UCC as in effect from time to time in the State of New York) in the
Collateral in favor of the Collateral Agent, on behalf of the Secured Parties,
which security interest is validly perfected under Article 9 of the UCC and is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

(ii) the Collateral is comprised of “instruments”, “security entitlements”,
“general intangibles”, “certificated securities”, “uncertificated securities”,
“securities accounts”, “investment property” and “proceeds” (each as defined in
the applicable UCC) and such other categories of collateral under the applicable
UCC as to which the Borrower has complied with its obligations under
Section 4.1(m)(i);

(iii) with respect to Collateral that constitute Security Entitlements:

(1) all of such Security Entitlements have been credited to one of the Accounts
and the securities intermediary for each Account has agreed to treat all assets
credited to such Account as Financial Assets within the meaning of the UCC as in
effect from time-to-time in the State of New York;

(2) the Borrower has taken all steps necessary to enable the Collateral Agent to
obtain “control” (within the meaning of the UCC as in effect from time-to-time
in the State of New York) with respect to each Account; and

(3) the Accounts are not in the name of any Person other than the Borrower,
subject to the lien of the Collateral Agent for the benefit of the Secured
Parties. The Borrower has not instructed the securities intermediary of any
Account to comply with the entitlement order of any Person other than the
Collateral Agent; provided that, until the Collateral Agent delivers a Notice of
Exclusive Control, the Borrower and the Collateral Manager may cause Cash in the
Accounts to be invested in Permitted Investments, and the proceeds thereof to be
paid and distributed in accordance with this Agreement.

 

-93-



--------------------------------------------------------------------------------

(iv) all Accounts constitute “securities accounts” as defined in the
Section 8-501(a) of the UCC as in effect from time to time in the State of New
York;

(v) the Borrower owns and has good and marketable title to the Collateral free
and clear of any Lien (other than Permitted Liens) of any Person;

(vi) the Borrower has received all consents and approvals required by the terms
of any Loan to the transfer and granting of a security interest in the Loans
hereunder to the Collateral Agent, on behalf of the Secured Parties;

(vii) the Borrower has taken all necessary steps to authorize the Collateral
Agent to file all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Collateral in which a security interest
may be perfected by filing pursuant to Article 9 of the UCC as in effect in the
Borrower’s jurisdiction of organization;

(viii) other than the security interest granted to the Collateral Agent, on
behalf of the Secured Parties, pursuant to this Agreement, the Borrower has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of the Collateral. The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of any collateral included in the Collateral other than any
financing statement (A) relating to the security interest, if any, granted to
the Borrower under the Sale Agreement or (B) that has been terminated and/or
fully and validly assigned to the Collateral Agent or the Borrower on or prior
to the applicable Transaction date;

(ix) there are no judgments or Liens for Taxes with respect to the Borrower and
no claim is being asserted with respect to the Taxes of the Borrower;

(x) other than in the case of Noteless Loans, all original executed copies of
each underlying promissory note that constitute or evidence each Loan that is
evidenced by a promissory note has been or, subject to the delivery requirements
contained herein, will be delivered to the Collateral Agent;

(xi) other than in the case of Noteless Loans, the Borrower has received, or
subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Agent that the Collateral Agent or its bailee
is holding the underlying promissory notes that evidence all Loans evidenced by
a promissory note solely on behalf of the Collateral Agent for the benefit of
the Secured Parties;

(xii) other than any assignment to the Borrower in connection with the
Borrower’s acquisition of the related Loan, if applicable, none of the
underlying promissory notes that constitute or evidence the Loans has any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Collateral Agent on behalf of the Secured
Parties;

 

-94-



--------------------------------------------------------------------------------

(xiii) with respect to Collateral that constitutes a “certificated security,”
such certificated security has been delivered to the Collateral Agent on behalf
of the Secured Parties and, if in registered form, has been specially Indorsed
to the Collateral Agent or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent upon original issue or
registration of transfer by the Borrower of such certificated security; and

(xiv) in the case of an Uncertificated Security, the Borrower has either
(1) caused (A) the Collateral Agent to become the registered owner of such
Uncertificated Security and (B) such registration to remain effective or
(2) caused the Collateral Agent to have “control” (within the meaning of
Section 9-106 of the UCC as in effect in the State of New York) over such
Uncertificated Security.

(n) Reports Accurate. Any of the following information provided or prepared by
an Obligor, the Collateral Manager, the Seller or the Collateral Agent,
including, without limitation, any financial statements required pursuant to
Section 5.3(f), all information, exhibits, financial statements, documents,
books, records or reports furnished or to be furnished to the Administrative
Agent or any Lender (other than projections or forward-looking statements) in
connection with this Agreement are, as of their respective delivery dates, true,
complete and correct in all material respects; provided that, to the extent any
such information was furnished by a related Obligor or any other third party, or
constitutes general economic data or general industry information, such
information is true, correct and complete to the actual knowledge of the
Borrower.

(o) Location of Offices. The Borrower’s location (within the meaning of
Article 9 of the UCC) is, and at all times has been, the State of Delaware. The
Borrower’s Federal Employee Identification Number is correctly set forth on the
certificate required pursuant to Section 3.1(l). Other than the name change
effected on January 26, 2018, the Borrower has not changed its name (whether by
amendment of its certificate of formation, by reorganization or otherwise) or
its jurisdiction of organization and has not changed its location within the
four (4) months preceding the Closing Date.

(p) Collection Account. The Collection Accounts (including any sub accounts
thereof) are the only accounts to which Collections on the Collateral are sent.

(q) Legal Name. The Borrower’s exact legal name is, and at all times has been
the applicable name as set forth on Schedule I hereto.

(r) Sale Agreement. The Sale Agreement is the only agreement pursuant to which
the Borrower purchases Collateral.

(s) Value Given. The Borrower shall have given reasonably equivalent value to
the Seller in consideration for the transfer to the Borrower of the Collateral,
and no such transfer shall have been made for or on account of an antecedent
debt, and no such transfer is or may be voidable or subject to avoidance under
any Section of the Bankruptcy Code.

(t) Accounting. The Borrower accounts for the transfers to it of Collateral as
purchases of such Collateral for financial accounting purposes (with a notation
on its books and

 

- 95 -



--------------------------------------------------------------------------------

records that it is treating the transfers of the Collateral to it as purchases
for legal and accounting purposes on its books, records and financial
statements, in each case consistent with GAAP and with the requirements set
forth herein).

(u) Special Purpose Entity. At all times prior to the Collection Date, the
Borrower has not and shall not:

(i) engage in any business or activity other than the purchase, receipt,
management and sale of Collateral, the transfer and pledge of Collateral
pursuant to the terms of the Transaction Documents, the entry into and the
performance under the Transaction Documents and such other activities as are
incidental thereto;

(ii) acquire or own any assets other than (a) the Collateral or (b) incidental
property as may be necessary for the operation of the Borrower and the
performance of its obligations under the Transaction Documents including,
without limitation, capital contributions which it may receive from the
Equityholder;

(iii) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (other than in accordance with the provisions
hereof), without in each case first obtaining the prior written consent of the
Administrative Agent, or except as permitted by this Agreement, change its legal
structure, or jurisdiction of formation, unless, in connection with any of the
foregoing, such action shall result in the substantially contemporaneous
occurrence of the Collection Date;

(iv) except as otherwise permitted under clause (iii), fail to preserve its
existence as an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, or without
the prior written consent of the Administrative Agent, amend, modify, terminate
or fail to comply with the provisions of its limited liability company
agreement, or fail to observe limited liability company formalities;

(v) form, acquire or own any Subsidiary, own any Capital Stock in any other
entity (other than Capital Stock in Obligors in connection with the exercise of
any remedies with respect to a Loan or any exchange offer, work-out or
restructuring of a Loan), or make any Investment in any Person (other than
Permitted Investments or Capital Stock in Obligors in connection with the
exercise of any remedies with respect to a Loan or any exchange offer, work-out
or restructuring of a Loan) without the prior written consent of the
Administrative Agent;

(vi) commingle its assets with the assets of any of its Affiliates, or of any
other Person;

(vii) incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than Indebtedness to the Secured
Parties hereunder or in conjunction with a repayment of all Advances owed to the
Lenders and a termination of all the Commitments;

 

- 96 -



--------------------------------------------------------------------------------

(viii) become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due;

(ix) fail to maintain its records, books of account and bank accounts separate
and apart from those of any other Person;

(x) enter into any contract or agreement with any Person, except (a) the
Transaction Documents and (b) other contracts or agreements that are upon terms
and conditions that are commercially reasonable and substantially similar to
those that would be available on an arm’s-length basis with third parties other
than such Person; provided that, for the avoidance of doubt with regard to this
clause (x), (i) acquisitions of Collateral from the Seller, and sales of
Collateral to the Seller and its Affiliates, each in accordance with other
provisions of this Agreement (including, without limitation, Section 6.2(m),
Section 6.2(n) and Section 6.2(o)) and the other Transaction Documents shall be
permitted and (ii) the Equityholder may contribute cash or other property as a
capital contribution to the Borrower;

(xi) seek its dissolution or winding up in whole or in part;

(xii) fail to correct any known misunderstandings regarding the separate
identities of the Borrower, the Seller or any other Person;

(xiii) guarantee, become obligated for, or hold itself out to be responsible for
the debt of another Person;

(xiv) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business, including all
oral and written communications solely in its own name in order not (a) to
mislead others as to the identity of the Person with which such other party is
transacting business, or (b) to suggest that it is responsible for the debts of
any third party (including any of its principals or Affiliates);

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xvi) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;

(xvii) except as may be required or permitted by the Code and regulations or
other applicable state or local tax law, hold itself out as or be considered as
a department or division of (a) any of its principals or Affiliates, (b) any
Affiliate of a principal or (c) any other Person;

(xviii) fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, however,
that the

 

- 97 -



--------------------------------------------------------------------------------

Borrower’s assets may be included in a consolidated financial statement of an
Affiliate of the Borrower or the Collateral Manager (or parent company) provided
that (a) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of the Borrower from such Person and to
indicate that the Borrower’s assets and credit are not available to satisfy the
debts and other obligations of such Person or any other Person and (b) such
assets shall also be listed on the Borrower’s own separate balance sheet;

(xix) fail to pay its own liabilities and expenses only out of its own funds;

(xx) fail to pay the salaries of its own employees, if any;

(xxi) except in connection with any exchange offer, work-out, restructuring or
the exercise of any rights or remedies with respect to any Loan with respect to
which an Obligor is or would thereby become an Affiliate, acquire the
obligations or securities issued by its Affiliates or members;

(xxii) guarantee any obligation of any Person, including an Affiliate;

(xxiii) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxiv) fail to use separate invoices and checks bearing its own name;

(xxv) except for any Permitted Lien relating to any Equity Security, pledge its
assets to secure the obligations of any other Person;

(xxvi) fail at any time to have at least one (1) independent manager or director
(the “Independent Manager”) who has prior experience as an independent director,
independent manager or independent member with at least three years of
employment experience and who is provided by CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Co-Issuer Corporate Staffing, LLC,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation, Global Securitization Services or, if none of those companies is
then providing professional Independent Managers, another nationally recognized
company reasonably approved by the Administrative Agent, in each case that is
not an Affiliate of the Borrower, the Seller or the Collateral Manager and that
provides professional Independent Managers and other corporate services in the
ordinary course of its business, and which individual is duly appointed as an
Independent Manager and is not, and has never been, and will not while serving
as Independent Manager be, any of the following: (a) a member, partner,
equityholder, manager, director, officer or employee of the Borrower or any of
its equityholders, the Collateral Manager or Affiliates (other than as an
Independent Manager of an Affiliate of the Borrower that is not in the direct
chain of ownership of the Borrower and that is required by a creditor to be a
single purpose bankruptcy-remote entity, provided that such Independent Manager
is employed by a company that routinely provides professional Independent
Managers or directors); (b) a

 

- 98 -



--------------------------------------------------------------------------------

creditor, supplier or service provider (including provider of professional
services) to the Borrower, the Collateral Manager or any of its equityholders or
Affiliates (other than a nationally recognized company that routinely provides
professional Independent Managers and other corporate services to the Borrower,
the Collateral Manager or any of its equityholders or Affiliates in the ordinary
course of business); (c) a family member of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or (d) a Person that controls (whether directly, indirectly or
otherwise) any of (a), (b) or (c) above. A natural person who otherwise
satisfies the foregoing definition and satisfies subparagraph (a) by reason of
being the Independent Manager of a “special purpose entity” affiliated with the
Borrower shall be qualified to serve as an Independent Manager of the Borrower,
provided that the fees that such individual earns from serving as Independent
Manager of Affiliates of the Borrower in any given year constitute in the
aggregate less than five percent (5%) of such individual’s annual income for
that year;

(xxvii) fail to ensure that all limited liability company action relating to the
appointment, maintenance or replacement of the Independent Manager are duly
authorized by the Equityholder; provided that, unless prior written consent is
provided by the Administrative Agent, the Equityholder shall not cause the
Independent Manager to be removed without cause;

(xxviii) fail to provide that the unanimous consent of all managers (including
the consent of the Borrower’s Independent Manager) is required for the Borrower
to (a) institute proceedings to be adjudicated bankrupt or insolvent,
(b) institute or consent to the institution of bankruptcy or insolvency
proceedings against it, (c) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy or
insolvency, (d) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, collateral agent or any similar official for
the Borrower, (e) make any assignment for the benefit of the Borrower’s
creditors, (f) admit in writing its inability to pay its debts generally as they
become due, or (g) take any action in furtherance of any of the foregoing; or

(xxix) fail to file its own Tax returns separate from those of any other Person,
except to the extent that the Borrower is treated as a “disregarded entity” for
Tax purposes and is not required to file Tax returns under Applicable Law, and
pay any Taxes required to be paid under Applicable Law.

(v) Anti-Money Laundering Laws.

(i) Neither the Borrower nor any of its subsidiaries nor, to the knowledge of
the Borrower, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Borrower or any of its subsidiaries is aware of or has
taken any action, directly or indirectly, that could result in a violation or a
sanction for violation by such persons of the Foreign Corrupt Practices Act of
1977 or the U.K. Bribery Act 2010, each as may be amended, or similar law of any
other relevant jurisdiction, or the rules or regulations thereunder; and the
Borrower and its subsidiaries have instituted and maintain policies and
procedures to ensure compliance therewith. No part of the

 

-99-



--------------------------------------------------------------------------------

proceeds of the offering will be used, directly or indirectly, in violation of
the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as
may be amended, or similar law of any other relevant jurisdiction, or the rules
or regulations thereunder.

(ii) The operations of the Borrower and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened.

(iii) Neither the Borrower nor any of its subsidiaries nor, to the knowledge of
the Borrower, any director, officer, agent, employee or affiliate of the
Borrower or any of its subsidiaries (i) is, or is controlled or 50% or more
owned in the aggregate by or is acting on behalf of, one or more individuals or
entities that are currently the subject of any sanctions administered or
enforced by the United States (including any administered or enforced by the
Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State or the Bureau of Industry and Security of the U.S.
Department of Commerce), the United Nations Security Council, the European
Union, a member state of the European Union (including sanctions administered or
enforced by Her Majesty’s Treasury of the United Kingdom) or other relevant
sanctions authority (collectively, “Sanctions” and such persons, “Sanctioned
Persons” and each such person, a “Sanctioned Person”), (ii) is located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions that broadly prohibit dealings with that country or
territory (collectively, “Sanctioned Countries” and each, a “Sanctioned
Country”) or (iii) will, directly or indirectly, use the proceeds of this
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other individual or entity in any manner
that would result in a violation of any Sanctions by, or could result in the
imposition of Sanctions against, any individual or entity (including any
individual or entity participating in the offering, whether as underwriter,
advisor, investor or otherwise).

(iv) Neither the Borrower nor any of its subsidiaries has engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the preceding 3 years, nor does the Borrower or
any of its subsidiaries have any plans to engage in dealings or transactions
with or for the benefit of a Sanctioned Person, or with or in a Sanctioned
Country.

(w) Confirmation. The Borrower has received in writing from the Seller
confirmation that the Seller will not cause the Borrower to file a voluntary
petition under the Bankruptcy Code or Insolvency Laws. Each of the Borrower and
the Seller is aware that in light of the circumstances described in the
preceding sentence and other relevant facts, the filing of a

 

-100-



--------------------------------------------------------------------------------

voluntary petition under the Bankruptcy Code for the purpose of making any
Collateral or any other assets of the Borrower available to satisfy claims of
the creditors of the Seller would not result in making such assets available to
satisfy such creditors under the Bankruptcy Code. It is the intention of each of
the parties hereto that the Collateral conveyed by the Seller to the Borrower
pursuant to the Sale Agreement shall constitute assets owned by the Borrower and
shall not be part of the Seller’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy or similar
law.

(x) Investment Company Act. The Borrower is not an “investment company” within
the meaning of, and is not subject to registration under, the 1940 Act.

(y) ERISA. Except as would not reasonably be expected to constitute a Material
Adverse Effect, (i) the present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA which are
subject to Title IV of ERISA and maintained by the Borrower, or in which
employees of the Borrower are entitled to participate, other than a
Multiemployer Plan (the “Pension Plans”), does not exceed the value of the
assets of the Pension Plan allocable to such vested benefits (based on the value
of such assets as of the most recent annual financial statements reflecting such
amounts), (ii) no non-exempt prohibited transactions, accumulated funding
deficiencies, withdrawals or reportable events within the meaning of 4043 of
ERISA, other than those events as to which the 30-day notice period referred to
in Section 4043(c) of ERISA has been waived, (each a “Reportable Event”) have
occurred with respect to any Pension Plans that, in the aggregate, could subject
the Borrower to any material tax, penalty or other liability and (iii) no notice
of intent to terminate a Pension Plan has been filed, nor has any Pension Plan
been terminated under Section 4041(f) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appoint a trustee
to administer a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan. None of the
Collateral constitutes “plan assets” by reason of a Pension Plan’s investment in
the Borrower or its direct or indirect parent companies.

(z) Compliance with Law. The Borrower has complied with all Applicable Law to
which it may be subject, and no item of Collateral contravenes any Applicable
Law (including, without limitation, all applicable predatory and abusive lending
laws, laws, rules and regulations relating to licensing, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), in each case except where the failure to do
so would not have a Material Adverse Effect.

(aa) No Material Adverse Effect. No event, change or condition has occurred that
has had, or could reasonably be expected to have, a Material Adverse Effect on
the Borrower since the Closing Date.

(bb) Collections. The Borrower acknowledges that all Collections received by it
or its Affiliates with respect to the Collateral transferred hereunder are held
and shall be held in trust for the benefit of the Secured Parties until
deposited into the Collection Account within two Business Days after receipt as
required herein.

 

-101-



--------------------------------------------------------------------------------

(cc) [Reserved]

(dd) Full Payment. As of the Cut-Off Date thereof, the Borrower had no knowledge
of any fact which should lead it to expect that any Loan will not be repaid by
the applicable Obligor in full.

(ee) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any report, financial statement, exhibit,
schedule, certificate or other document furnished by the Borrower pursuant
hereto or in connection herewith (other than projections or forward-looking
statements) is true and correct in all material respects; provided, that (x) to
the extent any such information was furnished by a related Obligor or any other
third party, and does not constitute general economic data or general industry
information, such information is true, correct and complete to the actual
knowledge of the Borrower and (y) to the extent any such information constitutes
general economic data or general industry information, whether provided by a
related Obligor, another third party or otherwise, the Borrower does not have
actual knowledge that such information is untrue, incorrect or incomplete. For
the purposes of clause (y), “actual knowledge” shall not be implied to require
any inquiry by the Borrower, notwithstanding Section 1.4(o).

(ff) USA Patriot Act. None of the Borrower, the Seller, the Collateral Manager
or any Affiliate of the Borrower is (i) a country, territory, organization,
person or entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a
Person that resides or has a place of business in a country or territory named
on such lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns.

(gg) Volcker Rule. The Borrower is not a “covered fund” under Section 13 of the
U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”), and in determining that the
Borrower is not a covered fund, the Borrower is entitled to the benefit of the
exclusion for loan securitizations under the Volcker Rule under 17 C.F.R.
75.10(c)(8).

Section 4.2 Representations and Warranties of the Borrower Relating to this
Agreement and the Collateral.

The Borrower hereby represents and warrants, as of the Closing Date, each
Cut-Off Date and each Advance Date and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:

 

-102-



--------------------------------------------------------------------------------

(a) Valid Security Interest. This Agreement constitutes a security agreement
within the meaning of Section 9-102(a)(73) of the UCC as in effect from time to
time in the State of New York. Upon the delivery to the Collateral Agent of all
Collateral constituting “instruments” and “certificated securities” (as defined
in the UCC as in effect from time to time in the jurisdiction where the
Collateral Agent’s office set forth in Section 5.5(c) hereof is located), the
crediting of all Collateral that constitutes Financial Assets (as defined in the
UCC as in effect from time to time in the State of New York) to an Account and
the filing of the financing statements described in Section 4.1(m) in the
jurisdiction in which the Borrower is located, such security interest shall be a
valid and first priority perfected security interest in all of the Collateral
(subject to Permitted Liens) in that portion of the Collateral in which a
security interest may be created under Article 9 of the UCC as in effect from
time to time in the State of New York.

(b) Eligibility of Collateral. As of the Closing Date, each Cut-Off Date and
each Advance Date, (i) the Loan List and the information contained in each
Funding Notice delivered pursuant to Section 2.2, is an accurate and complete
listing of all Loans included in the Collateral as of the related Cut-Off Date
or Advance Date, as applicable, and the information contained therein with
respect to the identity of such Loans and the amounts owing thereunder is true,
correct and complete as of the related Cut-Off Date or Advance Date, as
applicable, and (ii) with respect to each Loan included in the Collateral, all
consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Borrower in connection with the granting of a
security interest in such Collateral to the Collateral Agent as agent for the
benefit of the Secured Parties have been duly obtained, effected or given and
are in full force and effect.

(c) No Fraud. Each Loan originated by an unaffiliated third party was, to the
best of the Borrower’s knowledge, originated without any fraud or material
misrepresentation.

Section 4.3 Representations and Warranties of the Collateral Manager.

The Collateral Manager represents and warrants as follows as of the Closing
Date, each Cut-Off Date and each Advance Date, and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made:

(a) Organization and Good Standing. The Collateral Manager has been duly
organized, and is validly existing as a corporation in good standing, under the
laws of the State of Delaware, with all requisite corporate power and authority
to execute, deliver and perform its obligations as Collateral Manager under this
Agreement.

(b) Due Qualification. The Collateral Manager is duly qualified to do business
and is in good standing as a corporation, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be so
qualified or obtain such qualifications, licenses or approvals would not
reasonably be expected to have a Material Adverse Effect.

 

-103-



--------------------------------------------------------------------------------

(c) Power and Authority; Due Authorization; Execution and Delivery. The
Collateral Manager (i) has all necessary corporate power, authority and legal
right to (a) execute and deliver each Transaction Document to which it is a
party, and (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action, the
execution, delivery and performance of each Transaction Document to which it is
a party. This Agreement and each other Transaction Document to which the
Collateral Manager is a party have been duly executed and delivered by the
Collateral Manager.

(d) Binding Obligation. Each Transaction Document to which the Collateral
Manager is a party constitutes a legal, valid and binding obligation of the
Collateral Manager enforceable against the Collateral Manager in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).

(e) No Violation. The consummation of the transactions contemplated by each
Transaction Document to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Collateral Manager’s amended and restated certificate of
formation, or any Contractual Obligation of the Collateral Manager, (ii) result
in the creation or imposition of any Lien upon any of the Collateral Manager’s
properties pursuant to the terms of any such Contractual Obligation, or
(iii) violate any Applicable Law.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the Collateral Manager’s knowledge, threatened against the Collateral
Manager, before any Governmental Authority (i) asserting the invalidity of any
Transaction Document to which the Collateral Manager is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by any
Transaction Document to which the Collateral Manager is a party or (iii) that
could reasonably be expected to have a Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders,
licenses, filings or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Collateral Manager of each Transaction Document to which the Collateral
Manager is a party have been obtained.

(h) Reports Accurate. All information, financial statements of the Collateral
Manager, documents, books, records or reports (other than projections or
forward-looking statements) furnished by the Collateral Manager to the
Administrative Agent or any Lender in connection with this Agreement are true,
complete and correct in all material respects; provided that, to (x) the extent
any such information was furnished by a related Obligor or any other third party
and does not constitute general economic data or general industry information,
such information is true, correct and complete to the actual knowledge of the
Collateral Manager and (y) to the extent any such information constitutes
general economic data or general industry information, whether provided by a
related Obligor, another third party or otherwise, the Collateral Manager does
not have actual knowledge that such information is untrue, incorrect or
incomplete. For the purposes of clause (y), “actual knowledge” shall not be
implied to require any inquiry by the Collateral Manager, notwithstanding
Section 1.4(o).

 

-104-



--------------------------------------------------------------------------------

(i) Solvency. The Collateral Manager is not the subject of any Insolvency
Proceedings or Insolvency Event. The transactions under the Transaction
Documents to which the Collateral Manager is a party do not and will not render
the Collateral Manager not Solvent and the Collateral Manager shall deliver to
the Administrative Agent on the Closing Date a certification in the form of
Exhibit C.

(j) No Fraud. Each Loan originated by an unaffiliated third party was, to the
best of the Collateral Manager’s knowledge, originated without any fraud or
material misrepresentation.

(k) Compliance with Law. The Collateral Manager has complied with all Applicable
Law related to the performance of, or its ability to perform, its obligations as
Collateral Manager under this Agreement, in each case except where the failure
to do so would not have a Material Adverse Effect.

(l) No Material Adverse Effect. No event, change or condition has occurred that
has had, or could reasonably be expected to have, a Material Adverse Effect on
the Collateral Manager since the Closing Date.

(m) USA Patriot Act. Neither the Collateral Manager nor any Affiliate of the
Collateral Manager is (i) a country, territory, organization, person or entity
named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person that
resides or has a place of business in a country or territory named on such lists
or which is designated as a “Non-Cooperative Jurisdiction” by the Financial
Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns.

(n) Anti-Money Laundering Laws.

(i) Neither the Collateral Manager nor any of its subsidiaries nor, to the
knowledge of the Collateral Manager, any director, officer, agent, employee,
Affiliate or other person acting on behalf of the Collateral Manager or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that could result in a violation or a sanction for violation by such persons of
the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as
may be amended, or similar law of any other relevant jurisdiction, or the rules
or regulations thereunder; and the Collateral Manager and its subsidiaries have
instituted and maintain policies and procedures to ensure compliance therewith.
No part of the proceeds of the offering will be used, directly or indirectly, in
violation of the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act
2010, each as may be amended, or similar law of any other relevant jurisdiction,
or the rules or regulations thereunder.

 

-105-



--------------------------------------------------------------------------------

(ii) The operations of the Collateral Manager and its subsidiaries are and have
been conducted at all times in compliance with the Anti-Money Laundering Laws”
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Collateral Manager or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the best knowledge of the Collateral Manager, threatened.

(iii) Neither the Collateral Manager nor any of its subsidiaries nor, to the
knowledge of the Collateral Manager, any director, officer, agent, employee or
affiliate of the Collateral Manager or any of its subsidiaries (i) is, or is
controlled or 50% or more owned in the aggregate by or is acting on behalf of,
one or more individuals or entities that are currently the subject of any
sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union, a member state of the European Union
(including sanctions administered or enforced by Her Majesty’s Treasury of the
United Kingdom) or other relevant sanctions authority (collectively, “Sanctions”
and such persons, “Sanctioned Persons” and each such person, a “Sanctioned
Person”), (ii) is located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions that broadly prohibit
dealings with that country or territory (collectively, “Sanctioned Countries”
and each, a “Sanctioned Country”) or (iii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other individual or entity
in any manner that would result in a violation of any Sanctions by, or could
result in the imposition of Sanctions against, any individual or entity
(including any individual or entity participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iv) Neither the Collateral Manager nor any of its subsidiaries has engaged in
any dealings or transactions with or for the benefit of a Sanctioned Person, or
with or in a Sanctioned Country, in the preceding 3 years, nor does the
Collateral Manager or any of its subsidiaries have any plans to engage in
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country.

Section 4.4 Representations and Warranties of the Collateral Agent.

The Collateral Agent in its individual capacity and as Collateral Agent
represents and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary

 

-106-



--------------------------------------------------------------------------------

association action on its part, either in its individual capacity or as
Collateral Agent, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the material terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under any Contractual
Obligation to which the Collateral Agent is a party or by which it or any of its
property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the Transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any material respect, any Applicable Law
as to the Collateral Agent.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

(f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws and general principles of equity (whether considered
in a suit at law or in equity).

(g) Corporate Collateral Agent Required; Eligibility. The Collateral Agent
(including any successor Collateral Agent appointed pursuant to Section 7.5)
hereunder (i) is a national banking association or banking corporation or trust
company organized and doing business under the laws of any state or the United
States, (ii) is authorized under such laws to exercise corporate trust powers,
(iii) has a combined capital and surplus of at least $200,000,000, (iv) is not
affiliated, as that term is defined in Rule 405 of the Securities Act, with the
Borrower or with any Person involved in the organization or operation of the
Borrower, and (v) is subject to supervision or examination by federal or state
authority. If such banking association publishes reports of condition at least
annually, pursuant to Applicable Law or the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 4.4(g)
its combined capital and surplus shall be deemed to be as set forth in its most
recent report of condition so published. In case at any time the Collateral
Agent shall cease to be eligible in accordance with the provisions of this
Section 4.4(g), the Collateral Agent shall give prompt notice to the Borrower,
the Collateral Manager and the Lenders that it has ceased to be eligible to be
the Collateral Agent.

 

-107-



--------------------------------------------------------------------------------

ARTICLE V

GENERAL COVENANTS

Section 5.1 Affirmative Covenants of the Borrower.

The Borrower covenants and agrees with the Lenders that during the Covenant
Compliance Period:

(a) Compliance with Laws. The Borrower will comply with all Applicable Laws,
including those with respect to the Collateral or any part thereof, in each case
except where the failure to do so would not have a Material Adverse Effect.

(b) Preservation of Company Existence. The Borrower will (i) preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, (ii) qualify and remain
qualified in good standing as a limited liability company in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect and (iii) maintain the Governing Documents of the
Borrower in full force and effect and shall not amend the same without the prior
written consent of the Administrative Agent.

(c) Performance and Compliance with Collateral. The Borrower will, at the
Borrower’s expense, timely and fully perform and comply (or, by exercising its
rights thereunder, cause the Seller to perform and comply pursuant to the Sale
Agreement) with all provisions, covenants and other promises required to be
observed by it under the Collateral, the Transaction Documents and all other
agreements related to such Collateral.

(d) Keeping of Records and Books of Account. The Borrower will keep proper books
of record and account in which full, true and correct entries in conformity with
GAAP and all requirements of law are made of all dealings and transactions in
relation to its business and activities. The Borrower will permit any
representatives designated by the Administrative Agent (including third parties
engaged by the Administrative Agent) to visit and inspect the financial records
and the properties of such person at reasonable times and as often as reasonably
requested, without unreasonably interfering with such party’s business and
affairs and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent (including
third parties engaged by the Administrative Agent) to discuss the affairs,
finances and condition of such person with the Responsible Officers thereof and
independent accountants therefor, in each case, other than (x) material and
affairs protected by the attorney-client privilege and (y) materials which such
party may not disclose without violation of confidentiality obligations binding
upon it. Each Lender (or a representative designated by each Lender) shall have
the right to accompany the Administrative Agent on each such visit and
inspection. For the avoidance of doubt, the right of the Administrative Agent
provided herein to visit and inspect the financial records and properties of the
Borrower shall be limited to not more than one (1) such visit and inspection for
the Administrative Agent in any fiscal quarter; provided that after the
occurrence of an Event of Default and during its continuance, there shall be no
limit to the number of such visits and

 

-108-



--------------------------------------------------------------------------------

inspections, and after the resolution of such Event of Default, the number of
visits occurring in the current fiscal quarter shall be deemed to be zero.

(e) Protection of Interest in Collateral. With respect to the Collateral
acquired by the Borrower, the Borrower will (i) acquire such Collateral pursuant
to and in accordance with the terms of the Sale Agreement, (ii) at the
Borrower’s expense, take all action necessary to perfect, protect and more fully
evidence the Borrower’s ownership of such Collateral free and clear of any Lien
other than the Lien created hereunder and Permitted Liens, including, without
limitation, (a) with respect to the Loans and that portion of the Collateral in
which a security interest may be perfected by filing and maintaining (at the
Borrower’s expense), effective financing statements against the Borrower in all
necessary or appropriate filing offices, (including any amendments thereto or
assignments thereof) and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof) and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) permit the Administrative Agent or its respective agents or
representatives to visit the offices of the Borrower during normal office hours
and upon reasonable notice examine and make copies of all documents, books,
records and other information concerning the Collateral and discuss matters
related thereto with any of the Responsible Officers of the Borrower having
knowledge of such matters, and (iv) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in the
Collateral.

(f) Deposit of Collections.

(i) The Borrower shall, or shall cause the Collateral Manager to, instruct each
Obligor (or, with respect to any Agented Loan, the paying agent) to deliver all
Collections in respect of the Collateral to the General Collection Account. Any
Scheduled Payment in respect of which a dishonored check is received shall be
deemed not to have been paid.

(ii) The Borrower shall, or shall cause the Collateral Manager to, identify
Principal Collections and Interest Collections no later than the end of the
Collection Period in which such Collections were received, and direct the
Collateral Agent and Securities Intermediary to transfer the same to the
Principal Collection Account and the Interest Collection Account, respectively.

(g) Special Purpose Entity. The Borrower shall be in compliance with the special
purpose entity requirements set forth in Section 4.1(u).

(h) Borrower’s Notice. On each Cut-Off Date, each Advance Date and on the date
of each Reinvestment of Principal Collections pursuant to Section 2.14(a)(i),
the Borrower will provide the applicable Borrower’s Notice and a Borrowing Base
Certificate, each updated as of such date, to the Administrative Agent (with a
copy to the Collateral Agent).

(i) Events of Default. Promptly following the actual knowledge or receipt of
notice by a Responsible Officer of the Borrower of the occurrence of any Event
of Default or

 

-109-



--------------------------------------------------------------------------------

Default (but in any event within two (2) Business Days thereof), the Borrower
will, or will cause the Collateral Manager to, provide the Administrative Agent
with written notice of the occurrence of such Event of Default or Default of
which the Borrower has actual knowledge or has received notice. In addition,
such notice will include a written statement of a Responsible Officer of the
Borrower setting forth the details of such event (to the extent known by the
Borrower) and the action, if any, that the Borrower proposes to take with
respect thereto.

(j) Obligations. The Borrower shall pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof and
the Borrower shall enforce all indemnities and rights against Obligors in
accordance with this Agreement and all rights against the Seller under the Sale
Agreement.

(k) Taxes. The Borrower will be treated as a partnership or a disregarded entity
of a U.S. Person for U.S. federal income tax purposes. The Borrower will timely
file or cause to be filed all U.S. federal, state, and other material Tax
returns and reports required to be filed by it and will pay or cause to be paid
all U.S. federal, state, and other material Taxes required to be paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower sets aside on its books adequate reserves in
accordance with GAAP.

(l) Use of Proceeds. The Borrower will use the proceeds of the Advances only to
acquire Eligible Loans, to make distributions to its member in accordance with
the terms hereof or to pay related expenses (including expenses payable
hereunder) in accordance with Sections 2.7 and 2.8(a).

(m) Obligor Notification Forms. The Administrative Agent may, in its discretion
after the occurrence and during the continuation of a Collateral Manager Event
of Default or an Event of Default, send notification forms giving the Obligors
and/or agents on Agented Loans notice of the Collateral Agent’s interest in the
Collateral and the obligation to make payments as directed by the Collateral
Agent.

(n) Adverse Claims. The Borrower will not create, or participate in the creation
of, or permit to exist, any Liens on any of the Accounts other than the Lien
created by this Agreement.

(o) Notices. The Borrower will furnish to the Administrative Agent and the
Collateral Manager:

(i) Tax Liability. Within ten (10) Business Days after the receipt of revenue
agent reports or other written proposals, determinations or assessments of the
IRS or any other taxing authority which propose, determine or otherwise set
forth positive adjustments to the Tax liability of, or assess or propose the
collection of Taxes required to have been withheld by or from, the Borrower or
the Equityholder in respect of the Borrower which equal or exceed $1,000,000 in
the aggregate, telephonic or facsimile

 

-110-



--------------------------------------------------------------------------------

notice (confirmed in writing within five (5) Business Days) specifying the
nature of the items giving rise to such adjustments and the amounts thereof;

(ii) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Borrower or by its accountants;

(iii) Representations and Warranties. Promptly after the knowledge or receipt of
notice of a Responsible Officer of the Borrower of the same, the Borrower shall
notify the Administrative Agent if any representation or warranty set forth in
Section 4.1 or Section 4.2 was incorrect at the time it was given or deemed to
have been given and at the same time deliver to the Administrative Agent a
written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Borrower
shall notify the Administrative Agent in the manner set forth in the preceding
sentence before any Cut-Off Date of any facts or circumstances within the
knowledge of a Responsible Officer of the Borrower which would render any of the
said representations and warranties untrue as of such Cut-Off Date;

(iv) ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA) with respect to the Borrower (or any ERISA
Affiliate thereof), a copy of such notice;

(v) Proceedings. As soon as possible and in any event within three (3) Business
Days after a Responsible Officer of the Borrower receives notice or obtains
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Collateral
Agent’s interest in the Collateral, or the Borrower or the Equityholder;
provided that notwithstanding the foregoing, any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral,
the Transaction Documents, the Collateral Agent’s interest in the Collateral,
the Borrower or the Equityholder in excess of $1,000,000 or more shall be deemed
to be material for purposes of this Section 5.1(o)(v);

(vi) Notice of Certain Events. Promptly upon a Responsible Officer of the
Borrower obtaining actual knowledge thereof (and, in any event, within two
(2) Business Days), notice of (1) any Collateral Manager Event of Default,
(2) any Assigned Value Adjustment Event, (3) any failure to comply with
Section 5.1(v), (4) any other event or circumstance that could reasonably be
expected to have a Material Adverse Effect, (5) any event or circumstance
whereby any Loan which was included in the latest calculation of the Borrowing
Base as an Eligible Loan shall fail to meet one or more of the criteria (other
than criteria waived by the Controlling Lender, on or prior to the related
Cut-Off Date in respect of such Loan), or (6) unless notice of such default has
been provided by the Collateral Manager under Section 5.3(j), the occurrence of
any default by an Obligor on any Loan in the payment of principal or interest, a
financial covenant default or that would result in an Assigned Value Adjustment
Event;

 

-111-



--------------------------------------------------------------------------------

(vii) Organizational Changes. As soon as possible and in any event within
fifteen (15) Business Days after the effective date thereof, notice of any
change in the name, jurisdiction of organization, organizational structure or
location of records of the Borrower; provided that the Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral; and

(viii) Accounting Changes. As soon as possible and in any event within three
(3) Business Days after the effective date thereof, notice of any change in the
accounting policies of the Borrower.

(ix) Deemed Representations. On any day, as soon as possible and in any event
within one (1) Business Day after knowledge thereof, notice of any event or
occurrence that would cause any representation made by the Borrower pursuant to
Section 3.2(c) or (i) to be misleading or untrue in any material respect if made
on such day.

(p) [Reserved]

(q) [Reserved]

(r) [Reserved]

(s) Financial Statements. The Borrower shall furnish, to the extent not
otherwise publicly available, to the Administrative Agent for distribution to
each Lender, for (i) each fiscal quarter of the Borrower and the Equityholder
commencing with the quarter ending March 2018, as soon as available, but in any
event within forty-five (45) days after the end of each fiscal quarter of the
Borrower or the Equityholder (as applicable), a copy of the unaudited financial
statements of the Borrower or the Equityholder (as applicable) as at the end of
such quarter and (ii) each fiscal year of the Borrower and the Equityholder
commencing with the 2017 fiscal year but in any event within ninety 90 days
after the end of each fiscal year of the Borrower or the Equityholder (as
applicable), as soon as available, a copy of the audited financial statements of
the Borrower or the Equityholder (as applicable), as at the end of such year
and, in each case, the related statements of income and retained earnings and of
cash flows for such quarter or year, setting forth in each case in comparative
form the figures for the previous period, reported on, in the case of
clause (ii) without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by an independent certified
public accountants of nationally recognized standing.

(t) Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent for distribution to each Lender:

(i) concurrently with the delivery of the financial statements referred to in
Section 5.1(s), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no

 

-112-



--------------------------------------------------------------------------------

knowledge was obtained of any Default or Event of Default, except as specified
in such certificate; and

(ii) within five (5) days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its investors, and within
five (5) days after the same are filed, copies of all financial statements,
filings and reports which the Borrower may make to, or file with, the SEC or any
successor or analogous Governmental Authority.

(u) [Reserved]

(v) Further Assurances. The Borrower will execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, agreements or instruments)
that may be required under applicable law, or that the Administrative Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Transaction Documents and in order to grant, preserve, protect and perfect the
validity and first priority (subject to Permitted Liens) of the security
interests and Liens created or intended to be created hereby. Such security
interests and Liens will be created hereunder and the Borrower shall deliver or
cause to be delivered to the Administrative Agent all such instruments and
documents (including legal opinions and lien searches) as it shall reasonably
request to evidence compliance with this Section 5.1(v). The Borrower agrees to
provide such evidence as the Administrative Agent shall reasonably request as to
the perfection and priority status of each such security interest and Lien.

(w) Non-Consolidation. The Borrower shall at all times refrain from any action,
or conducting its affairs in a manner, that is likely to result in its separate
existence being ignored or in its assets and liabilities being substantively
consolidated with any other Person in a bankruptcy, reorganization or other
insolvency proceeding, or that otherwise causes it to make incorrect any of the
assumptions made by Dechert LLP in its opinions delivered pursuant to
Section 3.1.

(x) Loan Acquisitions. All Loans acquired by the Borrower shall be acquired from
the Seller pursuant to the Sale Agreement.

(y) Lien Searches Against Obligors. The Administrative Agent shall, at any time,
have the right to run a UCC lien search against any Obligor. Unless a Default or
an Event of Default has occurred and is continuing, the Borrower shall only be
responsible for the costs of two lien searches in any twelve month period.

(z) Other. The Borrower will furnish to the Administrative Agent promptly, from
time to time, such other information, documents, records or reports respecting
the Collateral or the condition or operations, financial or otherwise, of the
Borrower as the Administrative Agent may from time to time reasonably request in
order to protect the interests of the Collateral Agent or the other Secured
Parties under or as contemplated by this Agreement.

(aa) Notice of Liens. Promptly after receipt by a Responsible Officer of the
Borrower of knowledge or notice thereof, the Borrower will notify the
Administrative Agent and the Collateral Agent of the existence of any Lien
(including Liens for Taxes) other than

 

-113-



--------------------------------------------------------------------------------

Permitted Liens on any Collateral and the Borrower shall defend the right, title
and interest of the Collateral Agent, for the benefit of the Secured Parties in,
to and under the Collateral against all claims of third parties; provided that
nothing in this Section 5.1(aa) shall prevent or be deemed to prohibit the
Borrower from suffering to exist Permitted Liens upon any of the Collateral.

(bb) Tax Returns. Upon demand by the Administrative Agent, the Borrower shall,
as soon as reasonably practicable, deliver copies of any foreign, federal and
other material income Tax returns and reports filed by the Borrower, or in which
the Borrower was included on a consolidated or combined basis or in which its
income was included for tax purposes.

(cc) Modification of Loans. Upon the occurrence and during the continuation of
an Event of Default, the Borrower shall consent to or refuse to consent to any
proposed amendment, modification, restructuring, exchange, waiver or Offer and
give or refuse to give any notice or direction with respect to any Loan only
with the prior written consent of the Administrative Agent in its sole
discretion.

Section 5.2 Negative Covenants of the Borrower.

During the Covenant Compliance Period:

(a) Other Business. The Borrower will not, without the prior written consent of
the Administrative Agent, (i) engage in any business other than (A) entering
into and performing its obligations under the Transaction Documents and other
activities contemplated by the Transaction Documents, (B) the acquisition,
ownership and management of the Collateral and (C) the sale of the Collateral as
permitted hereunder, (ii) incur any Indebtedness, obligation, liability or
contingent obligation of any kind other than pursuant to this Agreement, or
(iii) except as otherwise provided in Section 4.1(u)(v), form any Subsidiary or
make any Investment in any other Person.

(b) Collateral Not to be Evidenced by Instruments. The Borrower will not take
any action to cause any Loan that is not, as of the Closing Date or the related
Cut-Off Date, as the case may be, evidenced by an Instrument, to be so evidenced
except in connection with the enforcement or collection of such Loan or unless
such Instrument is promptly delivered to the Collateral Agent, together with an
Indorsement in blank, as collateral security for such Loan.

(c) Security Interests. Except as otherwise permitted herein and in respect of
any Discretionary Sale, Substitution, Optional Sale, or other sale permitted
hereunder or required under the Sale Agreement, the Borrower will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien (other than Permitted Liens) on any Collateral,
whether now existing or hereafter transferred hereunder, or any interest
therein.

(d) Mergers, Acquisitions, Sales, etc. The Borrower will not be a party to any
merger or consolidation, or purchase or otherwise acquire any of the assets or
any stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Collateral or any interest therein, other
than as permitted or required pursuant to this Agreement (including as provided
in Section 4.1(u)(iii)) or the Sale Agreement.

 

-114-



--------------------------------------------------------------------------------

(e) Restricted Payments. The Borrower shall not make any Restricted Payments
other than with respect to (i) funds from the Principal Collection Account that
were used to cure a Borrowing Base Deficiency as permitted by the last paragraph
of Section 2.6(a) and (ii) amounts the Borrower receives in accordance with
Section 2.7, or Section 2.8(a) and any other provision of any Transaction
Document which expressly requires or permits payments to be made to or amounts
to be reimbursed to the Borrower or the Equityholder.

(f) Change of Location of Underlying Instruments. The Borrower shall not,
without the prior consent of the Administrative Agent, consent to the Collateral
Agent moving any Certificated Securities or Instruments from the Collateral
Agent’s office set forth in Section 5.5(c) hereof, unless the Borrower has given
at least thirty (30) days’ written notice to the Administrative Agent and has
taken all actions required under the UCC of each relevant jurisdiction in order
to ensure that the Collateral Agent’s first priority perfected security interest
(subject to Permitted Liens) continues in effect.

(g) ERISA Matters. The Borrower will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Pension Plan other than a Multiemployer Plan, (c) fail to
make or permit any ERISA Affiliate to fail to make, any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Pension Plan so as to result in any
liability, or (e) permit to exist any occurrence of any Reportable Event with
respect to a Pension Plan.

(h) Limited Liability Company Agreement. The Borrower will not amend, modify,
waive or terminate any provision of its limited liability company agreement
without the prior written consent of the Administrative Agent.

(i) Changes in Payment Instructions to Obligors. The Borrower will not make any
change, or permit the Collateral Manager to make any change, in its instructions
to Obligors (or agents on any Agented Loan) regarding payments to be made with
respect to the Collateral to the General Collection Account, unless the
Administrative Agent has consented to such change.

(j) Preservation of Security Interest. The Borrower (at its expense) hereby
authorizes the Collateral Agent to file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected ownership and security interest of the Collateral Agent for the
benefit of the Secured Parties in, to and under the Loans and proceeds thereof
and that portion of the Collateral in which a security interest may be perfected
by filing.

(k) Fiscal Year. The Borrower shall not change its fiscal year or method of
accounting without providing the Administrative Agent with prior written notice
(i) providing a detailed explanation of such changes and (ii) including a pro
forma financial statements demonstrating the impact of such change.

 

-115-



--------------------------------------------------------------------------------

(l) Change of Control. The Borrower shall not enter into (or, to the extent
permitted by Applicable Law, recognize as a member of the Borrower any
transferee in connection with) any transaction or agreement or any sale,
assignment or transfer (whether direct or indirect) which results in a Change of
Control with respect to the Borrower.

(m) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Sale Agreement in
any manner other than as a sale of the Collateral by the Seller to the Borrower.

Section 5.3 Affirmative Covenants of the Collateral Manager.

The Collateral Manager covenants and agrees with the Borrower and the Lenders
that during the Covenant Compliance Period:

(a) Compliance with Law. The Collateral Manager will comply with all Applicable
Law in connection with the performance of its obligations under this Agreement,
in each case except where the failure to do so would not have a Material Adverse
Effect.

(b) Preservation of Company Existence. The Collateral Manager will (i) preserve
and maintain its company existence, rights, franchises and privileges in the
jurisdiction of its incorporation and (ii) qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification has
had, or could reasonably be expected to have, a Material Adverse Effect.

(c) Performance and Compliance with Collateral. The Collateral Manager will
exercise its rights hereunder in order to permit the Borrower to duly fulfill
and comply with all obligations on the part of the Borrower to be fulfilled or
complied with under or in connection with each item of Collateral and will take
all necessary action to preserve the first priority security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral.

(d) Keeping of Records and Books of Account.

(i) The Collateral Manager will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Collateral and the identification of the Collateral.

(ii) The Collateral Manager shall permit the Borrower and the Administrative
Agent or their respective designated representatives, in each case at the
expense of the Borrower, to visit the offices of the Collateral Manager during
normal office hours and upon reasonable notice and examine and make copies of
all documents, books, records and other information concerning the Collateral
and discuss matters related thereto with any of the officers or employees of the
Collateral Manager having knowledge of such matters.

 

-116-



--------------------------------------------------------------------------------

(iii) The Collateral Manager will on or prior to the date hereof, mark its
master data processing records and other books and records relating to the
Collateral indicating that the Loans are owned by the Borrower subject to the
Lien of the Collateral Agent for the benefit of the Secured Parties hereunder.

(iv) The Collateral Manager will cooperate with the Borrower and provide all
information in its possession or reasonably available to it to the Borrower or
any Person designated by the Borrower to receive such information so the
Borrower may comply with and perform its obligations under the Transaction
Documents.

(e) Events of Default. Promptly following the Collateral Manager’s knowledge or
notice of the occurrence of any Event of Default or Default, the Collateral
Manager will provide the Borrower and Administrative Agent with written notice
of the occurrence of such Event of Default or Default of which the Collateral
Manager has knowledge or has received notice. In addition, such notice will
include a written statement of a Responsible Officer of the Collateral Manager
setting forth the details (to the extent known by the Collateral Manager) of
such event and the action, if any, that the Collateral Manager proposes to take
with respect thereto.

(f) Financial Statements. The Collateral Manager shall, to the extent not
otherwise publicly available, furnish to the Administrative Agent (which may not
be distributed to any other Person without the Collateral Manager’s prior
written consent) for (i) each fiscal quarter of the Collateral Manager,
commencing with the quarter ending March 2018, as soon as available, but in any
event within forty-five (45) days after the end of each fiscal quarter of the
Collateral Manager, a copy of the unaudited financial statements of the
Collateral Manager as at the end of such quarter and (ii) each fiscal year of
the Collateral Manager commencing with the 2017 fiscal year, as soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Collateral Manager, a copy of the audited financial statements of
the Collateral Manager as at the end of such year and, in each case, any other
related information reasonably requested by the Administrative Agent and not, in
the Collateral Manager’s reasonable determination, deemed private or sensitive
information, or such alternative information that the Collateral Manager
reasonably believes would satisfy the Administrative Agent’s request, reported
on, in the case of clause (ii) without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by an
independent certified public accountants of nationally recognized standing;

(g) Other. The Collateral Manager will promptly furnish to the Borrower and the
Administrative Agent such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of the Collateral Manager as the Administrative Agent may from time
to time reasonably request in order to protect the interests of the
Administrative Agent, the Collateral Agent or the Secured Parties under or as
contemplated by this Agreement.

(h) Proceedings. The Collateral Manager will furnish to the Administrative
Agent, as soon as possible and in any event within two (2) Business Days after
the Collateral Manager receives notice or obtains knowledge thereof, notice of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial)

 

-117-



--------------------------------------------------------------------------------

in or commencement of any material labor controversy, material litigation,
material action, material suit or material proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting the Collateral, the Transaction Documents, the
Collateral Agent’s interest in the Collateral, the Collateral Manager or the
Seller; provided that notwithstanding the foregoing, any settlement, judgment,
labor controversy, litigation, action, suit or proceeding affecting the
Collateral, the Transaction Documents, the Collateral Agent’s interest in the
Collateral, the Borrower, the Collateral Manager or the Seller in excess of
$1,000,000 or more shall be deemed to be material for purposes of this
Section 5.3(h).

(i) Deposit of Collections. The Collateral Manager shall promptly, but in any
event within two (2) Business Days after its receipt thereof, deposit (or cause
to be deposited) into the Collection Account any Collections received by it and
provide the related Obligor with instructions to remit payments directly to the
Collection Account as required herein, and agrees to cause its Affiliates to
deposit into the Collection Account within two (2) Business Days from receipt
thereof, any Collections received by such Affiliate.

(j) Required Notices. The Collateral Manager will furnish to the Borrower and
the Administrative Agent, promptly upon becoming aware thereof (and, in any
event, within two (2) Business Days), notice of (1) any Collateral Manager Event
of Default, (2) any Assigned Value Adjustment Event, (3) any Change of Control
with respect to the Collateral Manager, (4) any other event or circumstance that
could reasonably be expected to have a Material Adverse Effect, (5) any event or
circumstance whereby any Loan which was included in the latest calculation of
the Borrowing Base as an Eligible Loan shall fail to meet one or more of the
criteria (other than criteria waived by the Controlling Lender, on or prior to
the related Cut-Off Date in respect of such Loan) listed in the definition of
“Eligible Loan”, (6) the occurrence of any default by an Obligor on any Loan in
the payment of principal or interest, a financial covenant default or that would
result in an Assigned Value Adjustment Event, (7) any change or amendment to the
Collateral Manager’s bylaws that would result in a Material Adverse Effect or
(8) the existence of any Lien (including Liens for Taxes) other than Permitted
Liens on any Collateral.

(k) Accounting Changes. As soon as possible and in any event within three
(3) Business Days after the effective date thereof, the Collateral Manager will
provide to the Administrative Agent notice of any change in the accounting
policies of the Collateral Manager that could reasonably be expected to result
in a Material Adverse Effect.

(l) Loan Register. The Collateral Manager will maintain, or cause to be
maintained, with respect to each Noteless Loan a register (each, a “Loan
Register”) in which it will record, or cause to be recorded, (v) the principal
amount of such Noteless Loan, (w) the amount of any principal or interest due
and payable or to become due and payable from the Obligor thereunder, (x) the
amount of any sum in respect of such Noteless Loan received from the related
Obligor, (y) the date of origination of such Noteless Loan and (z) the maturity
date of such Noteless Loan. At any time a Noteless Loan is included in the
Collateral, the Collateral Manager shall deliver to the Borrower, the
Administrative Agent and the Collateral Agent a copy of the related Loan
Register, together with a certificate of a Responsible Officer of the Collateral
Manager certifying to the accuracy of such Loan Register as of the date of
acquisition of such

 

-118-



--------------------------------------------------------------------------------

Noteless Loan by the Borrower, all of which information may be included in the
applicable Borrowing Base Certificate.

(m) Acquisition and Disposition Requirements. Each acquisition, disposition,
substitution and repurchase of Loans will be undertaken in accordance with
Section 6.2(m).

(n) Valuation Procedure. The Collateral Manager shall provide written notice to
the Administrative Agent following any material change to its internal policies
and procedures regarding (i) periodic valuations required by, and in accordance
with, the 1940 Act or (ii) review by its auditors of such valuation.

Section 5.4 Negative Covenants of the Collateral Manager.

During the Covenant Compliance Period:

(a) Mergers, Acquisition, Sales, etc. The Collateral Manager will not be a party
to any merger or consolidation, or purchase or otherwise acquire any of the
assets or any stock of any class of, or any partnership or joint venture
interest in, any other Person, or sell, transfer, convey or lease any of its
assets, in each case where such action would have a Material Adverse Effect or
sell or assign with or without recourse any Collateral or any interest therein
(other than as permitted pursuant to this Agreement).

(b) Change of Location of Underlying Instruments. The Collateral Manager shall
not, without the prior consent of the Administrative Agent, consent to the
Collateral Agent moving any Certificated Securities or Instruments from the
Collateral Agent’s office set forth in Section 5.5(c) hereof, unless the
Collateral Manager has given at least thirty (30) days’ written notice to the
Administrative Agent and has authorized the Administrative Agent to take all
actions required under the UCC of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Collateral Agent
for the benefit of the Secured Parties in the Collateral.

(c) Change in Payment Instructions to Obligors. The Collateral Manager will not
make any change in its instructions to Obligors or agents of Agented Loans
regarding payments to be made with respect to the Collateral to the General
Collection Account, unless the Administrative Agent, the Collateral Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower,
have consented to such change.

Section 5.5 Affirmative Covenants of the Collateral Agent.

During the Covenant Compliance Period:

(a) Compliance with Law. The Collateral Agent will comply in all material
respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Agent will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and

 

-119-



--------------------------------------------------------------------------------

maintain such existence, rights, franchises, privileges and qualification has
had, or could reasonably be expected to have, a Material Adverse Effect.

(c) Location of Underlying Instruments. Subject to Section 7.8, the Underlying
Instruments shall remain at all times in the possession of the Collateral Agent
at its office located at 1055 10th Ave. S.E., Minneapolis, MN 55414, unless
notice of a different address is given in accordance with the terms hereof or
unless the Administrative Agent agrees to allow certain Underlying Instruments
to be released to the Collateral Manager on a temporary basis in accordance with
the terms hereof, except as such Underlying Instruments may be released pursuant
to this Agreement.

(d) Corporate Collateral Agent Required; Eligibility. The Collateral Agent
(including any successor Collateral Agent appointed pursuant to Section 7.5)
hereunder shall at all times (i) be a national banking association or banking
corporation or trust company organized and doing business under the laws of any
state or the United States, (ii) be authorized under such laws to exercise
corporate trust powers, (iii) have a combined capital and surplus of at least
$200,000,000, (iv) not be affiliated, as that term is defined in Rule 405 of the
Securities Act, with the Borrower or with any Person involved in the
organization or operation of the Borrower, and (v) be subject to supervision or
examination by federal or state authority. If such banking association publishes
reports of condition at least annually, pursuant to Applicable Law or the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 5.5(d) its combined capital and surplus shall be deemed
to be as set forth in its most recent report of condition so published. In case
at any time the Collateral Agent shall cease to be eligible in accordance with
the provisions of this Section 5.5(d), the Collateral Agent shall give prompt
notice to the Borrower, the Collateral Manager and the Lenders that it has
ceased to be eligible to be the Collateral Agent.

Section 5.6 Negative Covenants of the Collateral Agent.

During the Covenant Compliance Period:

(a) Underlying Instruments. The Collateral Agent will not dispose of any
documents constituting the Underlying Instruments in any manner that is
inconsistent with the performance of its obligations as the Collateral Agent
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.

(b) No Changes to Collateral Agent Fee. The Collateral Agent will not make any
changes to the Collateral Agent Fee set forth in the Collateral Agent Fee Letter
without the prior written approval of the Administrative Agent and the Borrower.

 

-120-



--------------------------------------------------------------------------------

ARTICLE VI

COLLATERAL ADMINISTRATION

Section 6.1 Appointment of the Collateral Manager.

The Collateral Manager is hereby appointed as collateral manager and servicing
agent of the Borrower for the purpose of performing certain collateral
management functions including, without limitation, directing and supervising
the investment and reinvestment of the Loans and Permitted Investments,
servicing the Collateral, enforcing the Borrower’s rights and remedies in, to
and under the Collateral and performing certain administrative functions on
behalf of the Borrower delegated to it under this Agreement and in accordance
with the applicable provisions of this Agreement, and the Collateral Manager
hereby accepts such appointment. The Collateral Manager shall have the power to
execute and deliver all necessary and appropriate documents and instruments on
behalf of the Borrower in connection with performing its obligations set forth
herein. Except as may otherwise be expressly provided in this Agreement, the
Collateral Manager will perform its obligations hereunder in accordance with the
Collateral Manager Standard. The Collateral Manager and the Borrower hereby
acknowledge that the Collateral Agent, the Administrative Agent, the
Equityholder and the other Secured Parties are third party beneficiaries of the
obligations undertaken by the Collateral Manager hereunder.

Section 6.2 Duties of the Collateral Manager.

(a) Duties. Subject to the provisions concerning its general duties and
obligations as set forth in Section 6.1 and the terms of this Agreement, the
Collateral Manager agrees to manage the investment and reinvestment of the
Collateral and shall perform on behalf of the Borrower all duties and functions
assigned to the Borrower in this Agreement and the other Transaction Documents
and the duties that have been expressly delegated to the Collateral Manager in
this Agreement; it being understood that the Collateral Manager shall have no
obligation hereunder to perform any duties other than as specified herein and in
the other Transaction Documents. The Borrower hereby irrevocably (except as
provided below) appoints the Collateral Manager as its true and lawful agent and
attorney-in-fact (with full power of substitution) in its name, place and stead
in connection with the performance of its duties provided for in this Agreement,
including, without limitation, the following powers: (A) to give or cause to be
given any necessary receipts or acquittance for amounts collected or received
hereunder, (B) to make or cause to be made all necessary transfers of the Loans,
Equity Securities and Permitted Investments in connection with any acquisition,
sale or other disposition made pursuant hereto, (C) to execute (under hand,
under seal or as a deed) and deliver or cause to be executed and delivered on
behalf of the Borrower all necessary or appropriate bills of sale, assignments,
agreements and other instruments in connection with any such acquisition, sale
or other disposition and (D) to execute (under hand, under seal or as a deed)
and deliver or cause to be executed and delivered on behalf of the Borrower any
consents, votes, proxies, waivers, notices, amendments, modifications,
agreements, instruments, orders or other documents in connection with or
pursuant to this Agreement and relating to any Loan, Equity Security or
Permitted Investment. The Borrower hereby ratifies and confirms all that such
attorney-in-fact (or any substitute) shall lawfully do hereunder and pursuant
hereto and authorizes such attorney-

 

-121-



--------------------------------------------------------------------------------

in-fact to exercise full discretion and act for the Borrower in the same manner
and with the same force and effect as the managers or officers of the Borrower
might or could do in respect of the performance of such services, as well as in
respect of all other things the Collateral Manager deems necessary or incidental
to the furtherance or conduct of the Collateral Manager’s services under this
Agreement, subject in each case to the applicable terms of this Agreement. The
Borrower hereby authorizes such attorney-in-fact, in its sole discretion (but
subject to applicable law and the provisions of this Agreement), to take all
actions that it considers reasonably necessary and appropriate in respect of the
Loans, the Equity Securities, the Permitted Investments and this Agreement.
Nevertheless, if so requested by the Collateral Manager or a purchaser of any
Loan, Equity Security or Permitted Investment, the Borrower shall ratify and
confirm any such sale or other disposition by executing and delivering to the
Collateral Manager or such purchaser all proper bills of sale, assignments,
releases, powers of attorney, proxies, dividends, other orders and other
instruments as may reasonably be designated in any such request. Except as
otherwise set forth and provided for herein, this grant of power of attorney is
coupled with an interest, and it shall survive and not be affected by the
subsequent dissolution or bankruptcy of the Borrower. Notwithstanding anything
herein to the contrary, the appointment herein of the Collateral Manager as the
Borrower’s agent and attorney-in-fact shall automatically cease and terminate
upon the resignation of the Collateral Manager pursuant to Section 6.10 or any
termination and removal of the Collateral Manager pursuant to Section 6.11. Each
of the Collateral Manager and the Borrower shall take such other actions, and
furnish such certificates, opinions and other documents, as may be reasonably
requested by the other party hereto in order to effectuate the purposes of this
Agreement and to facilitate compliance with applicable laws and regulations and
the terms of this Agreement. The Collateral Manager shall provide, and is hereby
authorized to provide, the following services to the Borrower:

(i) select the Loans and Permitted Investments to be acquired and select the
Loans, Equity Securities and Permitted Investments to be sold or otherwise
disposed of by the Borrower;

(ii) invest and reinvest the Collateral;

(iii) instruct the Collateral Agent with respect to any acquisition,
disposition, or tender of, or Offer with respect to, a Loan, Equity Security,
Permitted Investment or other assets received in respect thereof by the
Borrower;

(iv) perform the investment-related duties and functions (including, without
limitation, the furnishing of Funding Notices, Repayment Notices, Reinvestment
Notices, Borrowing Base Certificates and other notices and certificates that the
Collateral Manager is required to deliver on behalf of the Borrower) as are
expressly required to be performed by the Collateral Manager hereunder with
regard to acquisitions, sales or other dispositions of Loans, Equity Securities,
Permitted Investments and other assets permitted to be acquired or sold under,
and subject to this Agreement (including any proceeds received by way of Offers,
workouts and restructurings on Loan or other assets owned by the Borrower) and
shall comply with any applicable requirements required to be performed by the
Collateral Manager in this Agreement with respect thereto;

 

-122-



--------------------------------------------------------------------------------

(v) negotiate on behalf of the Borrower with prospective originators, sellers or
purchasers of Loans as to the terms relating to the acquisition, sale or other
dispositions thereof;

(vi) subject to any applicable terms of this Agreement, monitor the Collateral
on behalf of the Borrower on an ongoing basis and shall provide or cause to be
provided to the Borrower copies of all reports, schedules and other data
reasonably available to the Collateral Manager that the Borrower is required to
prepare and deliver or cause to be prepared and delivered under this Agreement,
in such forms and containing such information required thereby, in reasonably
sufficient time for such required reports, schedules and data to be reviewed and
delivered by or on behalf of the Borrower to the parties entitled thereto under
this Agreement. The obligation of the Collateral Manager to furnish such
information is subject to the Collateral Manager’s timely receipt of necessary
reports and the appropriate information from the Person responsible for the
delivery of or preparation of such information or such reports (including
without limitation, the Obligors of the Loans, the Borrower, the Collateral
Agent, the Administrative Agent or any Lender) and to any confidentiality
restrictions with respect thereto. The Collateral Manager shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
reasonably believed by it to be genuine and to have been signed or sent by a
Person that the Collateral Manager has no reason to believe is not duly
authorized. The Collateral Manager also may rely upon any statement made to it
orally or by telephone and made by a Person the Collateral Manager has no reason
to believe is not duly authorized, and shall not incur any liability for relying
thereon. The Collateral Manager is entitled to rely on any other information
furnished to it by third parties that it reasonably believes in good faith to be
genuine provided that no Responsible Officer of the Collateral Manager has
actual knowledge that such information is materially incorrect;

(vii) subject to and in accordance with this Agreement, as agent of the Borrower
and on behalf of the Borrower, direct the Collateral Agent to take, or take on
behalf of the Borrower, as applicable, any of the following actions with respect
to a Loan, Equity Security or Permitted Investment:

(1) purchase or otherwise acquire such Loan or Permitted Investment;

(2) retain such Loan, Equity Security or Permitted Investment;

(3) sell or otherwise dispose of such Loan, Equity Security or Permitted
Investment (including any assets received by way of Offers, workouts and
restructurings on assets owned by the Borrower) in the open market or otherwise;

(4) if applicable, tender such Loan, Equity Security or Permitted Investment;

 

-123-



--------------------------------------------------------------------------------

(5) if applicable, consent to or refuse to consent to any proposed amendment,
modification, restructuring, exchange, waiver or Offer and give or refuse to
give any notice or direction; provided that upon the occurrence and during the
continuation of a Collateral Manager Event of Default, any such amendment,
modification, restructuring, exchange, waiver or Offer shall be subject to the
prior written consent of the Administrative Agent, in its sole discretion;

(6) retain or dispose of any securities or other property (if other than cash)
received by the Borrower;

(7) call or waive any default with respect to any Loan;

(8) vote to accelerate the maturity of any Loan;

(9) participate in a committee or group formed by creditors of an Obligor under
a Loan or issuer or obligor of a Permitted Investment;

(10) after the occurrence of the Collection Date, determine in consultation with
the Borrower when, in the view of the Collateral Manager, it would be in the
best interest of the Borrower to liquidate all or any portion of the Collateral
(and, if applicable, after discharge of the Lien of the Collateral Agent in the
Collateral under this Agreement) and, subject to the prior approval of the
Borrower, execute on behalf of the Borrower any such liquidation or any actions
necessary to effectuate any of the foregoing;

(11) advise and assist the Borrower with respect to the valuation of the Loans,
to the extent required or permitted by this Agreement, and advise and assist the
Equityholder with respect to the valuation of the Borrower;

(12) exercise any other rights or remedies with respect to such Loan, Equity
Security or Permitted Investment as provided in the Underlying Instruments of
the Obligor or issuer under such assets or the other documents governing the
terms of such assets or take any other action consistent with the terms of this
Agreement which the Collateral Manager reasonably determines to be in the best
interests of the Borrower.

(viii) The Collateral Manager may, but shall not be obligated to:

(1) retain accounting, tax, legal and other professional services on behalf of
the Borrower as may be needed by the Borrower; and/or

(2) consult on behalf of the Borrower with the Collateral Agent, the
Administrative Agent and the Lenders at such times as may be reasonably
requested thereby in accordance with this Agreement and provide any such Person
requesting the same with the information they are then entitled to have in
accordance with this Agreement;

 

-124-



--------------------------------------------------------------------------------

(ix) in connection with the purchase of any Loan by the Borrower, the Collateral
Manager shall prepare, on behalf of the Borrower, the information required to be
delivered to the Collateral Agent with respect to such Loan, the Administrative
Agent or any Lender pursuant to this Agreement.

(x) prepare and submit claims to, and act as post-billing liaison with, Obligors
on each Loan (for which no administrative or similar agent exists);

(xi) maintain all necessary records and reports with respect to the Collateral
and provide such reports to the Borrower, the Administrative Agent in respect of
the management and administration of the Collateral (including information
relating to its performance under this Agreement) as may be required hereunder
or as the Borrower, the Administrative Agent may reasonably request;

(xii) maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate management and administration records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;

(xiii) promptly deliver to the Borrower, the Administrative Agent or the
Collateral Agent, from time to time, such information and management and
administration records (including information relating to its performance under
this Agreement) as such Person may from time to time reasonably request;

(xiv) identify each Loan clearly and unambiguously in its records to reflect
that such Loan is owned by the Borrower and that the Borrower has granted a
security interest therein to the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement;

(xv) notify the Borrower and the Administrative Agent promptly upon obtaining
knowledge of any material action, suit, proceeding, dispute, offset, deduction,
defense or counterclaim (1) that is or is threatened to be asserted by an
Obligor with respect to any Loan (or portion thereof) of which it has knowledge
or has received notice; or (2) that could reasonably be expected to have a
Material Adverse Effect;

(xvi) assist the Borrower in maintaining the first priority, perfected security
interest (subject to Permitted Liens) of the Collateral Agent, for the benefit
of the Secured Parties, in the Collateral;

(xvii) maintain the loan record(s) with respect to Loans included as part of the
Collateral (except for any loan records that have been provided to and remain in
the possession of the Collateral Agent); provided that upon the occurrence and
during the continuation of an Event of Default or a Collateral Manager Event of
Default, the Administrative Agent may request the loan record(s) to be sent to
the Collateral Agent or its designee;

 

-125-



--------------------------------------------------------------------------------

(xviii) with respect to each Loan included as part of the Collateral, make its
loan records available for inspection by the Borrower or the Administrative
Agent upon reasonable advance notice, at the offices of the Collateral Manager
during normal business hours;

(xix) direct the Collateral Agent to make payments pursuant to the instructions
set forth in the latest Payment Date Statement in accordance with Section 2.7
and Section 2.8(a) and prepare such other reports as required to be prepared by
the Collateral Manager pursuant to Section 6.8; and

(xx) perform all other rights and duties of the Borrower hereunder and under
each other Transaction Document (other than as set forth in Section 2.7,
Section 2.8(a), Section 6.2(m), Section 6.2(o), Article X, Section 11.1,
Section 13.9, Section 13.16(a) and the definition of Permitted Investments);
provided that no such delegation by the Borrower of any of its duties hereunder
or under any other Transaction Document shall relieve the Borrower of any of its
duties hereunder nor relieve the Borrower of any liability with respect to the
performance of such duties.

It is acknowledged and agreed that the Borrower possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Loans and
the Underlying Assets and under the Underlying Instruments as have been
transferred to the Borrower with respect to the related Loan, and therefore, for
all purposes under this Agreement, the Collateral Manager shall perform its
administrative and management duties hereunder only to the extent that, as a
lender under the related loan syndication Underlying Instruments, the Borrower
has the right to do so.

(b) In performing its duties hereunder and when exercising its discretion and
judgment in connection with any transactions involving the Loans, Equity
Securities or Permitted Investments, the Collateral Manager shall carry out any
reasonable written directions of the Borrower for the purpose of preventing a
breach of this Agreement or any other Transaction Document; provided that such
directions are not inconsistent with any provision of this Agreement by which
the Collateral Manager is bound or Applicable Law.

(c) In providing services hereunder, the Collateral Manager may, without the
consent of any party but with prior written notice to each of the Borrower and
the Administrative Agent, employ third parties, including, without limitation,
its Affiliates, to render advice (including investment advice), to provide
services to arrange for trade execution and otherwise provide assistance to the
Borrower and to perform any of its duties hereunder; provided that no such
written notice shall be required for a delegation of any duties of the
Collateral Manager to any parent entity of the Collateral Manager or its
employees or to the Collateral Agent in respect of collateral administration
duties performed by the Collateral Agent hereunder; provided further, that such
delegation of any of its duties hereunder or performance of services by any
other Person shall not relieve the Collateral Manager of any of its duties or
liabilities hereunder.

(d) The Collateral Manager assumes no responsibility under this Agreement other
than to perform the Collateral Manager’s duties called for hereunder and under
the terms of this Agreement applicable to the Collateral Manager, in good faith
and, subject to the Collateral

 

-126-



--------------------------------------------------------------------------------

Manager Standard, shall not be responsible for any action of the Borrower or the
Collateral Agent in following or declining to follow any advice, recommendation
or direction of the Collateral Manager.

(e) In performing its duties, the Collateral Manager shall perform its
obligations in good faith and with reasonable care using no less degree of care,
skill and attention as it employs with respect to similar collateral that it
manages for itself and its Affiliates having similar investment objectives and
restrictions in accordance with its existing practices and procedures relating
to assets of the nature and character of the Loans, except as and to the extent
expressly provided otherwise in this Agreement (the “Collateral Manager
Standard”). To the extent not inconsistent with the foregoing the Collateral
Manager may follow its customary standards, policies and procedures.

(f) Notwithstanding anything to the contrary contained herein, the exercise by
the Collateral Agent, the Administrative Agent or the Secured Parties of their
rights hereunder (including, but not limited to, the delivery of a Collateral
Manager Termination Notice), shall not release the Collateral Manager or the
Borrower from any of their duties or responsibilities with respect to the
Collateral, except that the Collateral Manager’s obligations hereunder shall
terminate upon its removal under this Agreement. The Secured Parties, the
Administrative Agent and the Collateral Agent shall not have any obligation or
liability with respect to any Collateral, other than as provided for herein or
in any other Transaction Document, nor shall any of them be obligated to perform
any of the obligations of the Collateral Manager hereunder.

(g) Nothing in this Section 6.2 or any other obligations of the Collateral
Manager under this Agreement shall release, modify, amend or otherwise affect
any of the obligations of the Borrower or any other party hereunder.

(h) Any payment by an Obligor in respect of any Indebtedness owed by it to the
Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law, be applied as a collection of a payment by such
Obligor (starting with the oldest such outstanding payment due) to the extent of
any amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

(i) It is hereby acknowledged and agreed that, in addition to acting in its
capacity as Collateral Manager pursuant to the terms of this Agreement, Oaktree
Strategic Income Corporation (and its Affiliates) will engage in other business
and render other services outside the scope of its capacity as Collateral
Manager (including acting as administrative agent or as a lender with respect to
Underlying Instruments or as collateral manager to other funds and investment
vehicles). It is hereby further acknowledged and agreed that such other
activities shall in no way whatsoever alter, amend or modify any of the
Collateral Manager’s rights, duties or obligations under the Transaction
Documents.

(j) Subject to the provisions of this Agreement and Applicable Law, the
Collateral Manager is hereby authorized to effect client cross-transactions in
which the Collateral Manager causes the purchase or sale of a Loan to be
effected between the Borrower and another account advised by the Collateral
Manager or any of its Affiliates. In addition, the Collateral Manager is
authorized to enter into agency cross-transactions in which the Collateral
Manager or

 

-127-



--------------------------------------------------------------------------------

any of its Affiliates act as broker for the Borrower and for the other party to
the transaction, to the extent permitted under Applicable Law, in which case any
such Affiliate will have a potentially conflicting division of loyalties and
responsibilities regarding, both parties to the transaction. The Borrower hereby
authorizes and consents to such broker engaging in such transactions and acting
in such capacities.

(k) The Collateral Manager, subject to and in accordance with the applicable
provisions of this Agreement and the Sale Agreement, hereby agrees that it shall
cause any transaction relating to the Loans, the Equity Securities and the
Permitted Investments to be conducted on terms and conditions negotiated on an
arm’s-length basis and in accordance with Applicable Law.

(l) In circumstances where the consent of a Person acting on behalf of the
Borrower and independent of the Collateral Manager to the acquisition or sale of
a Loan, an Equity Security or a Permitted Investment is not obtained, the
Collateral Manager will use commercially reasonable efforts to obtain the best
execution (but shall have no obligation to obtain the best prices available) for
all orders placed with respect to any purchase or sale of any Loan, Equity
Security or Permitted Investment, in a manner permitted by law and in a manner
it believes to be in the best interests of the Borrower, considering all
circumstances. Subject to the preceding sentence, the Collateral Manager may, in
the allocation of business, select brokers and/or dealers with whom to effect
trades on behalf of the Borrower and may open cash trading accounts with such
brokers and dealers (provided that none of the assets of the Borrower may be
credited to, held in or subject to the lien of the broker or dealer with respect
to any such account). In addition, subject to the first sentence of this
paragraph, the Collateral Manager may, in the allocation of business, take into
consideration research and other brokerage services furnished to the Collateral
Manager or its Affiliates by brokers and dealers which are not Affiliates of the
Collateral Manager; provided that the Collateral Manager in good faith believes
that the compensation for such services rendered by such brokers and dealers
complies with the requirements of Section 28(e) of the Exchange Act
(“Section 28(e)”), or in the case of principal or fixed income transactions for
which the “safe harbor” of Section 28(e) is not available, the amount of the
spread charged is reasonable in relation to the value of the research and other
brokerage services provided. Such services may be used by the Collateral Manager
in connection with its other advisory activities or investment operations. The
Collateral Manager may aggregate sales and purchase orders placed with respect
to the Loans with similar orders being made simultaneously for other clients of
the Collateral Manager or of Affiliates of the Collateral Manager, if in the
Collateral Manager’s reasonable judgment such aggregation shall not result in an
overall economic loss to the Borrower, taking into consideration the
availability of purchasers or sellers, the selling or purchase price, brokerage
commission or other expenses, as well as the availability of such Assets on any
other basis. In accounting for such aggregated order price, commissions and
other expenses may be apportioned on a weighted average basis. When any purchase
or sale of a Loan, Equity Security or Permitted Investment occurs as part of any
aggregate sales or purchase orders, the objective of the Collateral Manager will
be to allocate the executions among the clients in an equitable manner and in
accordance with the internal policies and procedures of the Collateral Manager
and, to the extent relevant, Applicable Law.

(m) The Collateral Manager shall not have authority to cause the Borrower to
purchase or sell any Collateral from or to the Collateral Manager or any of its
Affiliates (other

 

-128-



--------------------------------------------------------------------------------

than pursuant to the Sale Agreement) as principal, or from or to any other
account, portfolio or person for which the Collateral Manager or any of its
Affiliates serves as investment advisor, unless (i) the terms and conditions
thereof are no less favorable to the Borrower as the terms it would obtain in a
comparable arm’s length transaction with a non-Affiliate and (ii) the
transactions are effected in accordance with all Applicable Laws (including,
without limitation, the Advisers Act). To the extent that Applicable Law
requires disclosure to and the consent of the Borrower to any purchase or sale
transaction on a principal basis with the Collateral Manager or any of its
Affiliates, such requirement may be satisfied with respect to the Borrower
pursuant to any other manner that is permitted pursuant to then Applicable Law.

(n) In the event that, in light of market conditions and investment objectives,
the Collateral Manager determines that it would be advisable to (i) facilitate
the sale of the same asset both for the Borrower and for either the proprietary
account of the Collateral Manager or any Affiliate of the Collateral Manager or
for another client of the Collateral Manager or any Affiliate thereof or
(ii) facilitate the acquisition of the same asset both for the Borrower and for
either the proprietary account of the Collateral Manager or any Affiliate of the
Collateral Manager or for another client of the Collateral Manager or any
Affiliate thereof, then, in each such case, such purchases or sales will be
allocated in a manner believed by the Collateral Manager to be appropriate and
that is consistent with the Collateral Manager’s obligations hereunder, the
Collateral Manager Standard and Applicable Law.

(o) In certain circumstances, the interests of the Borrower and/or the Lenders
with respect to matters as to which the Collateral Manager is advising the
Borrower may conflict with the foregoing interests of the Collateral Manager and
the Affiliates of the Collateral Manager. The Collateral Manager is responsible
for the investment decisions made on behalf of other advisory clients, including
certain discretionary accounts. The Collateral Manager may determine that the
Borrower and some other client should purchase or sell the same securities or
loans at the same time. The Collateral Manager or its Affiliates may purchase
securities or loans of an issuer for one client and sell such securities or
loans for another client and the Collateral Manager will be free, in its sole
discretion, to make recommendations to others, or effect transactions on behalf
of itself or for others, which may be the same as or different from those
effected with respect to the Collateral. The Collateral Manager’s, its
Affiliates’ and their respective clients’ trading activities generally are
carried out without reference to positions held by the Borrower and may have an
effect on the value of the positions so held, or may result in the Collateral
Manager, its Affiliates or their respective clients having an interest in the
applicable Obligor adverse to that of the Borrower. The Collateral Manager, its
Affiliates or their respective clients may create, write, sell, purchase or
issue derivative instruments (including, without limitation, for the purchase or
sale of credit protection) with respect to which the underlying securities or
loans may be those in which the Borrower invests or which may be based on the
performance of the Borrower. The Collateral Manager and its Affiliates may
invest in securities or loans that are within the investment objectives of the
Borrower. The Collateral Manager and its Affiliates may also invest in
securities or loans through different entities which may have similar or
identical investment objectives as the Borrower. Neither the Collateral Manager
nor any of its Affiliates shall be under any obligation to offer investment
opportunities of which they become aware to the Borrower or to the account of
the Borrower (or share with the Borrower any such transaction or any benefit
received by them from any such transaction or to inform the Borrower of any such
transaction or any benefit received by them from any

 

-129-



--------------------------------------------------------------------------------

transaction) or to inform the Borrower of any investment opportunities before
offering any investment opportunities to other funds or accounts that the
Collateral Manager and/or its Affiliates manage or advise. The Borrower and the
Lenders hereby acknowledge and consent to various potential and actual conflicts
of interest that may exist with respect to the Collateral Manager as described
above. If the Collateral Manager, in its good faith judgment, determines that a
conflict of interest exists, the Collateral Manager will take such actions as it
determines to be appropriate to ameliorate the conflict in accordance with the
Collateral Manager Standard. To this end, the Collateral Manager may consult
with an independent advisor, and act in accordance with the written instructions
thereof, or may seek to resolve the conflict in any other manner that it
believes in good faith is permitted or required under Applicable Law.

Section 6.3 Authorization of the Collateral Manager.

(a) Each of the Borrower and the Collateral Agent hereby authorizes the
Collateral Manager to take any and all steps in its name and on its behalf
necessary or desirable in the determination of the Collateral Manager and not
inconsistent with the grant by the Borrower to the Collateral Agent for the
benefit of the Secured Parties, of a security interest in the Collateral that at
all times ranks senior to any other creditor of the Borrower, to collect all
amounts due under any and all Collateral, including, without limitation,
endorsing any of their names on checks and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the applicable seller could
have done if it had continued to own such Collateral. Each of the Borrower and
the Collateral Agent, on behalf of the Secured Parties shall furnish the
Collateral Manager with any powers of attorney and other documents necessary or
appropriate to enable the Collateral Manager to carry out its management and
administrative duties hereunder, and shall cooperate with the Collateral Manager
to the fullest extent in order to permit the collectability of the Collateral.
In no event shall the Collateral Manager be entitled to make any Secured Party
or the Collateral Agent a party to any litigation without such party’s express
prior written consent, or to make the Borrower a party to any litigation (other
than any foreclosure or similar collection procedure) without the prior written
consent of the Borrower and the Administrative Agent.

(b) After the declaration of the Termination Date, at the direction of the
Administrative Agent, the Collateral Manager shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral and directs the Collateral Manager; provided that the Collateral
Agent may, in accordance with Section 5.1(m), notify any Obligor with respect to
any Collateral of the assignment of such Collateral to the Collateral Agent, on
behalf of the Secured Parties, and direct that payments of all amounts due or to
become due be made directly to the Collateral Agent or any collection agent,
sub-agent or account designated by the Collateral Agent and, upon such
notification and at the expense of the Borrower, the Collateral Agent may
enforce collection of any such Collateral, and adjust, settle or compromise the
amount or payment thereof.

 

-130-



--------------------------------------------------------------------------------

(c) In dealing with the Collateral Manager and its duly appointed agents, none
of the Administrative Agent, the Collateral Agent nor any Lender shall be
required to inquire as to the authority of the Collateral Manager or any such
agent to bind the Borrower.

Section 6.4 Collection of Payments; Accounts.

(a) Collection Efforts. The Collateral Manager will use commercially reasonable
efforts consistent with the Collateral Manager Standard to collect or cause to
be collected all payments called for under the terms and provisions of the Loans
included in the Collateral as and when the same become due.

(b) Taxes and other Amounts. To the extent the Borrower is required under the
Underlying Instruments to perform such duties, the Collateral Manager will
collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan to the extent required to be paid to
the Borrower for such application under the Underlying Instrument, directing all
such payments to be paid to the General Collection Account, and direct the
Collateral Agent to remit such amounts to the appropriate Governmental Authority
or insurer as required by the Underlying Instruments.

(c) Payments to General Collection Account. On or before the applicable Cut-Off
Date, the Borrower or the Collateral Manager, as applicable, shall have
instructed all Obligors and paying agents of Agented Loans to make all payments
owing to the Borrower in respect of the Collateral directly to the General
Collection Account in accordance with Section 2.9; provided that neither the
Borrower nor the Collateral Manager is required to so instruct any Obligor which
is solely a guarantor unless and until the Collateral Manager (on behalf of the
Borrower) directly calls on the related guaranty.

(d) Accounts. Each of the parties hereto hereby agrees that each Account shall
be deemed to be a Securities Account. Each of the parties hereto hereby agrees
to cause the Collateral Agent or any other Securities Intermediary that holds
any Cash or other Financial Asset for the Borrower in an Account to agree with
the parties hereto that (A) the cash and other property (subject to
Section 6.4(e) below with respect to any property other than investment
property, as defined in Section 9-102(a)(49) of the UCC) is to be treated as a
Financial Asset and (B) the jurisdiction governing the Account, all Cash and
other Financial Assets credited to the Account and the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110(e) of the UCC)
shall, in each case, be the State of New York. In no event may any Financial
Asset held in any Account be registered in the name of, payable to the order of,
or specially Indorsed to, the Borrower, unless such Financial Asset has also
been Indorsed in blank or to the Collateral Agent or other Securities
Intermediary that holds such Financial Asset in such Account.

(e) Underlying Instruments. Notwithstanding any term hereof (or any term of the
UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent nor any Securities Intermediary shall be under any duty or obligation in
connection with the acquisition by the Borrower, or the grant by the Borrower of
a security interest to the Collateral Agent, of any Loan to examine or evaluate
the sufficiency of the documents or instruments delivered to it by or on behalf
of the Borrower under the related Underlying Instruments, or otherwise to
examine the Underlying

 

-131-



--------------------------------------------------------------------------------

Instruments, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Agent shall hold any Instrument delivered to
it evidencing any Loan transferred to the Collateral Agent hereunder as
custodial agent for the Secured Parties in accordance with the terms of this
Agreement.

Section 6.5 Realization Upon Loans Subject to an Assigned Value Adjustment
Event.

The Collateral Manager will take such action as it deems advisable (including
exercising available remedies), if any, relating to a Loan that has become
subject to one or more Assigned Value Adjustment Events and, if applicable, as
to which no satisfactory arrangements can be made for collection of delinquent
payments in order to maximize recoveries thereunder in accordance with the
Collateral Manager Standard. Subject to the terms of the Underlying Instruments
and the Collateral Manager Standard, the Collateral Manager will comply in all
material respects with Applicable Law in exercising any remedies to the extent
it elects to do so pursuant to this Section 6.5.

Section 6.6 Collateral Manager Compensation.

As compensation for its administrative and management activities hereunder, the
Collateral Manager or its designee shall be entitled to receive the Collateral
Management Fee pursuant to the provisions of Sections 2.7 and Section 2.8(a), as
applicable.

Section 6.7 Expense Reimbursement.

Subject to Sections 2.7, 2.8(a), and 2.9(f), as applicable, the Borrower shall
pay or reimburse the Collateral Manager for its payment of any and all
reasonable costs and expenses incurred on behalf of the Borrower in connection
with its management, administration and collection activities with respect to
the Collateral and compliance with the terms of this Agreement, including,
without limitation: (i) any transfer fees necessary to register any Loan;
(ii) any fees and expenses in connection with the acquisition, management,
amendment, enforcement, pricing, valuation or disposition of Collateral or
otherwise in connection with the Advances or the Borrower (including
(a) investment related travel, communications and related expenses,
(b) reasonable legal fees and expenses, (c) in connection with the termination,
cancellation or abandonment of a potential acquisition or disposition of any
Collateral that is not consummated and (d) amounts required to be paid or
reimbursed to any agent under any Underlying Instrument); (iii) any and all
taxes and governmental charges that may be incurred or payable by the Borrower;
(iv) any and all costs and expenses for services to the Borrower and the
Collateral in respect of assignment processing fees; (v) in the event the
Borrower is included in the consolidated financial statements of the Collateral
Manager or its Affiliates, costs and expenses associated with the preparation of
such financial statements and other information by the Collateral Manager or its
Affiliates to the extent related to the inclusion of the Borrower in such
financial statements, and (vi) any and all expenses incurred to comply with any
law or regulation related to the activities of the Borrower and, to the extent
relating specifically to the Borrower (or its activities) and the Collateral,
the Collateral Manager; provided that, the Collateral Manager shall bear as
non-reimbursable costs, all of the Collateral Manager’s own

 

-132-



--------------------------------------------------------------------------------

internal and incidental costs and expenses, including the salaries, wages (other
than with respect to clause (v) of this Section 6.7) and payroll Taxes of its
officers and employees, the cost of insurance coverage for its officers and
employees (but not including directors and officers coverage attributable to the
performance of duties by directors or officers pursuant to any Transaction
Document) and the other similar general overhead costs and expenses of the
Collateral Manager incurred by or on behalf of the Collateral Manager in
rendering the services of the Collateral Manager hereunder and under the other
Transaction Documents; provided, further, that (i) to the extent the Borrower is
entitled to be reimbursed for any such costs and expenses by any Obligor and is,
in fact, paid or reimbursed thereby, the Borrower shall pay or reimburse the
Collateral Manager in accordance with this Section 6.7 (net of any amounts, if
any, received by the Collateral Manager directly) and (ii) in the event the
Collateral Manager has fees or expenses (including internal costs of the
Collateral Manager or that are allocated to the Collateral Manager) that are
allocable to one or more entities in addition to the Borrower to which the
Collateral Manager provides management or advisory services, the Borrower shall
be responsible for only a pro rata portion (based on aggregate principal or
committed amounts) of such fees and expenses, based on the aggregate assets
under management of all entities to which such costs or expenses are allocable,
all such reimbursable costs and expenses being the “Collateral Manager
Reimbursable Expenses”.

Section 6.8 Reports; Information.

(a) Obligor Financial Statements; Other Reports. The Collateral Manager will
deliver to the Borrower and the Administrative Agent, (i) to the extent received
by the Collateral Manager (on behalf of the Borrower) pursuant to the Underlying
Instruments or otherwise, (x) financial statements of each Obligor (or its
predecessor) with three (3) years of historical information and (y) the complete
financial reporting package with respect to each Obligor and with respect to
each Loan for such Obligor (including any financial statements, management
discussion and analysis, executed covenant compliance certificates and related
covenant calculations with respect to such Obligor and with respect to each Loan
for such Obligor) provided to the Collateral Manager (on behalf of the Borrower)
for the periods required by the Underlying Instruments, which delivery shall be
made within ten (10) Business Days after receipt by the Borrower or the
Collateral Manager (on behalf of the Borrower) as specified in the Underlying
Instruments and (ii) to the extent prepared, monthly and quarterly asset and
portfolio level monitoring reports prepared by the Collateral Manager with
respect to the Loans, which delivery shall be made within thirty (30) days of
the end of each calendar month or calendar quarter (as applicable). The
Collateral Manager will provide, promptly upon request from the Administrative
Agent or the Borrower, such other information received by it from any Obligor as
may reasonably be requested with respect to such Obligor.

(b) Amendments to Loans. The Collateral Manager will post on a password
protected website maintained by the Collateral Manager to which the Borrower and
the Administrative Agent will have access (or otherwise deliver to the Borrower
and the Administrative Agent, including, without limitation, by electronic mail)
a copy of any material amendment, restatement, supplement, waiver or other
modification to the Underlying Instruments of any Loan (along with any internal
documents prepared by the Collateral Manager and provided to its investment
committee in connection with such amendment, restatement,

 

-133-



--------------------------------------------------------------------------------

supplement, waiver or other modification) within ten (10) Business Days of the
effectiveness of such amendment, restatement, supplement, waiver or other
modification.

(c) Payment Date Reporting. The Collateral Manager shall deliver a Borrowing
Base Certificate and a Payment Date Statement, in each case determined as of the
Determination Date prior to each Payment Date, and delivered to the
Administrative Agent, the Collateral Agent and the Borrower not later than the
Reporting Date in the calendar month in which such Payment Date occurs. Each
such Payment Date Statement shall contain instructions to the Collateral Agent
to withdraw on the related Payment Date from the applicable Collection Account
and pay or transfer amounts set forth in such report in the manner specified,
and in accordance with the priorities established, in Section 2.7 or
Section 2.8(a), as applicable.

(d) Certificates; Other Information.

(i) The Collateral Manager on behalf of the Borrower shall furnish to the
Borrower and to the Administrative Agent for distribution to each Lender, within
ten (10) days after the end of each calendar month and on each Funding Date
pursuant to Section 2.2(b)(ii), a Borrowing Base Certificate showing the
Borrowing Base as of such date, certified as complete and correct by a
Responsible Officer of the Collateral Manager.

(ii) The Collateral Manager will provide the Borrower with a monthly report
regarding the Collateral and its activities hereunder in the form of Exhibit A-5
(the “Monthly Report”), such Monthly Report to be delivered on or prior to the
Reporting Date of each month.

(iii) The Collateral Manger shall, on each Reporting Date after the Cut-Off Date
for each Broadly Syndicated Loan, in each Monthly Report provide an updated
Observable Market Price determined in accordance with clause (a) of the
definition of Assigned Value Adjustment Event, it being understood and agreed
that such updated value of such Broadly Syndicated Loan shall become the
Observable Market Price of such Broadly Syndicated Loan for all purposes of this
Agreement until the next succeeding Monthly Report when an updated value is
required to be reported; provided, however, that the Controlling Lender may, in
its sole discretion, require that the Collateral Manager provide the current
Observable Market Price for any Broadly Syndicated Loan at any time and such
updated value shall become the Observable Market Price.

(iv) The Collateral Manager shall furnish to the Administrative Agent for
distribution to each Lender within 30 Business Days of each fiscal quarter, a
review of each Eligible Loan;

(v) The Collateral Manager shall furnish to the Administrative Agent for
distribution to each Lender within sixty (60) days after the end of each fiscal
year of the Borrower, commencing with the 2018 fiscal year, a report covering
such fiscal year of a firm of independent certified public accountants of
nationally recognized standing to the effect that such accountants have applied
certain agreed-upon procedures (which

 

-134-



--------------------------------------------------------------------------------

procedures shall have been approved by the Administrative Agent) to certain
documents and records relating to the Collateral, the Borrower and the
Collateral Manager, compared the information contained in the Borrowing Base
Certificates and Payment Date Statements delivered during the period covered by
such report with such documents and records and that no matters came to the
attention of such accountants that caused them to believe that the information
and the calculations included in such Borrowing Base Certificates and Payment
Date Statements were not determined or performed in accordance with the
provisions of this Agreement, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set forth
in such statement.

(vi) On each Reporting Date, the Collateral Manager shall furnish to the
Borrower for distribution to the Administrative Agent an updated Loan List.

Section 6.9 Annual Statement as to Compliance.

The Collateral Manager will provide to the Borrower and the Administrative
Agent, within thirty (30) days following the end of each fiscal year of the
Collateral Manager, commencing with the fiscal year ending on December 31, 2018,
a report signed by a Responsible Officer of the Collateral Manager certifying
that (a) a review of the activities of the Collateral Manager, and the
Collateral Manager’s performance pursuant to this Agreement, for the fiscal
period ending on the last day of such fiscal year has been made under such
Person’s supervision and (b) the Collateral Manager has performed or has caused
to be performed in all material respects all of its obligations under this
Agreement throughout such year and no Collateral Manager Event of Default has
occurred and is continuing or, if any such Collateral Manager Event of Default
has occurred and is continuing, a statement describing the nature thereof and
the steps being taken to remedy such Collateral Manager Event of Default.

Section 6.10 The Collateral Manager Not to Resign.

The Collateral Manager shall not resign from the obligations and duties hereby
imposed on it except upon the Collateral Manager’s good faith determination in
consultation with legal counsel that (i) the performance of its duties hereunder
is or becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Collateral Manager could take to make the performance of its
duties hereunder permissible under Applicable Law. In connection with any such
determination permitting the resignation of the Collateral Manager, the
Collateral Manager shall deliver to the Administrative Agent and the Borrower a
description of the circumstances giving rise to such determination.

Section 6.11 Collateral Manager Events of Default.

Pursuant to Section 9.2(d), upon the occurrence of an Event of Default described
in Section 9.1(u), notwithstanding anything herein to the contrary, the
Controlling Lender, by written notice to the Collateral Manager with a copy to
the Borrower, the Collateral Agent and each other Lender (such notice, a
“Collateral Manager Termination Notice”), may, in its sole discretion, terminate
all of the rights and obligations of the Collateral Manager as “Collateral
Manager” under this Agreement. Each Collateral Manager Termination Notice shall
designate

 

-135-



--------------------------------------------------------------------------------

the replacement Collateral Manager, who shall be selected by the Controlling
Lender in its sole discretion; provided that such replacement Collateral Manager
shall be an Approved Replacement Collateral Manager. If the Controlling Lender
elects not to designate an Approved Replacement Collateral Manager as the
replacement Collateral Manager, the appointment of such replacement Collateral
Manager shall be subject to the prior written consent of the Borrower (such
consent not to be unreasonably withheld, delayed or conditioned). Until a
Collateral Manager Termination Notice is delivered as set forth above, the
Collateral Manager shall (i) unless otherwise notified by the Administrative
Agent, continue to act in such capacity pursuant to Section 6.1 and (ii) as
requested by the Administrative Agent in its sole discretion (A) terminate some
or all of its activities as Collateral Manager hereunder by the Administrative
Agent in its sole discretion as necessary or desirable, (B) provide such
information as may be requested by the Administrative Agent to facilitate the
transition of the performance of such activities to the Administrative Agent or
any agent thereof and (C) take all other actions requested by the Administrative
Agent, in each case to facilitate the transition of the performance of such
activities to the Administrative Agent or any agent thereof.

Section 6.12 Reserved.

ARTICLE VII

THE COLLATERAL AGENT

Section 7.1 Designation of Collateral Agent.

(a) Initial Collateral Agent. The role of Collateral Agent with respect to the
Underlying Instruments shall be conducted by the Person designated as Collateral
Agent hereunder from time to time in accordance with this Section 7.1. Until the
Administrative Agent shall give Wells Fargo a Collateral Agent Termination
Notice, Wells Fargo is hereby appointed as, and hereby accepts such appointment
and agrees to perform the duties and obligations of, Collateral Agent pursuant
to the terms hereof.

(b) Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 7.5, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

Section 7.2 Duties of Collateral Agent.

(a) Appointment. Each of the Borrower and the Administrative Agent hereby
designate and appoint the Collateral Agent to act as its agent and hereby
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof. In such capacity, the Collateral Agent shall assist the Borrower
and the Collateral Manager in connection with maintaining a database of certain
characteristics with respect to the Collateral on an ongoing basis as provided
herein, and in providing to the Borrower and the Collateral

 

-136-



--------------------------------------------------------------------------------

Manager certain reports, schedules and calculations, all as more particularly
described in Section 7.2(b) below (in each case in such form and content, and in
such greater detail, as may be mutually agreed upon by the parties hereto from
time to time), based upon information and data received from the Borrower and/or
the Collateral Manager. The Collateral Agent’s duties and authority are limited
to the duties and authority specifically set forth in this Agreement. By
entering into, or performing its duties under, this Agreement, the Collateral
Agent shall not be deemed to assume any obligations or liabilities of the
Borrower or the Collateral Manager under this Agreement or any other Transaction
Document, and nothing herein contained shall be deemed to release, terminate,
discharge, limit, reduce, diminish, modify, amend or otherwise alter in any
respect the duties, obligations or liabilities of the Borrower or the Collateral
Manager under this Agreement. Concurrently herewith, the Lenders direct and
authorize the Collateral Agent to enter into the Securities Account Control
Agreement. For the avoidance of doubt, all of the Collateral Agent’s rights,
protections and immunities provided herein shall apply to the Collateral Agent
for any actions taken or omitted to be taken under the Securities Account
Control Agreement in such capacity.

(b) Duties. On or before the initial Cut-Off Date, and until its removal
pursuant to Section 7.5, the Collateral Agent shall perform, on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:

(i) The Collateral Agent shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to the definition of “Eligible
Loans” in accordance with the terms and conditions of this Agreement, all for
the benefit of the Secured Parties. Within five (5) Business Days of its receipt
of any Underlying Instruments and the Loan Checklist, the Collateral Agent shall
review the Required Loan Documents delivered to it to confirm that (A) if the
files delivered per the following sentence indicate that any document must
contain an original signature, each such document appears to bear the original
signature, or if the file indicates that such document must contain a copy of a
signature, that such copies appear to bear a reproduction of such signature,
(B) filed stamped copies of the UCC and other filings (identified on the Loan
Checklist) are included and (C) based on a review of the applicable note, the
related original Loan balance, Loan identification number and Obligor name with
respect to such Loan is referenced on the related Loan Checklist and is not a
duplicate Loan (such items (A) through (C) collectively, the “Review Criteria”).
In order to facilitate the foregoing review by the Collateral Agent, in
connection with each delivery of Underlying Instruments hereunder to the
Collateral Agent, the Collateral Manager shall provide to the Collateral Agent
an electronic file (in EXCEL or a comparable format acceptable to the Collateral
Agent) or the related Loan Checklist that contains a list of all Required Loan
Documents and whether they require original signatures, the Loan identification
number and the name of the Obligor and the original Loan balance with respect to
each related Loan. If, at the conclusion of such review, the Collateral Agent
shall determine that (1) the original Loan balances of the Loans with respect to
which it has received Underlying Instruments is less than as set forth on the
electronic file, the Collateral Agent shall immediately notify the
Administrative Agent, the Borrower and the Collateral Manager of such
discrepancy, and (2) any Review Criteria is not satisfied, the Collateral Agent
shall within one (1) Business Day notify the Collateral Manager and the Borrower
of such determination and provide the Collateral

 

-137-



--------------------------------------------------------------------------------

Manager and the Borrower with a list of the non-complying Loans and the
applicable Review Criteria that they fail to satisfy. The Collateral Manager
shall have ten (10) Business Days to correct any non-compliance with any Review
Criteria. If after the conclusion of such time period the Collateral Manager has
still not cured any non-compliance by a Loan with any Review Criteria, the
Collateral Agent shall promptly notify the Collateral Manager, Borrower and the
Administrative Agent of such determination by providing a written report to such
persons identifying, with particularity, each Loan and each of the applicable
Review Criteria that such Loan fails to satisfy. In addition, if requested in
writing in the form of Exhibit E by the Collateral Manager and approved by the
Administrative Agent within ten (10) Business Days of the Collateral Agent’s
delivery of such report, the Collateral Agent shall return the Underlying
Instruments for any Loan which fails to satisfy a Review Criteria to the
Borrower. Other than the foregoing, the Collateral Agent shall not have any
responsibility for reviewing any Underlying Instruments.

(ii) In taking and retaining custody of the Underlying Instruments, the
Collateral Agent shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Agent makes no representations as to the
existence, perfection or priority of any Lien on the Underlying Instruments or
the instruments therein; and provided further that the Collateral Agent’s duties
as agent shall be limited to those expressly contemplated herein.

(iii) All Underlying Instruments that are originals or copies shall be kept in
fire resistant vaults, rooms or cabinets at the Collateral Agent’s office set
forth in Section 5.5(c) hereof. All Underlying Instruments that are originals or
copies shall be placed together with an appropriate identifying label and
maintained in such a manner so as to permit retrieval and access. All Underlying
Instruments that are originals or copies shall be clearly segregated from any
other documents or instruments maintained by the Collateral Agent. All
Underlying Instruments that are delivered to the Collateral Agent in electronic
format shall be saved onto disks and/or onto the Collateral Agent’s secure
computer system, and maintained in a manner so as to permit retrieval and
access.

(iv) The Collateral Agent shall make payments in accordance with Section 2.7 and
Section 2.8(a) and as otherwise expressly provided under this Agreement (the
“Payment Duties”).

(v) On each Reporting Date, the Collateral Agent shall provide a written report
to the Administrative Agent, the Borrower and the Collateral Manager (in a form
acceptable to the Administrative Agent) identifying each Loan for which it holds
Underlying Instruments, the non-complying Loans and the applicable Review
Criteria that any non-complying Loan fails to satisfy.

(vi) The Collateral Agent shall, promptly upon its actual receipt of a Borrowing
Base Certificate from the Collateral Manager on behalf of the Borrower,
calculate the Borrowing Base and, if the Collateral Agent’s calculation does not
correspond with the calculation provided by the Collateral Manager on such
Borrowing Base Certificate, deliver such calculation to each of the
Administrative Agent, Borrower

 

-138-



--------------------------------------------------------------------------------

and Collateral Manager within one (1) day of receipt by the Collateral Agent of
such Borrowing Base Certificate. The Collateral Agent shall also make required
calculations for each Payment Date Statement as of the day that is four
(4) Business Days prior to the applicable Payment Date, and deliver such
calculations to the Borrower and the Collateral Manager (and, following the
delivery of a Notice of Exclusive Control, the Administrative Agent and the
Collateral Manager) for the Collateral Manager’s (or Administrative Agent’s, as
applicable) review no later than two (2) Business Days prior to such Payment
Date. Upon the approval (which may be by email) by the Collateral Manager (or
after delivery of a Notice of Exclusive Control, the Administrative Agent), the
Payment Date Statement shall constitute instructions by the Collateral Manager
(or after delivery of a Notice of Exclusive Control, the Administrative Agent)
to the Collateral Agent to withdraw on the related Payment Date from the
applicable Collection Account and pay or transfer amounts set forth in such
report in the manner specified, and in accordance with the priorities
established, in Section 2.7 or Section 2.8(a), as applicable.

(vii) The Collateral Agent shall create a collateral database with respect to
the Collateral (the “Collateral Database”), and update the Collateral Database
daily for changes, including to reflect the sale or other disposition of the
Collateral, based upon, and to the extent of, information furnished to the
Collateral Agent by the Borrower as may be reasonably required by the Collateral
Agent.

(viii) The Collateral Agent shall track the receipt and daily allocation to the
Accounts of Collections, the outstanding balances therein, and any withdrawals
therefrom and, on each Business Day, provide to the Collateral Manager daily
reports reflecting such actions as of the close of business on the preceding
Business Day.

(ix) The Collateral Agent shall provide such other information with respect to
the Collateral as may be routinely maintained by the Collateral Agent or as may
be required by this Agreement, in each case as the Borrower, Collateral Manager
or the Administrative Agent may reasonably request from time to time.

(x) The Collateral Agent shall notify the Borrower, the Collateral Manager and
the Administrative Agent upon receiving notices, reports or proxies or any other
requests relating to corporate actions affecting the Collateral.

(xi) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired. If the Collateral Agent does not receive such instructions
within two (2) Business Days after its request therefor, the Collateral Agent
may, but shall be under no duty to, take or refrain from taking any such courses
of action. The Collateral Agent shall act in accordance with instructions
received after such two (2) Business Day period except to the extent it has
already taken, or committed itself to take, action inconsistent with such
instructions. The Collateral Agent shall be entitled to rely on the advice of
legal counsel and independent accountants obtained in good faith in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

-139-



--------------------------------------------------------------------------------

(xii) In performing its duties, (A) the Collateral Agent shall use a similar
degree of care and attention as it employs with respect to similar collateral
that it holds as Collateral Agent for others and (B) all calculations made by
the Collateral Agent pursuant to this Section 7.2(b) using information that is
not routinely maintained by the Collateral Agent, including Advance Rate,
EBITDA, Assigned Value and Unrestricted Cash of any Obligor shall be made using
such amounts as provided by the Administrative Agent, Controlling Lender,
Borrower or the Collateral Manager to the Collateral Agent.

(xiii) Nothing herein shall prevent the Collateral Agent or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to any Person.

Section 7.3 Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

Section 7.4 Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to a Collateral Agent Fee pursuant to the Collateral
Agent Fee Letter and in accordance with the provisions of Section 2.7(a)(1),
Section 2.7(b)(1) or Section 2.8(a)(1), as applicable. The Collateral Agent’s
entitlement to receive the Collateral Agent Fee shall cease on the earlier to
occur of: (i) its removal as Collateral Agent pursuant to Section 7.5 or
(ii) the termination of this Agreement.

Section 7.5 Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent and the
Lenders (the “Collateral Agent Termination Notice”); provided that
notwithstanding its receipt of a Collateral Agent Termination Notice, the
Collateral Agent shall continue to act in such capacity until a successor
Collateral Agent has been appointed, has agreed to act as Collateral Agent
hereunder in full compliance with the requirements of Section 5.5(d), and has
received all Underlying Instruments held by the previous Collateral Agent.

Section 7.6 Limitation on Liability.

(a) The Collateral Agent may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully

 

-140-



--------------------------------------------------------------------------------

protected in acting upon (a) the written instructions of any designated officer
of the Administrative Agent or (b) the verbal instructions of the Administrative
Agent.

(b) The Collateral Agent may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except, notwithstanding anything to the contrary contained
herein, in the case of its willful misconduct, bad faith or grossly negligent
performance or omission of its duties and in the case of its grossly negligent
performance of its Payment Duties and in the case of its grossly negligent
performance of its duties in taking and retaining custody of the Underlying
Instruments.

(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any legal action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent.

(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(h) The Collateral Agent may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided, that the Collateral Agent shall not be responsible for any
willful misconduct or gross negligence on the part of any non-Affiliated agent
or attorney appointed with due care by it hereunder.

Section 7.7 Resignation of the Collateral Agent.

The Collateral Agent shall not resign from the obligations and duties hereby
imposed on it except upon (a) ninety (90) days’ prior written notice to the
Borrower, Collateral Manager, Administrative Agent and each Lender, or (b) the
Collateral Agent’s determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that the Collateral Agent could take to make the

 

-141-



--------------------------------------------------------------------------------

performance of its duties hereunder permissible under Applicable Law. Any such
determination permitting the resignation of the Collateral Agent shall be
evidenced as to clause (i) above by an Opinion of Counsel to such effect
delivered to the Administrative Agent. No such resignation shall become
effective until a successor Collateral Agent appointed by the Controlling
Lender, with the consent of the Administrative Agent, the Collateral Manager (if
no Collateral Manager Event of Default has occurred and is continuing) and the
Borrower (if no Default or Event of Default has occurred and is continuing)
(such consent not to be unreasonably withheld), shall have assumed the
responsibilities and obligations of the Collateral Agent hereunder, which
Collateral Agent satisfies all requirements of Section 5.5(d).

Section 7.8 Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral, the Collateral Agent is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent after the occurrence of an Event of Default), upon written
receipt from the Collateral Manager of a request for release of documents and
receipt in the form annexed hereto as Exhibit E, to release to the Collateral
Manager within two (2) Business Days of receipt of such request, the related
Underlying Instruments or the documents set forth in such request and receipt to
the Collateral Manager. All documents so released to the Collateral Manager
shall be held by the Collateral Manager in trust for the benefit of the
Collateral Agent in accordance with the terms of this Agreement. The Collateral
Manager shall return to the Collateral Agent the Underlying Instruments or other
such documents (i) promptly upon the request of the Administrative Agent (after
the occurrence of an Event of Default), or (ii) when the Collateral Manager’s
need therefor in connection with such enforcement or servicing no longer exists,
unless the Loan shall be liquidated or sold, in which case, upon receipt of an
additional request for release of documents and receipt certifying such
liquidation or sale from the Collateral Manager to the Collateral Agent in the
form annexed hereto as Exhibit E, the Collateral Manager’s request and receipt
submitted pursuant to the first sentence of this subsection shall be released by
the Collateral Agent to the Collateral Manager.

(b) Limitation on Release. The foregoing provision with respect to the release
to the Collateral Manager of the Required Loan Documents and documents by the
Collateral Agent upon request by the Collateral Manager shall be operative only
to the extent that the Administrative Agent has consented to such release.
Promptly after delivery to the Collateral Agent of any request for release of
documents, the Collateral Manager shall provide notice of the same to the
Administrative Agent. Any additional Required Loan Documents or documents
requested to be released by the Collateral Manager may be released only upon
written authorization of the Administrative Agent. The limitations of this
paragraph shall not apply to the release of Required Loan Documents to the
Collateral Manager pursuant to the immediately succeeding subsection.

(c) Release for Payment. Upon receipt by the Collateral Agent of the Collateral
Manager’s request for release of documents and receipt in the form annexed
hereto as Exhibit E (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been or will be credited to the Collection Account as provided in this
Agreement), the Collateral Agent shall promptly release the related Underlying
Instruments to the Collateral Manager.

 

-142-



--------------------------------------------------------------------------------

Section 7.9 Return of Underlying Instruments.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Agent return each Required Loan Document (as applicable), respectively
(a) delivered to the Collateral Agent in error, (b) as to which the lien on the
Underlying Asset has been so released pursuant to Section 8.2, (c) that has been
the subject of a Discretionary Sale, Substitution or Optional Sale pursuant to
Section 2.14 or (e) that is required to be redelivered to the Borrower in
connection with the termination of this Agreement, in each case by submitting to
the Collateral Agent and the Administrative Agent a written request in the form
of Exhibit E hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release). The Collateral Agent shall upon
its receipt of each such request for return executed by the Borrower and the
Administrative Agent promptly, but in any event within five (5) Business Days,
return the Underlying Instruments so requested to the Borrower.

Section 7.10 Access to Certain Documentation and Information Regarding the
Collateral; Audits.

(a) The Collateral Manager, the Borrower and the Collateral Agent shall provide
to the Administrative Agent access to the Underlying Instruments and all other
documentation in the possession of such Persons regarding the Collateral
including in such cases where the Administrative Agent may direct the Collateral
Agent in connection with the enforcement of the rights or interests of the
Collateral Agent hereunder, or by applicable statutes or regulations, to review
such documentation, such access being afforded, without charge, but only
(i) upon two (2) Business Days’ prior written request, (ii) during normal
business hours and (iii) subject to the Collateral Manager’s, the Borrower’s and
Collateral Agent’s normal security and confidentiality procedures. Prior to the
Closing Date and periodically thereafter at the discretion of the Administrative
Agent and each Lender, the Administrative Agent and each Lender may review the
Collateral Manager’s collection and administration of the Collateral in order to
assess compliance by the Collateral Manager with the Collateral Manager
Standard, as well as with this Agreement and may conduct an audit of the
Collateral, and Required Loan Documents in conjunction with such a review.

(b) Without limiting the foregoing provisions of Section 7.10(a), from time to
time on request of the Administrative Agent, the Collateral Agent shall permit
certified public accountants or other independent auditors acceptable to the
Administrative Agent to conduct a review of the Underlying Instruments and all
other documentation regarding the Collateral. Up to three (3) such reviews per
fiscal year shall be at the expense of the Borrower and additional reviews in a
fiscal year shall be at the expense of the requesting Lender(s); provided that,
after the occurrence of an Event of Default, any such reviews, regardless of
frequency, shall be at the expense of the Borrower.

 

-143-



--------------------------------------------------------------------------------

ARTICLE VIII

SECURITY INTEREST

Section 8.1 Grant of Security Interest.

(a) This Agreement constitutes a security agreement and the Advances effected
hereby constitute secured loans by the applicable Lenders to the Borrower under
Applicable Law. For such purpose, the Borrower hereby transfers, conveys,
assigns and grants as of the Closing Date to the Collateral Agent for the
benefit of the Secured Parties, a lien and continuing security interest in all
of the Borrower’s right, title and interest in, to and under (but none of the
obligations under) all Collateral (other than any Collateral which constitutes
Margin Stock), whether now existing or hereafter arising or acquired by the
Borrower, and wherever the same may be located, to secure the prompt, complete
and indefeasible payment and performance in full when due, whether by lapse of
time, acceleration or otherwise, of the Obligations of the Borrower arising in
connection with this Agreement and each other Transaction Document, whether now
or hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Obligations. Notwithstanding any
of the other provisions set forth in this Agreement, this Agreement shall not
constitute a grant of a security interest in any property to the extent that
such grant of a security interest is prohibited by any Applicable Law not in
effect as of the date hereof or requires a consent not obtained of any
Governmental Authority pursuant to such Applicable Law. The powers conferred on
the Collateral Agent hereunder are solely to protect the Collateral Agent’s
interests in the Collateral and shall not impose any duty upon the Collateral
Agent to exercise any such powers. The Collateral Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither the Collateral Agent nor any of its officers, directors,
employees or agents shall be responsible to the Borrower for any act or failure
to act hereunder, except for its own gross negligence or willful misconduct. If
the Borrower fails to perform or comply with any of its agreements contained
herein, the Collateral Agent, at its option and at the direction of the
Administrative Agent, but without any obligation to do so, may itself perform or
comply, or otherwise cause performance or compliance, with such agreement. The
expenses of the Collateral Agent incurred in connection with such performance or
compliance, together with interest thereon at the rate per annum applicable to
Advances, shall be payable by the Borrower to the Collateral Agent in accordance
with Sections 2.7 and 2.8(a) and shall constitute Obligations secured hereby.

(b) The grant of a security interest under this Section 8.1 does not constitute
and is not intended to result in a creation or an assumption by the Collateral
Agent of any obligation of the Borrower or any other Person in connection with
any or all of the Collateral or under any agreement or instrument relating
thereto. Anything herein to the contrary notwithstanding, (a) the Borrower shall
remain liable under the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Collateral Agent on
behalf of the Secured Parties, of any of its rights in the Collateral shall not
release the Borrower from any of its duties or obligations under the Collateral,
and (c) the Collateral Agent shall not have any obligations or liability under
the Collateral by reason of this Agreement, nor shall the Collateral

 

-144-



--------------------------------------------------------------------------------

Agent be obligated to perform any of the obligations or duties of the Borrower
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

(c) Notwithstanding anything to the contrary, the Borrower, the Seller, the
Collateral Manager, the Administrative Agent, the Collateral Agent and each
Lender hereby agree to treat, and to cause each of their respective Affiliates
to treat, each Variable Funding Note as indebtedness for purposes of United
States federal and state income tax or state franchise tax to the extent
permitted by Applicable Law and shall file its tax returns or reports, or cause
its Affiliates to file such tax returns or reports, in a manner consistent with
such treatment.

Section 8.2 Release of Lien on Collateral.

(a) At the same time as (i) any Loan expires by its terms or is prepaid in full
and all amounts in respect thereof have been paid in full by the related Obligor
and deposited in the Collection Account or (ii) any Loan has been the subject of
a Discretionary Sale, Substitution (including Substitution of a Warranty Loan)
or Optional Sale pursuant to Section 2.14 or has been sold pursuant to
Section 9.2, the Collateral Agent, as agent for the Secured Parties will, to the
extent requested by the Collateral Manager or the Borrower, release its interest
in such Collateral. In connection with any release of such Collateral, the
Collateral Agent, on behalf of the Secured Parties, will upon receipt into the
General Collection Account of the Proceeds of any such sale, payment in full or
prepayment in full of a Loan, at the sole expense of the Borrower, (i) execute
and deliver to the Borrower or the Collateral Manager (or its designee)
requesting the same, any assignments, bills of sale, termination statements and
any other releases and instruments as such Person may reasonably request in
order to effect the release and transfer of such Collateral, (ii) deliver any
portion of the Collateral to be released from the Lien granted under this
Agreement in its possession to or at the direction of the Borrower and
(iii) otherwise take such actions as are necessary and appropriate to release
the Lien of the Collateral Agent for the benefit of the Secured Parties on the
applicable portion of the Collateral to be released and delivered to or at the
direction of the Borrower such portion of the Collateral to be so released;
provided that, the Collateral Agent, as agent for the Secured Parties, will make
no representation or warranty, express or implied, with respect to any such
Collateral in connection with such release, sale, transfer and/or assignment.
Nothing in this Section shall diminish the Collateral Manager’s obligations
pursuant to Section 6.5 with respect to the Proceeds of any such sale.

(b) On the Collection Date, the Collateral Agent, on behalf of the Secured
Parties, will release the security interest in the Collateral created hereby,
which release shall occur simultaneously with receipt in the Collection Account
of the payoff amount specified in a payoff letter signed by the Administrative
Agent. Upon request of the Borrower to the Collateral Agent and to the
Administrative Agent, the Collateral Agent shall promptly provide to the
Borrower and the Administrative Agent a computation of all amounts owing to the
Collateral Agent as of the anticipated Collection Date and the Administrative
Agent shall promptly provide to the Borrower, with a copy to the Collateral
Agent, a computation of all amounts owing to the Administrative Agent and the
Lenders as of the anticipated Collection Date. In connection with such release
of the Collateral, the Collateral Agent, on behalf of the Secured Parties, will,
at the sole expense of the Borrower, (i) execute and deliver to the Borrower or
the Collateral Manager (or its designee) requesting the same, any assignments,
bills of sale, termination statements and any other releases and instruments as
the Borrower may reasonably request in order to effect the

 

-145-



--------------------------------------------------------------------------------

release of the Collateral, (ii) deliver any portion of the Collateral to be
released from the Lien granted under this Agreement in its possession to or at
the direction of the Borrower or the Collateral Manager (on behalf of the
Borrower) and (iii) otherwise take such actions as are necessary and appropriate
to release the Lien of the Collateral Agent for the benefit of the Secured
Parties on the Collateral (including, without limitation, delivering a
Termination Notice (as defined in the Securities Account Control Agreement) in
respect of the Securities Account Control Agreement); provided that, the
Collateral Agent, as agent for the Secured Parties, will make no representation
or warranty, express or implied, with respect to any such Collateral in
connection with such release.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default.

The following events shall be Events of Default (“Events of Default”) hereunder:

(a) the Borrower, the Seller or the Equityholder fails to make any payment when
due under any Transaction Document, and, other than in the case of a payment of
principal, the same continues unremedied for a period of two (2) Business Days,
unless the failure was caused solely by an administrative error and funds were
available to make the payment when due, in which case, the same continues
unremedied for a period of four (4) Business Days following the date such
payment was due;

(b) the Borrower fails to pay the Advances Outstanding and all other Obligations
under the Transaction Documents on or before the Facility Maturity Date; or

(c) the Borrower, the Seller or the Equityholder defaults in making any payment
required to be made under an agreement for borrowed money owing by it (other
than this Agreement) to which it is a party individually or in an aggregate
principal amount in excess of (i) with respect to the Borrower, $500,000 and
(ii) with respect to the Seller and the Equityholder, $2,000,000, in each case
in excess of any amounts disputed in good faith by such party and, in each case,
such default is not cured within the applicable cure period, if any, provided
for under such agreement; or

(d) any failure on the part of the Borrower, the Seller or the Equityholder to
duly observe or perform, or breach by such Party of, any other representations,
warranties, covenants or agreements of such Person (other than those
specifically addressed by a separate Event of Default), as applicable, set forth
in this Agreement or the other Transaction Documents to which such Person is a
party and the same continues unremedied for a period of thirty (30) days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to such Person and (ii) the date on which a Responsible Officer
of such Person acquires actual knowledge thereof; or

 

-146-



--------------------------------------------------------------------------------

(e) the occurrence of an Insolvency Event relating to the Borrower, the
Equityholder or the Seller; or

(f) the rendering of one or more judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of (i) $ 500,000 against the Borrower or
(ii) $2,000,000 against the Seller or the Equityholder, and the Borrower, the
Seller or the Equityholder, as applicable, shall not (x) have had any such
judgment, decree or order dismissed, or (y) have perfected a timely appeal of
such judgment, decree or order and caused the execution of same to be stayed
during the pendency of the appeal; or

(g) the Borrower shall assign or attempt to assign any of its rights,
obligations or duties under this Agreement or any other Transaction Document
without the prior written consent of the Lenders (such consent not to be
unreasonably withheld, delayed or conditioned); or

(h) the Borrower, the Seller or the Equityholder shall have made payments in
settlement of any litigation claim or dispute individually or in the aggregate
in excess of (i) with respect to the Borrower, $500,000 (other than payments
made on behalf of the Borrower from insurance proceeds of the Borrower) and
(ii) with respect to the Seller and the Equityholder, $2,000,000 (other than
payments made on behalf of such Person from insurance proceeds of such Person);
or

(i) the Borrower, the Seller or the Collateral Manager fails to observe or
perform any agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral, and such failure
is not cured within two (2) Business Days, unless the failure was caused solely
by an administrative error and funds were available to make such distribution,
in which case, the same continues unremedied for a period of four (4) Business
Days following such failure;

(j) the Borrower shall fail to satisfy each of the criteria set forth in
Section 4.1(u), unless the Administrative Agent has consented thereto; or

(k) any Transaction Document, or any Lien granted thereunder, shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of the Borrower or the Seller; or

(l) the Borrower, the Seller, the Equityholder, the Collateral Manager or any
other party shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document or any lien or security interest thereunder; or

(m) the Borrower ceases to have a valid ownership interest in all of the
Collateral (subject to Permitted Liens) or the Collateral Agent shall fail to
have a first priority perfected security interest in any part of the Collateral
(subject to Permitted Liens) except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or

 

-147-



--------------------------------------------------------------------------------

(n) the existence of a Borrowing Base Deficiency which continues unremedied for
three (3) Business Days (or ten (10) Business Days if such Borrowing Base
Deficiency is solely the result of the occurrence of an Assigned Value
Adjustment Event in respect of a Loan or any associated increase in the Excess
Concentration Amount and the Collateral Manager had no prior knowledge of the
occurrence of such Assigned Value Adjustment Event); or

(o) the Borrower or the pool of Collateral shall become required to register as
an “investment company” within the meaning of the 1940 Act; or

(p) the IRS or any other Governmental Authority shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of the Borrower,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any assets of the Borrower and such lien
shall not have been released within five (5) Business Days; or

(q) any representation, warranty or certification made or deemed made by the
Borrower, the Seller or the Equityholder in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect in any respect when made or deemed made, such failure has a
material adverse effect on the Lenders and the same continues unremedied for a
period of thirty (30) days (if such failure can be remedied) after the earlier
to occur of (i) the date on which written notice of such failure requiring the
same to be remedied shall have been given to such Person and (ii) the date on
which a Responsible Officer of such Person acquires actual knowledge thereof; or

(r) a Change of Control of the Borrower or the Equityholder occurs without the
prior written consent of the Controlling Lender (other than any Change of
Control pursuant to which the Obligations are paid in full (other than unmatured
indemnification claims for which no claim has been asserted) and the Commitments
reduced to zero); or

(s) any failure on the part of the Borrower to comply with the covenant set
forth in Section 5.1(g) with respect to the respect to the matters set forth in
Section 4.1(u)(xxvi) which continues unremedied for ten (10) Business Days;
provided that such ten (10) Business Day cure period shall only apply to the
removal of an Independent Manager due to voluntary resignation, death or other
physical or mental incapacity; or

(t) (i) any material provision of any Transaction Document shall at any time for
any reason cease to be valid and binding or in full force and effect, or
(ii) any of the Borrower, the Equityholder or the Collateral Manager shall deny
that it has any further liability or obligation under any material provision of
any Transaction Document, or (iii) the validity or enforceability of any
material provision of any transaction document shall be contested by any of the
Borrower, the Seller or the Collateral Manager; or

(u) the occurrence of a Collateral Manager Event of Default; or

(v) the Borrower shall fail to maintain a Net Equity Amount of at least the
Minimum Equity Amount; or

 

-148-



--------------------------------------------------------------------------------

(w) The Tangible Net Worth of the Equityholder is less than $185,000,000.

Section 9.2 Remedies.

(a) Upon the occurrence of an Event of Default other than with respect to an
Event of Default described in Section 9.1(u) or 9.1(d), the Collateral Agent
shall, at the request of the Controlling Lender and by notice to the Borrower,
declare (i) the Termination Date to have occurred and all outstanding
Obligations to be immediately due and payable in full (without presentment,
demand, protest or notice of any kind all of which are hereby waived by the
Borrower) or (ii) the Reinvestment Period End Date to have occurred; provided
that, in the case of any event involving the Borrower described in
Section 9.1(d), all of the Obligations shall be immediately due and payable in
full (without presentment, demand, notice of any kind, all of which are hereby
expressly waived by the Borrower) and the Termination Date shall be deemed to
have occurred automatically upon the occurrence of any such event.

(b) On and after the declaration or occurrence of the Termination Date, the
Collateral Agent, for the benefit of the Secured Parties, shall have, with
respect to the Collateral granted pursuant to Section 8.1, and in addition to
all other rights and remedies available to the Collateral Agent and the Secured
Parties under this Agreement or other Applicable Law, all rights and remedies of
a secured party upon default provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative.
Without limiting the generality of the foregoing, but subject to Section 9.2(c),
the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances transfer all or any part of the Collateral
into the Collateral Agent’s name or its nominee or nominees, and/or forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or any Secured Party or elsewhere upon such terms and
conditions (including by lease or by deferred payment arrangement) as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk and/or may take such
other actions as may be available under applicable law. The Collateral Agent or
any Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, auction or
closed tender, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in the Borrower, which right or equity is
hereby waived or released. In addition, the Borrower and the Collateral Manager
hereby agree that they will, at the Borrower’s expense and at the direction of
the Collateral Agent, forthwith, (i) assemble all or any part of the Collateral
as directed by the Collateral Agent and make the same available to the
Collateral Agent at a place to be designated by the Collateral Agent, whether at
the Borrower’s premises or elsewhere, and (ii) without notice except as
specified below, sell the Collateral or any part thereof upon such terms, in
such lots, to such buyers, and according to such other instructions as the
Collateral Agent at the direction of the Controlling Lender may deem
commercially reasonable. The Borrower agrees that, to the extent notice of sale
shall be required by law, ten (10) days’ notice to the Borrower of any sale

 

-149-



--------------------------------------------------------------------------------

hereunder shall constitute reasonable and proper notification. All cash Proceeds
received by the Collateral Agent on behalf of the Secured Parties in respect of
any sale of, collection from, or other realization upon, all or any part of the
Loans (after payment of any amounts incurred in connection with such sale) shall
be deposited into the General Collection Account and to be applied pursuant to
Section 2.8(a). To the extent permitted by applicable law, the Borrower waives
all claims, damages and demands it may acquire against the Collateral Agent or
any other Secured Party arising out of the exercise by the Collateral Agent or
any other Secured Party of any of its rights hereunder. The Borrower shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorneys employed by the Collateral Agent or any
Secured Party to collect such deficiency.

(c) Notwithstanding any other provision of this Article IX, in connection with
any acceleration of the Obligations pursuant to Section 9.2(a), the Collateral
Manager shall have the right to purchase all of the Collateral by paying to the
Collateral Agent in immediately available funds an amount equal to all
outstanding Obligations within five (5) Business Days of such acceleration.

(d) Upon the occurrence of an Event of Default described in Section 9.1(u), and
notwithstanding anything herein to the contrary, the Controlling Lender shall
have the right to exercise the rights and remedies set forth in Section 6.11.

Section 9.3 Collateral Agent May Enforce Claims Without Possession of VFNs.

All rights of action and claims under this Agreement or any other Transaction
Document may be prosecuted and enforced by the Collateral Agent without the
possession of any of the VFNs or the production thereof in any legal or
equitable proceeding, judicial or otherwise, relating thereto, and any such
proceeding instituted by the Collateral Agent shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall be applied as
set forth in Section 2.8(a).

Section 9.4 Application of Cash Collected.

Any Cash collected by the Collateral Agent with respect to the VFNs pursuant to
this Article IX and any Cash that may then be held or thereafter received by the
Collateral Agent with respect to the Obligations hereunder shall be applied in
accordance with Section 2.8(a), at the date or dates fixed by the Collateral
Agent; provided, that (a) subject to clause (b), no such date may be fixed by
the Collateral Agent unless the Collateral Agent has given the Borrower no fewer
than two (2) Business Days’ prior written notice of such date, which notice
shall set forth in reasonable detail the expected applications of Cash on such
date and (b) no failure by the Collateral Agent to deliver the notice required
pursuant to the foregoing clause (a) will affect the application of funds in the
Collection Accounts pursuant to Section 2.8(a) on the next succeeding Payment
Date.

 

-150-



--------------------------------------------------------------------------------

Section 9.5 Rights of Action.

Notwithstanding any other provision of this Agreement (other than Section 13.10)
or in any other Transaction Document, the Controlling Lender shall have the
right to direct the Collateral Agent to institute any proceedings, judicial or
otherwise, with respect to any Transaction Document, or for the appointment of a
separate receiver or trustee, or for any other remedy hereunder. The Collateral
Agent shall only institute proceedings and exercise remedies hereunder at the
direction of the Controlling Lender (which the Collateral Agent shall implement
without delay) and, in taking any action as so directed, shall have the right to
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request.

Section 9.6 Unconditional Rights of Lenders to Receive Principal and Interest

(a) Notwithstanding any other provision in this Agreement, each Lender shall
have the right, which is absolute and unconditional, to receive payment of the
principal of and interest on the Obligations as such principal and interest
become due and payable in accordance with the terms hereof and, subject to the
provisions of Section 9.5, to institute proceedings for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Lender.

(b) If collections in respect of the Collateral are insufficient to make
payments due in respect of the VFNs, no other assets of the Borrower will be
available for payment of the deficiency following realization of the Collateral
and application of the proceeds thereof in accordance with Sections 2.7 and
2.8(a), and the obligations of the Borrower to pay any deficiency shall
thereupon be extinguished and shall not thereafter revive.

Section 9.7 Restoration of Rights and Remedies.

If the Collateral Agent or any Lender has instituted any judicial proceeding to
enforce any right or remedy under this Agreement and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Collateral Agent or to such Lender, then and in every such case the
Borrower, the Collateral Agent and the Lenders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Secured Parties shall continue as though no such proceeding had been instituted.

Section 9.8 Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Collateral Agent or
to the Lenders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing by law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

-151-



--------------------------------------------------------------------------------

Section 9.9 Delay or Omission Not Waiver

No delay or omission of the Collateral Agent or of any Lender to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Section 9.9 or by law to the
Collateral Agent or to the Lenders may be exercised from time to time, and as
often as may be deemed expedient, by the Collateral Agent or by the Lenders, as
the case may be.

Section 9.10 [Reserved]

Section 9.11 Waiver of Stay or Extension Laws.

The Borrower covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force (including filing a voluntary petition under
Chapter 11 of the Bankruptcy Code and by the voluntary commencement of a
proceeding or the filing of a petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect), which may affect the covenants, the
performance of or any remedies under this Agreement; and the Borrower (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenant that it will not hinder, delay or impede
the execution of any power herein granted to the Collateral Agent, but will
suffer and permit the execution of every such power as though no such law had
been enacted.

Section 9.12 Power of Attorney. The Borrower hereby irrevocably appoints the
Collateral Agent its true and lawful attorney (with full power of substitution)
in its name, place and stead and at its expense, in connection with the
enforcement of the rights and remedies provided for (and subject to the terms
and conditions set forth) in this Agreement during the continuance of a Default
or an Event of Default, including without limitation the following powers:
(a) to give any necessary receipts or acquittance for amounts collected or
received hereunder, (b) to make all necessary transfers of the Collateral in
connection with any such sale or other disposition made pursuant hereto, (c) to
execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale or other
disposition, the Borrower hereby ratifying and confirming all that such attorney
(or any substitute) shall lawfully do hereunder and pursuant hereto, and (d) to
sign any agreements, orders or other documents in connection with or pursuant to
any Transaction Document. Nevertheless, if so requested by the Collateral Agent,
the Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Collateral Agent or such purchaser all proper
bills of sale, assignments, releases and other instruments as may be designated
in any such request. For the avoidance of doubt, the power of attorney granted
by the Borrower pursuant to this Section 9.12 supersedes any other power of
attorney or similar rights granted by the Borrower to any other party
(including, without limitation, the Collateral Manager) under this Agreement,
any other Transaction Document or any other agreement; provided that, the
Collateral Manager may continue to exercise its rights under this Agreement

 

-152-



--------------------------------------------------------------------------------

until the Collateral Manager has received notice of the Collateral Agent’s
exercise of its power of attorney hereunder.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by the Borrower.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Administrative
Agent, the Collateral Agent, the Secured Parties, the Lenders and each of their
respective assigns and officers, directors, employees and agents thereof
(collectively, the “Indemnified Parties”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as the “Indemnified Amounts”) awarded against,
incurred by or asserted by the Borrower or any third party against such
Indemnified Party or any of them arising out of or as a result of this Agreement
or having an interest in the Collateral or in respect of any Loan included in
the Collateral, excluding, however, any Indemnified Amounts to the extent
resulting solely from gross negligence or willful misconduct on the part of any
Indemnified Party as determined in a final non-appealable decision by a court of
competent jurisdiction. If the Borrower has made any indemnity payment pursuant
to this Section 10.1 and Section 10.3 and such payment fully indemnified the
recipient thereof and the recipient thereafter collects any payments from others
in respect of such Indemnified Amounts then, the recipient shall repay to the
Borrower an amount equal to the amount it has collected from others in respect
of such Indemnified Amounts, without interest. Without limiting the foregoing,
the Borrower shall indemnify each Indemnified Party for Indemnified Amounts
(except to the extent resulting solely from gross negligence or willful
misconduct on the part of any Indemnified Party or arising on account of Tax
(except as provided in Section 10.1(a)(xiii) or if such Tax is suffered on
account of a non-Tax claim) relating to or resulting from:

(i) any representation or warranty made or deemed made by the Borrower, the
Collateral Manager (on behalf of the Borrower) or any of their respective
officers under or in connection with this Agreement or any other Transaction
Document, which shall have been false or incorrect in any material respect when
made or deemed made or delivered;

(ii) the failure of any Loan acquired on the Closing Date to be an Eligible Loan
as of the Closing Date and the failure of any Loan acquired after the Closing
Date to be an Eligible Loan on the related Cut-Off Date or the purchase by any
party of any Loan which violates Applicable Law;

(iii) the failure by the Borrower or the Collateral Manager (on behalf of the
Borrower) to comply with any term, provision or covenant contained in this
Agreement or any agreement executed in connection with this Agreement, or with
any Applicable Law, with respect to any Collateral or the nonconformity of any
Collateral with any such Applicable Law;

 

-153-



--------------------------------------------------------------------------------

(iv) the failure to vest and maintain vested in the Collateral Agent, for the
benefit of the Secured Parties, a first priority, perfected security interest in
the Collateral, together with all Collections, free and clear of any Lien (other
than Permitted Liens) whether existing at the time of any Advance at any time
thereafter;

(v) the failure to maintain, as of the close of business on each Business Day
prior to the Termination Date, an amount of Advances Outstanding that is less
than or equal to the Borrowing Base on such Business Day;

(vi) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any
Collateral, whether at the time of any Advance at any subsequent time;

(vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms) or any other claim resulting from the sale of
the merchandise or services related to such Collateral or the furnishing or
failure to furnish such merchandise or services;

(viii) any failure of the Borrower or the Collateral Manager (on behalf of the
Borrower) to perform its duties or obligations in accordance with the provisions
of this Agreement or any of the other Transaction Documents to which it is a
party or any failure by the Borrower or the Collateral Manager (on behalf of the
Borrower) to perform its respective duties under any Collateral;

(ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower to qualify to do business or file any notice or
business activity report or any similar report;

(x) any action taken by the Borrower or the Collateral Manager (on behalf of the
Borrower) in the enforcement or collection of any Collateral;

(xi) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Underlying Assets or services that are the subject of any
Collateral;

(xii) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws relating to the Borrower or the Collateral, including any
vicarious liability;

(xiii) the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;

 

-154-



--------------------------------------------------------------------------------

(xiv) any repayment by the Administrative Agent or another Secured Party of any
amount previously distributed in reduction of Advances Outstanding or payment of
Interest or any other amount due hereunder which amount the Administrative Agent
or another Secured Party believes in good faith is required to be repaid;

(xv) except with respect to funds held in the Collection Account, the
commingling of Collections on the Collateral at any time with other funds;

(xvi) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or the security interest in the Collateral;

(xvii) any failure by the Borrower to give reasonably equivalent value to the
Seller, in consideration for the transfer by the Seller to the Borrower of any
item of Collateral or any attempt by any Person to void or otherwise avoid any
such transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xviii) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement; or

(xix) the failure of the Borrower or any of its agents or representatives to
remit to the Collateral Manager (on behalf of the Borrower) or the Collateral
Agent, Collections on the Collateral remitted to the Borrower, the Collateral
Manager (on behalf of the Borrower) or any such agent or representative as
provided in this Agreement.

(b) Any amounts subject to the indemnification provisions of this Section 10.1
shall be paid by the Borrower to the Indemnified Party pursuant to Section 2.7
or 2.8(a), as applicable, on the Payment Date following such Person’s demand
therefor (if given at least five (5) Business Days prior to such Payment Date,
and, if not, on the next subsequent Payment Date), accompanied by a reasonably
detailed description in writing of the related damage, loss, claim, liability
and related costs and expenses with respect to which such indemnification is
requested, which description shall be conclusive absent demonstrable error.

(c) If for any reason the indemnification provided above in this Section 10.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Borrower on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations; provided that the Borrower shall not be
required to contribute in respect of any Indemnified Amounts excluded in
Section 10.1(a).

(d) The obligations of the Borrower under this Section 10.1 shall survive the
resignation of the Administrative Agent, the resignation or removal of the
Collateral Manager or the Collateral Agent and the termination of this
Agreement.

 

-155-



--------------------------------------------------------------------------------

Section 10.2 Indemnities by the Collateral Manager.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Collateral Manager hereby agrees to indemnify each
Indemnified Party, the Borrower, the Equityholder, and their respective
managers, officers, directors, employees and agents (collectively, the
“Collateral Manager Indemnified Parties”) forthwith on demand, from and against
any and all Indemnified Amounts awarded against or incurred by any such
Collateral Manager Indemnified Party by reason of any acts or omissions of the
Collateral Manager arising out of a breach of its obligations and duties under
this Agreement or any other Transaction Document to which it is a party,
including, but not limited to (i) reliance on any representation or warranty
made by the Collateral Manager under or in connection with any Transaction
Document or any other information or report delivered by or on behalf of the
Collateral Manager pursuant hereto, which shall have been false, incorrect or
misleading when made or deemed made, (ii) the failure by the Collateral Manager
to comply with any Applicable Law, (iii) the failure of the Collateral Manager
to comply with its duties or obligations under any Transaction Document,
(iv) any gross negligence, willful misconduct, bad faith or fraud on the part of
the Collateral Manager or (v) any litigation, proceedings or investigation
against the Collateral Manager in connection with any Transaction Document or
its role as Collateral Manager hereunder, (vi) the inclusion, in any
computations made by it in connection with any Borrowing Base Certificate or
other report prepared by it hereunder, of any Loans which were not Eligible
Loans as of the date of any such computation, (vii) any action or inaction by
the Collateral Manager that causes the Collateral Agent, for the benefit of the
Secured Parties, not to have a first priority perfected security interest in the
Collateral, free and clear of any Lien other than Permitted Liens, whether
existing at the time of the related Advance or any time thereafter, (viii) the
commingling by the Collateral Manager of payments and collections required to be
remitted to the Collection Account with other funds, (ix) any failure of the
Collateral Manager or any of its agents or representatives (including, without
limitation, agents, representatives and employees of such Collateral Manager
acting pursuant to authority granted under Section 6.1 hereof) to remit to
Collection Account, payments and collections with respect to Loans remitted to
the Collateral Manager or any such agent or representative within two Business
Days of receipt, (x) the Collateral Manager or any of its agents or
representatives (including, without limitation, agents, representatives and
employees of such Collateral Manager acting pursuant to authority granted under
Section 6.2 hereof) permits or causes or authorizes the withdraw from the
Collection Account of amounts not expressly authorized for withdrawal hereunder,
(xi) failure or delay in assisting a successor Collateral Manager in assuming
each and all of the Collateral Manager’s obligations to manage and administer
the Collateral, or failure or delay in complying with instructions from the
Administrative Agent with respect thereto or (xii) any of the events or facts
giving rise to a breach of any of the Collateral Manager’s representations,
warranties, agreements or covenants set forth in Article IV, Article V or
Article VI of this Agreement excluding, however, any Indemnified Amounts to the
extent resulting solely from gross negligence or willful misconduct on the part
of the applicable Collateral Manager Indemnified Party as determined in a final,
non-appealable decision of a court of competent jurisdiction. The provisions of
this indemnity shall run directly to and be enforceable by a Collateral Manager
Indemnified Party subject to the limitations hereof; provided that the
indemnification of the Borrower, the Equityholder and their respective managers,
officers, directors, employees and agents shall be in all respects junior and
subordinate to the

 

-156-



--------------------------------------------------------------------------------

indemnification of the Indemnified Parties and their respective managers,
officers, directors, employees and agents.

(b) Any amounts subject to the indemnification provisions of this Section 10.2
shall be paid by the Collateral Manager to the applicable Collateral Manager
Indemnified Party within five (5) Business Days following such Person’s demand
therefor if such Person shall have delivered a reasonably detailed description
in writing of the related damage, loss, claim, liability and related costs and
expenses, which description shall be conclusive absent demonstrable error.

(c) For the avoidance of doubt, the Collateral Manager shall have no liability
for making indemnification hereunder to the extent any such indemnification
constitutes recourse for uncollectible or uncollected Loans.

(d) The obligations of the Collateral Manager under this Section 10.2 shall
survive the resignation or removal of the Administrative Agent or the Collateral
Agent and the termination of this Agreement.

(e) Any indemnification pursuant to this Section 10.2 shall not be payable from
the Collateral.

(f) If for any reason the indemnification provided above in this Section 10.02
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Collateral Manager shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Collateral Manager on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations;
provided that the Collateral Manager shall not be required to contribute in
respect of any Indemnified Amounts excluded in Section 10.2(a)

Section 10.3 After-Tax Basis.

Indemnification payments under Section 10.1, Section 10.2, Section 2.12 and
Section 13.9 shall be made such that the Indemnified Party receives the same
amount it would have received (on a net after-Tax basis) had it not suffered the
relevant loss, liability or cost.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.1 Appointment.

Each Secured Party hereby appoints and authorizes the Administrative Agent as
its agent and hereby further authorizes the Administrative Agent to appoint
additional agents and bailees (including, without limitation, the Collateral
Agent) to act on its behalf and for the benefit of each of the Secured Parties.
Each Secured Party further authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this

 

-157-



--------------------------------------------------------------------------------

Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. In furtherance, and without limiting the
generality, of the foregoing, each Secured Party hereby appoints the
Administrative Agent as its agent to execute and deliver all further instruments
and documents, and take all further action that the Administrative Agent may
deem necessary or appropriate or that a Secured Party may reasonably request in
order to perfect, protect or more fully evidence the security interests granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including, without limitation, the
execution by the Administrative Agent as secured party/assignee of such
financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Collateral now existing or hereafter
arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove. The Lenders may direct the
Administrative Agent to take any such incidental action hereunder. With respect
to other actions which are incidental to the actions specifically delegated to
the Administrative Agent hereunder, the Administrative Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Lenders; provided that the
Administrative Agent shall not be required to take any action hereunder if the
taking of such action, in the reasonable determination of the Administrative
Agent, shall be in violation of any Applicable Law or contrary to any provision
of this Agreement or shall expose the Administrative Agent to liability
hereunder or otherwise. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth in this Agreement, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

In the event the Administrative Agent requests the consent of a Lender pursuant
to the foregoing provisions and the Administrative Agent does not receive a
consent (either positive or negative) from such Person within ten (10) Business
Days of such Person’s receipt of such request, then such Lender shall be deemed
to have declined to consent to the relevant action. To the extent not delivered
or required to be delivered to the Lenders by the Borrower or the Collateral
Manager hereunder or the other Transaction Documents, the Administrative Agent
shall furnish to the Lenders, promptly upon the Administrative Agent’s receipt
of the same, copies of all notices, certificates and other information delivered
to the Administrative Agent under the Transaction Documents.

Section 11.2 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Transaction Document by or through agents, employees or attorneys in
fact and shall

 

-158-



--------------------------------------------------------------------------------

be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects with reasonable
care.

Section 11.3 Standard of Care.

The Administrative Agent shall exercise such rights and powers vested in it by
this Agreement and the other Transaction Documents, and use the same degree of
care and skill in their exercise as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs.

Section 11.4 Administrative Agent’s Reliance, etc.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent under or in connection with this Agreement or any
of the other Transaction Documents, except for its or their own gross negligence
or willful misconduct in a final, non-appealable, decision by a court of
competent jurisdiction. Each Lender and each Secured Party hereby waives any and
all claims against the Administrative Agent or any of its Affiliates for any
action taken or omitted to be taken by the Administrative Agent or any of its
Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct as determined in a final, non-appealable, decision by a court of
competent jurisdiction. Without limiting the foregoing, the Administrative
Agent: (i) may consult with legal counsel (including counsel for the Borrower or
the Seller), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation and shall not be responsible for any
statements, warranties or representations made by any other Person in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of any of the Borrower, the Seller, the Collateral Manager or the
Equityholder or to inspect the property (including the books and records) of any
of the Borrower, the Seller, the Collateral Manager or the Equityholder;
(iv) shall not be responsible for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any of the
other Transaction Documents or any other instrument or document furnished
pursuant hereto or thereto; and (v) shall incur no liability under or in respect
of this Agreement or any of the other Transaction Documents by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it to be genuine and signed
or sent by the proper party or parties.

Section 11.5 Credit Decision with Respect to the Administrative Agent.

Each Lender and each Secured Party acknowledges that none of the Administrative
Agent or any of its Affiliates has made any representation or warranty to it,
and that no act by the Administrative Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower, the Collateral Manager, the Seller or any of their respective
Affiliates or review or approval of any of the Collateral, shall

 

-159-



--------------------------------------------------------------------------------

be deemed to constitute any representation or warranty by any of the
Administrative Agent or its Affiliates to any Lender as to any matter, including
whether the Administrative Agent has disclosed material information in its
possession. Each Lender and each Secured Party acknowledges that it has,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent’s Affiliates, and based upon such documents and information
as it has deemed appropriate, made its own evaluation and decision to enter into
this Agreement and the other Transaction Documents to which it is a party. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents to which it is a party. Each
Lender and each Secured Party hereby agrees that the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Borrower, the
Collateral Manager, the Seller or their respective Affiliates which may come
into the possession of the Administrative Agent or any of its Affiliates.

Section 11.6 Actions by Administrative Agent.

The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of any Lender as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or consent of the Lenders; provided that,
notwithstanding anything to the contrary herein, the Administrative Agent shall
not be required to take any action hereunder if the taking of such action, in
the reasonable determination of the Administrative Agent, shall be in violation
of any Applicable Law or contrary to any provision of this Agreement or shall
expose the Administrative Agent to liability hereunder or otherwise. In the
event the Administrative Agent requests the consent of a Lender pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten (10) Business Days of
such Person’s receipt of such request, then such Lender shall be deemed to have
declined to consent to the relevant action.

Section 11.7 Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of an Event of Default, Default or Collateral Manager Event of
Default, unless the Administrative Agent has received written notice from a
Lender, the Borrower or the Collateral Manager, describing such Event of
Default, Default or Collateral Manager Event and stating that such notice is a
“Notice of Event of Default,” “Notice of Default” or “Notice of Collateral
Manager Event of Default,” as applicable. The Administrative Agent shall
(subject to Section 11.4) take such action with respect to such Event of
Default, Default or Collateral

 

-160-



--------------------------------------------------------------------------------

Manager Event of Default as may be requested by any Lender or as the
Administrative Agent shall deem advisable or in the best interest of the
Administrative Agent.

Section 11.8 Indemnification of the Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or the Collateral Manager), ratably in accordance
with its Pro Rata Share from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents in its
capacity as Administrative Agent, or any action taken or omitted by the
Administrative Agent hereunder or thereunder; provided that, the Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct;
provided, further, that no action taken in accordance with the directions of any
Lender shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Article XI. The payment of amounts under this Section 11.8
shall be on an after-Tax basis. Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent, ratably in accordance with its Pro
Rata Share promptly upon demand for any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Administrative Agent or the Lenders hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or the Collateral Manager.

Section 11.9 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time, effective upon the
appointment and acceptance of a successor Administrative Agent as provided
below, by giving at least five (5) days’ written notice thereof to each Lender
and the Borrower. Upon any such resignation, the Lenders acting jointly shall
appoint a successor Administrative Agent (which, so long as no Default or Event
of Default is then continuing, shall be subject to the consent of the Borrower,
such consent not to be unreasonably withheld). Each of the Borrower and each
Lender agree that it shall not unreasonably withhold or delay its approval of
the appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent which
successor Administrative Agent shall be either (i) a commercial bank organized
under the laws of the United States or of any state thereof and have a combined
capital and surplus of at least $50,000,000, (ii) a Lender or (iii) an Affiliate
of such a bank or a Lender. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring

 

-161-



--------------------------------------------------------------------------------

Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article XI shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

(b) Notwithstanding Section 11.9(a), on the date that the Obligations are repaid
in full (other than contingent indemnification or reimbursement obligations as
to which no claim giving rise thereto has been asserted) and no Commitments are
outstanding, if Citibank, N.A. is the Administrative Agent at such time,
Citibank, N.A. shall be deemed to have automatically resigned as Administrative
Agent, effective as of such date, and the Lender holding the greatest amount of
Advances Outstanding at such time shall be deemed to be automatically appointed
as the successor Administrative Agent hereunder, in each case, without any
notice or any additional action by any such party.    Such Controlling Lender
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the “Administrative Agent”, and Citibank, N.A. shall be
discharged from its duties and obligations under this Agreement. After Citibank,
N.A.’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article XI shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

Section 11.10 Payments by the Administrative Agent.

Unless specifically allocated to a specific Lender pursuant to the terms of this
Agreement, all amounts received by the Administrative Agent on behalf of the
Lenders shall be paid by the Administrative Agent to the Lenders in accordance
with their respective Pro Rata Shares in the applicable Advances Outstanding, or
if there are no Advances Outstanding in accordance with their most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 12:00 noon on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day.

ARTICLE XII

[RESERVED]

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Amendments and Waivers.

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Collateral
Manager and the Required Lenders; provided that no amendment, waiver or consent
shall:

 

-162-



--------------------------------------------------------------------------------

(a) increase the Commitment of any Lender without the written consent of such
Lender;

(b) waive, extend or postpone any date fixed by this Agreement or any other
Transaction Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitment hereunder or under any other
Transaction Document without the written consent of each Lender adversely
affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Advance or Obligation, or any fees or other amounts payable hereunder or under
any other Transaction Document without the written consent of each Lender
adversely affected thereby;

(d) change Section 2.7, 2.8 or any related definitions or provisions in a manner
that would alter the order of application of proceeds or would alter the pro
rata sharing of payments required thereby, in each case, without the written
consent of each Lender adversely affected thereby;

(e) change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

(f) consent to the assignment or transfer by the Borrower or the Collateral
Manager of such Person’s rights and obligations under any Transaction Document
to which it is a party (except as expressly permitted hereunder), in each case,
without the written consent of each Lender;

(g) make any modification to the definition of “Borrowing Base”, “Adjusted
Borrowing Value”, “Approved Replacement Collateral Manager”, “Approved Valuation
Firm”, “Eligible Obligor”, “Collateral Manager Event of Default” or “Change of
Control” (or any of the defined terms used in any such definitions) without the
written consent of each Lender (provided, that the restrictions set forth in
this clause (g) shall not prevent any Person permitted to grant a waiver,
consent or concession related to any of the foregoing from granting such waiver,
consent or concession or require each Lender to consent to such waiver, consent
or concession); or

(h) release all or substantially all of the Collateral or release any
Transaction Document (other than as specifically permitted or contemplated in
this Agreement or the applicable Transaction Document) without the written
consent of each Lender;

provided, further, that, (i) except as otherwise set forth in Section 2.1(d),
any amendment of this Agreement that is solely for the purpose of adding a
Lender may be effected without the written consent of the Borrower or any
Lender, (ii) no such amendment, waiver or modification materially adversely
affecting the rights or obligations of the Collateral Agent shall be effective
without the written agreement of such Person, (iii) any amendment of this
Agreement that a Lender is advised by its legal or financial advisors to be
necessary or desirable

 

-163-



--------------------------------------------------------------------------------

in order to avoid the consolidation of the Borrower with such Lender for
accounting purposes may be effected without the written consent of any other
Lender and (iv) the Administrative Agent, the Collateral Manager and the
Borrower shall be permitted to amend any provision of the Transaction Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Transaction Document) if the Administrative Agent, the
Collateral Manager and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

Each waiver, amendment and consent made pursuant to this Section 13.1 shall be
effective only in the specific instance and for the specific purpose for which
given.

Section 13.2 Notices, etc.

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. All such notices and communications shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, (b) one Business Day after
delivery to an overnight courier, (c) on the date personally delivered to a
Responsible Officer of the party to which sent, or (d) on the date transmitted
by legible facsimile transmission or electronic mail transmission with a
confirmation of receipt.

Section 13.3 Ratable Payments.

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Secured Party
(other than payments received pursuant to Section 10.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Obligations held by the other Secured Parties so that after such
purchase each Secured Party will hold its ratable proportion of the Obligations;
provided that if all or any portion of such excess amount is thereafter
recovered from such Secured Party, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

Section 13.4 No Waiver; Remedies.

No failure on the part of the Administrative Agent, the Collateral Agent or a
Secured Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right. The

 

-164-



--------------------------------------------------------------------------------

rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.

Section 13.5 Binding Effect; Benefit of Agreement.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Collateral Manager, the Administrative Agent, the Collateral Agent, the
Secured Parties and their respective successors and permitted assigns. Each
Collateral Manager Indemnified Party and each Indemnified Party shall be an
express third-party beneficiary of this Agreement to the extent set forth
herein. Oaktree Strategic Income Corporation, in its individual capacity, shall
be an express third-party beneficiary of Section 9.2(c). Notwithstanding
anything to the contrary herein, the Collateral Manager may not assign any of
its rights or obligations hereunder by virtue of any change of control
considered an “assignment” within the meaning of Section 202(a)((1) of the
Advisers Act without the prior written consent of the Borrower.

Section 13.6 Term of this Agreement.

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Collateral Manager’s
representations, covenants and duties set forth in Articles IV and V, creates
and constitutes the continuing obligation of the parties hereto in accordance
with its terms, and shall remain in full force and effect during the Covenant
Compliance Period; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Collateral Manager pursuant to Articles IV and V, the provisions, including,
without limitation the indemnification and payment provisions, of Article X,
Section 2.13, Section 13.9, Section 13.10 and Section 13.11, shall be continuing
and shall survive (i) any termination of this Agreement and the occurrence of
the Collection Date and (ii) with respect to the rights and remedies of the
Lenders under Article X, any sale by the Lenders of the Obligations hereunder.

Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

Section 13.8 Waivers.

Each of the Collateral Manager, the Borrower, the Seller, the Lenders, the
Administrative Agent and the Collateral Agent hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

-165-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or the
Collateral Manager, as applicable;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.8 any special, indirect, incidental, exemplary, punitive or
consequential (including loss of profit) damages.

Section 13.9 Costs and Expenses.

(a) In addition to the rights of indemnification granted to the Indemnified
Parties under Article X hereof, the Borrower agrees to pay on demand all
out-of-pocket costs and expenses of the Administrative Agent, the Collateral
Manager, the Collateral Agent and the Secured Parties incurred in connection
with the preparation, execution, delivery, administration (including periodic
auditing, to the extent required to be paid by the Borrower pursuant to this
Agreement, and internal and third-party due diligence reviews), renewal,
amendment or modification of, or any waiver or consent issued in connection
with, this Agreement and the other documents to be delivered hereunder or in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent, the Collateral
Manager, the Collateral Agent and the Secured Parties with respect thereto and
with respect to advising the Administrative Agent, the Collateral Manager, the
Collateral Agent and the Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all reasonable out-of-pocket costs and expenses,
if any (including reasonable counsel fees and expenses), incurred by the
Administrative Agent, the Collateral Manager, the Collateral Agent or the
Secured Parties in connection with the enforcement of this Agreement by such
Person and the other documents to be delivered hereunder or in connection
herewith.

(b) The Borrower shall pay on the Payment Date following receipt of a request
therefor, all other costs and expenses that have been invoiced at least two
(2) Business Days prior to such Payment Date and incurred by the Administrative
Agent and the Secured Parties, in each case in connection with periodic audits
of the Borrower’s books and records.

Section 13.10 No Proceedings. Each of the parties hereto hereby agrees that it
will not institute against, or join any other Person in instituting against, the
Borrower or the Equityholder any Insolvency Proceeding so long as there shall
not have elapsed one year and one day (or such longer preference period as shall
then be in effect) since the end of the Covenant Compliance Period.

 

-166-



--------------------------------------------------------------------------------

Section 13.11 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, any Secured Party, the Borrower, the
Collateral Manager, the Seller or the Equityholder as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any incorporator,
affiliate, stockholder, officer, partner, member, manager, employee or director
of the Administrative Agent, any Secured Party, the Borrower, the Collateral
Manager, the Seller or the Equityholder by the enforcement of any assessment or
by any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of the Administrative
Agent, any Secured Party, the Borrower, the Collateral Manager, the Seller or
the Equityholder contained in this Agreement and all of the other agreements,
instruments and documents entered into by it pursuant hereto or in connection
herewith are, in each case, solely the corporate or limited liability company
obligations of the Administrative Agent, any Secured Party, the Borrower, the
Collateral Manager, the Seller or the Equityholder, and that no personal
liability whatsoever shall attach to or be incurred by the Administrative Agent,
any Secured Party, the Borrower, the Collateral Manager, the Seller or the
Equityholder or any incorporator, stockholder, affiliate, officer, partner,
member, manager, employee or director of the Administrative Agent, any Secured
Party, the Borrower, the Collateral Manager, the Seller or the Equityholder
under or by reason of any of the obligations, covenants or agreements of the
Administrative Agent, any Secured Party, the Borrower, the Collateral Manager,
the Seller or the Equityholder contained in this Agreement or in any other such
instruments, documents or agreements, or that are implied therefrom, and that
any and all personal liability of the Administrative Agent, any Secured Party,
the Borrower, the Collateral Manager, the Seller or the Equityholder and each
incorporator, stockholder, affiliate, officer, partner, member, manager,
employee or director of the Administrative Agent, any Secured Party, the
Borrower, the Collateral Manager, the Seller or the Equityholder, or any of
them, for breaches by the Administrative Agent, any Secured Party, the Borrower,
the Collateral Manager, the Seller or the Equityholder of any such obligations,
covenants or agreements, which liability may arise either at common law or at
equity, by statute or constitution, or otherwise, is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement;
provided that the foregoing non-recourse provisions shall in no way affect any
rights the Secured Parties might have against any incorporator, affiliate,
stockholder, officer, employee, partner, member, manager or director of the
Borrower, the Collateral Manager, the Seller or the Equityholder to the extent
of any fraud, misappropriation, embezzlement or any other financial crime
constituting a felony by such Person.

(b) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Collateral Manager, the Seller or any other Person
against the Administrative Agent and the Secured Parties or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each of the Borrower, the Seller and the
Collateral Manager hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected.

 

-167-



--------------------------------------------------------------------------------

(c) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower against the Collateral Manager or its Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Borrower hereby waives, releases, and agrees not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected.

(d) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Collateral Manager against the Borrower or its Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Collateral Manager hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected.

(e) No obligation or liability to any Obligor under any of the Loans is intended
to be assumed by the Administrative Agent and the Secured Parties under or as a
result of this Agreement and the transactions contemplated hereby.

(f) The provisions of this Section 13.11 shall survive the termination of this
Agreement.

Section 13.12 Protection of Right, Title and Interest in the Collateral; Further
Action Evidencing Advances.

(a) The Borrower shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Collateral Agent, as
agent for the Secured Parties, and of the Secured Parties to the Collateral to
be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Collateral Agent, as agent of the Secured Parties, hereunder to all property
comprising the Collateral. The Borrower shall cooperate fully with the
Collateral Manager in connection with the obligations set forth above and will
execute any and all documents reasonably required to fulfill the intent of this
Section 13.12(a).

(b) The Borrower agrees that from time to time, at its expense, it will promptly
authorize, execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the security interest granted in the
Collateral, or to enable the Administrative Agent or the Secured Parties to
exercise and enforce their rights and remedies hereunder or under any other
Transaction Document.

(c) If the Borrower or the Collateral Manager fails to perform any of its
obligations hereunder, the Administrative Agent or any Secured Party may (but
shall not be

 

-168-



--------------------------------------------------------------------------------

required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable by the Borrower as provided in Article X.
The Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower
(i) to execute on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral, including those that describe the Collateral
as “all assets,” or words of similar effect, and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Secured Parties in the Collateral. This appointment is coupled with an interest
and is irrevocable.

(d) Without limiting the generality of the foregoing, the Borrower will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth (5th) anniversary of the date of filing of the financing statement
referred to in Section 3.1(k) or any other financing statement filed pursuant to
this Agreement or in connection with any Advance hereunder, unless the Covenant
Compliance Period shall have ended, authorize, execute and deliver and file or
cause to be filed an appropriate continuation statement with respect to each
such financing statement.

Section 13.13 Confidentiality.

(a) Each of the Administrative Agent, the Secured Parties, the Collateral Agent,
the Borrower, the Seller and the Collateral Manager shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and all information with respect to the other parties, including all
information regarding the business and beneficial ownership of the Borrower and
the Collateral Manager hereto and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
investigators, auditors, attorneys, investors, rating agencies, potential
investors or other agents, including any Approved Valuation Firm, engaged by
such party in connection with any due diligence or comparable activities with
respect to the transactions and Loans contemplated herein and the agents of such
Persons (“Excepted Persons”); provided that each Excepted Person shall, as a
condition to any such disclosure, agree for the benefit of the Administrative
Agent, the Secured Parties, the Collateral Agent, the Collateral Manager, the
Seller and the Borrower that such information shall be used solely in connection
with such Excepted Person’s evaluation of, or relationship with, the Borrower,
or be bound by contractual, fiduciary, professional or other similar duties of
confidentiality with respect to such information (ii) disclose the existence of
the Agreement, but not the financial terms thereof, (iii) disclose such
information as is required by Applicable Law, (iv) disclose the Agreement and
such information in any suit, action, proceeding or investigation (whether in
law or in equity or pursuant to arbitration) involving any of the Transaction
Documents for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies, or interests under
or in connection with any of the Transaction Documents and (v) in the case of
the Borrower, the Collateral Manager and the Seller, disclose

 

-169-



--------------------------------------------------------------------------------

such information as is necessary or advisable in connection with any filings
with the SEC. It is understood that the financial terms that may not be
disclosed except in compliance with this Section 13.13(a) include, without
limitation, all fees and other pricing terms, and all Events of Default,
Collateral Manager Events of Default, and priority of payment provisions.

(b) Anything herein to the contrary notwithstanding, each of the Borrower and
the Collateral Manager hereby consents to the disclosure of any nonpublic
information with respect to it (i) to the Administrative Agent, the Collateral
Manager, the Collateral Agent or the Secured Parties by each other, (ii) by the
Administrative Agent, the Collateral Agent and the Secured Parties to any
prospective or actual assignee or participant of any of them provided such
Person agrees to hold such information confidential in accordance with the terms
hereof, or (iii) by the Administrative Agent, and the Secured Parties to any
rating agency, any commercial paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Lender, and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of the confidential nature of such information and
agrees to treat such information as confidential or is bound by contractual,
fiduciary, professional or other similar duties of confidentiality with respect
to such information. In addition, the Secured Parties, the Administrative Agent,
and the Collateral Manager may disclose any such nonpublic information as
required pursuant to any law, rule, regulation, direction, request or order of
any judicial, administrative or regulatory authority or proceedings (whether or
not having the force or effect of law).

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known other than by a breach of this Agreement; (ii) disclosure
of any and all information (A) if required to do so by any applicable statute,
law, rule or regulation (including, without limitation, Rule 17g-5), (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Administrative Agent’s, the Secured Parties’, the
Collateral Agent’s, the Collateral Manager’s, the Equityholder’s or the
Borrower’s business or that of their affiliates, (C) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Secured Parties, the Collateral Agent, the Collateral Manager or the Borrower or
an officer, director, employee, shareholder or affiliate of any of the foregoing
is a party, (D)(1) to the extent required by Applicable Law, the filing of any
Transaction Document (other than the Fee Letter) (together with any exhibits and
schedules thereto) as an exhibit to the Equityholder’s filings with the SEC or
otherwise or (2) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower or,
to the extent information with respect to the Collateral Manager is included
therein, the Collateral Manager, (E) to any affiliate, independent or internal
auditor, agent (including any potential sub-or-successor servicer), employee or
attorney of the Collateral Agent or the Collateral Manager having a need to know
the same, (F) to any Person whose consent is required or to whom notice is
required to be given in connection with the Borrower’s acquisition or
disposition of any Loan or any assignment thereof, or (G) to any Person when
required for USA Patriot Act or other “know your customer” purposes, provided
that the Collateral Agent or the Collateral Manager, as applicable, advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower or the Collateral Manager,
as applicable.

 

-170-



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, each of the Borrower
and the Collateral Manager shall each have the right to keep confidential from
the Administrative Agent, the Collateral Agent and/or the Secured Parties, for
such period of time as such Person determines is reasonable (i) any information
that such Person reasonably believes to be in the nature of trade secrets and
(ii) any other information that such Person or any of their Affiliates, or the
officers, employees or directors of any of the foregoing, is required by law as
evidenced by an Opinion of Counsel.

(e) Each of the Administrative Agent, the Secured Parties and the Collateral
Agent will keep the information of the Obligors confidential in the manner
required by the applicable Underlying Instruments.

Section 13.14 Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

Section 13.15 Waiver of Setoff.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

Section 13.16 Assignments by the Lenders.

(a) Each Lender may, with the prior written consent of the Borrower (such
consent not to be (x) unreasonably withheld, conditioned or delayed or
(y) required if an Event of Default has occurred and is continuing), at any time
assign an interest in, or grant a security interest in, or sell a participation
interest in any Advance (or portion thereof) or its Commitment hereunder or any
VFN (or any portion thereof) to any Person; provided that, (i) the consent of
the Borrower is not required for any assignment (x) by a Lender to any Affiliate
of such Lender or (y) required by any change in Applicable Law and (ii) in the
case of an assignment of any Commitment (or any portion thereof), any Advance
(or any portion thereof) or of any VFN (or of any portion thereof) the assignee
executes and delivers to the Collateral Manager, the Borrower, the
Administrative Agent and the Collateral Agent a fully executed Joinder
Supplement substantially in the form of Exhibit H hereto and a transferee letter
substantially in the form of Exhibit G hereto (a “Transferee Letter”). Each
Lender hereby represents and warrants that is a “Qualified Purchaser” within the
meaning of Section 3(c)(7) of the 1940 Act. The parties to any

 

-171-



--------------------------------------------------------------------------------

such assignment, grant or sale of a participation interest shall execute and
deliver to such Lender for its acceptance and recording in its books and
records, such agreement or document as may be satisfactory to such parties. The
Borrower shall not assign or delegate, or grant any interest in, or permit any
Lien (except Permitted Liens) to exist upon, any of the Borrower’s rights,
obligations or duties under the Transaction Documents without the prior written
consent of the Administrative Agent and each Lender. Notwithstanding anything
contained in this Agreement to the contrary, Citibank shall not need prior
consent of the Borrower to consolidate with or merge into any other Person or
convey or transfer substantially all of its properties and assets, including
without limitation any Advance (or portion thereof) or any VFN (or any portion
thereof), to any Person.

(b) The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and Borrower, the Collateral Manager the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower, the Collateral Manager and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(c) The Borrower agrees that each participant pursuant to Section 13.16(a) shall
be entitled to the benefits of Section 2.12 and Section 2.13 (subject to the
requirements and limitations therein, including the requirements under
Section 2.13(f) (it being understood that the documentation required under
Section 2.13(f) shall be delivered by the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such participant shall not be entitled to receive any greater
payment under Section 2.12 or Section 2.13, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from (i) the
introduction of or any change (including, without limitation, any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any Applicable Law or (ii) the compliance by the participating Lender or such
participant with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
that occurs after the participant acquired the applicable participation.

(d) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of the applicable participants and the principal amounts (and stated
interest) of each such participant’s interest in the Obligations (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any Obligations) to any Person except to the extent that such disclosure is
necessary to establish that such Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For

 

-172-



--------------------------------------------------------------------------------

the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Notwithstanding the foregoing provisions of this Section 13.16 or any other
provision of this Agreement, any Lender may at any time assign, pledge or grant
a security interest in all or any portion of its rights (including , without
limitations, rights to payment of principal and interest) under this Agreement
as collateral security to the Federal Reserve Bank or, as applicable, to such
Lender’s trustee for the benefit of its investors (but no such assignment shall
release any Lender from any of its obligations hereunder).

Section 13.17 Heading and Exhibits.

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 13.18 Intent of the Parties.

It is the intent and understanding of each party hereto that the Advances are
loans from the Lenders to the Borrower and do not constitute a “security” within
the meaning of Section 8-102(15) of the UCC.

Section 13.19 Written Disclosure Statement.

The Borrower acknowledges receipt of Part 2A and Part 2B of the Collateral
Manager’s Form ADV, as required by Rule 204-3 under the Advisers Act, more than
48 hours prior to the date of execution of this Agreement.

Section 13.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Transaction Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

-173-



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages to follow]

 

 

-174-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:

OCSI SENIOR FUNDING II LLC

By: Oaktree Strategic Income Corporation            

Its: Designated Manager

Oaktree Capital Management, L.P.

Its: Investment Advisor

By: /s/ Martin Boskovich                                        

Name: Martin Boskovich

Title: Managing Director

By: /s/ Mary Gallegly                                             

      Name: Mary Gallegly

      Title: Vice President, Legal

[Signatures Continued on the Following Page]

Signature Page to LSA



--------------------------------------------------------------------------------

SELLER:

OAKTREE STRATEGIC INCOME CORPORATION

By: Oaktree Capital Management, L.P.

Its: Investment Advisor

By: /s/ Martin Boskovich                                        

      Name: Martin Boskovich

      Title: Managing Director

By: /s/ Mary Gallegly                                             

      Name: Mary Gallegly

      Title: Vice President, Legal

[Signatures Continued on the Following Page]

Signature Page to LSA



--------------------------------------------------------------------------------

COLLATERAL MANAGER:

OAKTREE STRATEGIC INCOME CORPORATION

By: Oaktree Capital Management, L.P.

Its: Investment Advisor

By: /s/ Martin Boskovich                                      

      Name: Martin Boskovich

      Title: Managing Director

By: /s/ Mary Gallegly                                             

      Name: Mary Gallegly

      Title: Vice President, Legal

[Signatures Continued on the Following Page]

Signature Page to LSA



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:

CITIBANK, N.A., in its capacity as Administrative Agent

By: /s/ Brett Bushinger                                             

      Name: Brett Bushinger

      Title: Authorized Signer

LENDER:

CITIBANK, N.A.,

By: /s/ Brett Bushinger                                             

      Name: Brett Bushinger

      Title: Authorized Signer

[Signatures Continued on the Following Page]

Signature Page to LSA



--------------------------------------------------------------------------------

THE COLLATERAL AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Agent

By: /s/ Rupinder Suri                                             

      Name: Rupinder Suri

      Title: Vice President

Signature Page to LSA

 



--------------------------------------------------------------------------------

Annex A

Addresses for Notices

CITIBANK, N.A.

as Administrative Agent

Citibank, N.A.

750 Washington Boulevard

7th Floor

Stamford, CT 06901

Attention: Robert Kohl, Global Securitized Products

Telephone: 203-975-6383

All electronic dissemination of Notices should be sent to:
conduitoperations@citi.com ; Robert.kohl@citi.com

OAKTREE STRATEGIC INCOME CORPORATION,

as COLLATERAL Manager

333 S. Grand Avenue, 28th Floor, Los Angeles CA 90071

Attention: Legal Department

All electronic dissemination of Notices should be sent to:
mgallegly@oaktreecapital.com

OAKTREE STRATEGIC INCOME CORPORATION.,

as Seller333 S. Grand Avenue, 28th Floor, Los Angeles CA 90071

Attention: Legal Department

All electronic dissemination of Notices should be sent to:
mgallegly@oaktreecapital.com

Citibank, N.A.

as Lender

750 Washington Boulevard

7th Floor

Stamford, CT 06901

Attention: Robert Kohl, Global Securitized Products

Telephone: 203-975-6383

All electronic dissemination of Notices should be sent to:
conduitoperations@citi.com ; Robert.kohl@citi.com

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

Wells Fargo Bank, National Association

9062 Old Annapolis Rd.

Columbia, MD 21045

Annex A to LSA



--------------------------------------------------------------------------------

Attn: CDO Trust Services – OCSI Senior Funding II LLC

Fax: 410-715-3748

Phone: 410-884-2000

Annex A to LSA

 



--------------------------------------------------------------------------------

Annex B

Commitments

 

Lender

   Commitment  

Citibank, N.A.

   $ 100,000,000  



--------------------------------------------------------------------------------

Annex C

Borrowing Base Model

[To be inserted]



--------------------------------------------------------------------------------

Annex D

Diversity Score Model

Diversity Score

Calculated as follows:

(a) An “Issuer Par Amount” is calculated for each issuer of an Eligible Loan,
and is equal to the Outstanding Principal Balance of all Eligible Loans issued
by that issuer and all Affiliates.

(b) An “Average Par Amount” is calculated by summing the Issuer Par Amounts for
all issuers, and dividing by the number of issuers.

(c) An “Equivalent Unit Score” is calculated for each issuer, and is equal to
the lesser of (i) one and (ii) the Issuer Par Amount for such issuer divided by
the Average Par Amount.

(d) An “Aggregate Industry Equivalent Unit Score” is then calculated for each of
the Moody’s industry classification groups (as set forth in Schedule VI of the
Agreement) and is equal to the sum of the Equivalent Unit Scores for each issuer
in such industry classification group.

(e) An “Industry Diversity Score” is then established for each Moody’s industry
classification group by reference to the following table for the related
Aggregate Industry Equivalent Unit Score; provided, that if any Aggregate
Industry Equivalent Unit Score falls between any two such scores, the applicable
Industry Diversity Score will be the lower of the two Industry Diversity Scores:

 

Aggregate

Industry

Equivalent

Unit Score

  Industry
Diversity
Score     Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     Aggregate
Industry,
Equivalent
Unit Score      Industry
Diversity
Score      Aggregate
Industry
Equivalent Unit
Score      Industry
Diversity
Score   0.0000     0.0000       5.0500       2.7000       10.1500        4.0200
       15.2500        4.5300   0.0500     0.1000       5.1500       2.7333      
10.2500        4.0300        15.3500        4.5400   0.1500     0.2000      
5.2500       2.7667       10.3500        4.0400        15.4500        4.5500  
0.2500     0.3000       5.3500       2.8000       10.4500        4.0500       
15.5500        4.5600   0.3500     0.4000       5.4500       2.8333      
10.5500        4.0600        15.6500        4.5700   0.4500     0.5000      
5.5500       2.8667       10.6500        4.0700        15.7500        4.5800  
0.5500     0.6000       5.6500       2.9000       10.7500        4.0800       
15.8500        4.5900   0.6500     0.7000       5.7500       2.9333      
10.8500        4.0900        15.9500        4.6000   0.7500     0.8000      
5.8500       2.9667       10.9500        4.1000        16.0500        4.6100  
0.8500     0.9000       5.9500       3.0000       11.0500        4.1100       
16.1500        4.6200   0.9500     1.0000       6.0500       3.0250      
11.1500        4.1200        16.2500        4.6300   1.0500     1.0500      
6.1500       3.0500       11.2500        4.1300        16.3500        4.6400  
1.1500     1.1000       6.2500       3.0750       11.3500        4.1400       
16.4500        4.6500   1.2500     1.1500       6.3500       3.1000      
11.4500        4.1500        16.5500        4.6600   1.3500     1.2000      
6.4500       3.1250       11.5500        4.1600        16.6500        4.6700  
1.4500     1.2500       6.5500       3.1500       11.6500        4.1700       
16.7500        4.6800   1.5500     1.3000       6.6500       3.1750      
11.7500        4.1800        16.8500        4.6900   1.6500     1.3500      
6.7500       3.2000       11.8500        4.1900        16.9500        4.7000  
1.7500     1.4000       6.8500       3.2250       11.9500        4.2000       
17.0500        4.7100   1.8500     1.4500       6.9500       3.2500      
12.0500        4.2100        17.1500        4.7200   1.9500     1.5000      
7.0500       3.2750       12.1500        4.2200        17.2500        4.7300  



--------------------------------------------------------------------------------

Aggregate

Industry

Equivalent

Unit Score

  Industry
Diversity
Score     Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     Aggregate
Industry,
Equivalent
Unit Score      Industry
Diversity
Score      Aggregate
Industry
Equivalent Unit
Score      Industry
Diversity
Score   2.0500     1.5500       7.1500       3.3000       12.2500        4.2300
       17.3500        4.7400   2.1500     1.6000       7.2500       3.3250      
12.3500        4.2400        17.4500        4.7500   2.2500     1.6500      
7.3500       3.3500       12.4500        4.2500        17.5500        4.7600  
2.3500     1.7000       7.4500       3.3750       12.5500        4.2600       
17.6500        4.7700   2.4500     1.7500       7.5500       3.4000      
12.6500        4.2700        17.7500        4.7800   2.5500     1.8000      
7.6500       3.4250       12.7500        4.2800        17.8500        4.7900  
2.6500     1.8500       7.7500       3.4500       12.8500        4.2900       
17.9500        4.8000   2.7500     1.9000       7.8500       3.4750      
12.9500        4.3000        18.0500        4.8100   2.8500     1.9500      
7.9500       3.5000       13.0500        4.3100        18.1500        4.8200  
2.9500     2.0000       8.0500       3.5250       13.1500        4.3200       
18.2500        4.8300   3.0500     2.0333       8.1500       3.5500      
13.2500        4.3300        18.3500        4.8400   3.1500     2.0667      
8.2500       3.5750       13.3500        4.3400        18.4500        4.8500  
3.2500     2.1000       8.3500       3.6000       13.4500        4.3500       
18.5500        4.8600   3.3500     2.1333       8.4500       3.6250      
13.5500        4.3600        18.6500        4.8700   3.4500     2.1667      
8.5500       3.6500       13.6500        4.3700        18.7500        4.8800  
3.5500     2.2000       8.6500       3.6750       13.7500        4.3800       
18.8500        4.8900   3.6500     2.2333       8.7500       3.7000      
13.8500        4.3900        18.9500        4.9000   3.7500     2.2667      
8.8500       3.7250       13.9500        4.4000        19.0500        4.9100  
3.8500     2.3000       8.9500       3.7500       14.0500        4.4100       
19.1500        4.9200   3.9500     2.3333       9.0500       3.7750      
14.1500        4.4200        19.2500        4.9300   4.0500     2.3667      
9.1500       3.8000       14.2500        4.4300        19.3500        4.9400  
4.1500     2.4000       9.2500       3.8250       14.3500        4.4400       
19.4500        4.9500   4.2500     2.4333       9.3500       3.8500      
14.4500        4.4500        19.5500        4.9600   4.3500     2.4667      
9.4500       3.8750       14.5500        4.4600        19.6500        4.9700  
4.4500     2.5000       9.5500       3.9000       14.6500        4.4700       
19.7500        4.9800   4.5500     2.5333       9.6500       3.9250      
14.7500        4.4800        19.8500        4.9900   4.6500     2.5667      
9.7500       3.9500       14.8500        4.4900        19.9500        5.0000  
4.7500     2.6000       9.8500       3.9750       14.9500        4.5000        
4.8500     2.6333       9.9500       4.0000       15.0500        4.5100        
4.9500     2.6667       10.0500       4.0100       15.1500        4.5200        

(f) The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each Moody’s industry classification group.

For purposes of calculating the Diversity Score, Affiliated issuers in the same
industry are deemed to be a single issuer, except as otherwise agreed to by the
Administrative Agent.